[tbiex102trueblueseatonsp001.jpg]
EXECUTION VERSION 1 STOCK PURCHASE AGREEMENT BY AND AMONG TRUEBLUE, INC., AS THE
PURCHASER, STAFFING SOLUTIONS HOLDINGS, INC., AS THE COMPANY, THE HOLDERS OF THE
COMPANY’S PREFERRED STOCK, COMMON STOCK, PREFERRED WARRANTS AND COMMON WARRANTS,
AS THE SELLERS, AND THE SECURITYHOLDER REPRESENTATIVE Dated as of June 1, 2014



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp002.jpg]
Table of Contents ARTICLE I SALE AND PURCHASE OF COMMON SHARES AND COMMON
WARRANTS; TREATMENT OF COMPANY STOCK OPTIONS AND INCENTIVE BONUS PLAN; SALE AND
PURCHASE OF PREFERRED SHARES AND THE PREFERRED WARRANT
......................................................... 2 1.1 Sale and
Purchase of Common Shares
.......................................................................... 2 1.2
Sale and Purchase of Common Warrants
...................................................................... 2 1.3
Company Stock Options; Incentive Bonus Payments
.................................................. 3 1.4 Aggregate Purchase
Price for Common Shares and Common Warrants ...................... 3 1.5 Sale
and Purchase of Preferred Shares and Preferred Warrant
Shares.......................... 4 1.6 Escrow Account; Securityholder Expense
Amount Holdback ...................................... 5 1.7 Estimated Purchase
Price Adjustment
.......................................................................... 6 1.8
Purchase Price Adjustment
...........................................................................................
7 1.9 2005 Earn-Out
...............................................................................................................
9 1.10 Transaction Tax Benefit
..............................................................................................
10 1.11 Securityholder Representative Instructions
................................................................ 10 ARTICLE II
CLOSING AND TERMINATION
.......................................................................... 11
2.1 Closing; Closing Date
.................................................................................................
11 2.2 Closing Deliveries
.......................................................................................................
11 2.3 Termination of the Agreement
....................................................................................
13 2.4 Procedure Upon Termination
......................................................................................
14 2.5 Effect of Termination
..................................................................................................
14 2.6 Withholding
................................................................................................................
15 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
.................... 15 3.1 Status; Authority; Conflicts
.........................................................................................
15 3.2 Capitalization of the Company
...................................................................................
16 3.3 Subsidiaries
.................................................................................................................
17 3.4 Financial
Information..................................................................................................
17 3.5 Absence of Certain Changes
.......................................................................................
18 3.6 Assets
..........................................................................................................................
19 3.7 Contracts
.....................................................................................................................
20 3.8 Employee Benefit Matters
..........................................................................................
21 3.9 Intellectual Property
....................................................................................................
23 3.10 Insurance
.....................................................................................................................
25 3.11 Litigation
.....................................................................................................................
25 3.12 Operations in Conformity with Law
........................................................................... 25
3.13 Customers
...................................................................................................................
26 3.14 Taxes
...........................................................................................................................
26 3.15 Employee Matters
.......................................................................................................
28 3.16 Brokers
........................................................................................................................
29 3.17 Environmental
Matters................................................................................................
30



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp003.jpg]
ii 3.18 Disclaimer of Other Representations and Warranties
................................................. 30 ARTICLE IV REPRESENTATIONS
AND WARRANTIES OF SELLERS ............................... 31 4.1 Authority and
Validity
.................................................................................................
31 4.2 No Violation
................................................................................................................
31 4.3 Ownership of Common Shares and/or Preferred Shares
............................................ 31 4.4 Litigation
.....................................................................................................................
31 4.5 Disclaimer of Other Representations and Warranties
................................................. 32 ARTICLE V REPRESENTATIONS
AND WARRANTIES OF PURCHASER .......................... 32 5.1 Corporate
Organization
...............................................................................................
32 5.2 Authority and Validity
.................................................................................................
32 5.3 No Violation
................................................................................................................
32 5.4 Investment Intention
...................................................................................................
33 5.5 Financial Capability; Solvency
...................................................................................
33 5.6 Brokers
........................................................................................................................
33 5.7 Litigation
.....................................................................................................................
33 5.8 Inspection; No Other Representations
........................................................................ 33
ARTICLE VI ADDITIONAL AGREEMENTS
........................................................................... 34
6.1 Further Assurances
......................................................................................................
34 6.2 Confidentiality
............................................................................................................
35 6.3 Publicity
......................................................................................................................
35 6.4 Tax Matters
.................................................................................................................
35 6.5 Conduct of the Business Prior to the Closing
............................................................. 39 6.6 Pre-Closing
Period Access to Information
.................................................................. 40 6.7
Post-Closing Preservation of Records
........................................................................ 40 6.8
No Solicitation
............................................................................................................
41 6.9 Director and Officer Indemnification and Insurance
.................................................. 41 6.10 Joinder of Additional
Common Holders
..................................................................... 42 6.11
Employment and Benefit Matters
...............................................................................
42 6.12 280G Matters
..............................................................................................................
43 6.13 [Release of Certain Seller Obligations
........................................................................ 43
ARTICLE VII CONDITIONS PRECEDENT
..............................................................................
44 7.1 Conditions to Each Party’s Obligation
........................................................................ 44 7.2
Conditions to Obligation of the Purchaser
.................................................................. 44 7.3
Conditions to Obligation of Sellers
............................................................................. 45
ARTICLE VIII INDEMNIFICATION; CERTAIN REMEDIES
.................................................. 46 8.1 Survival
.......................................................................................................................
46 8.2 Indemnification by the Sellers
....................................................................................
46 8.3 Indemnification by the Purchaser
...............................................................................
47



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp004.jpg]
iii 8.4 Limitations on Indemnification
...................................................................................
47 8.5 Indemnification Procedures
........................................................................................
48 8.6 Calculation of Losses
..................................................................................................
49 8.7 Tax Treatment of Indemnity Payments
....................................................................... 50 8.8
Exclusive Remedy; Release
........................................................................................
50 ARTICLE IX GENERAL PROVISIONS
.....................................................................................
51 9.1 Expenses
.....................................................................................................................
51 9.2 Notices
........................................................................................................................
51 9.3 Interpretation
...............................................................................................................
52 9.4 Counterparts
................................................................................................................
52 9.5 Entire Agreement; Construction
.................................................................................
53 9.6 Amendment
.................................................................................................................
53 9.7 Waiver
.........................................................................................................................
53 9.8 Governing Law
...........................................................................................................
53 9.9 Securityholder Representative
....................................................................................
53 9.10 Severability
.................................................................................................................
57 9.11 Assignment
.................................................................................................................
57 9.12 No Third Party Beneficiaries
......................................................................................
57 9.13 Enforcement of Agreement
.........................................................................................
58 9.14 Conflicts and Privilege
................................................................................................
58 9.15 Electronic Execution and Delivery
............................................................................. 59
ANNEXES Annex I Definitions EXHIBITS Exhibit A - Escrow Agreement Exhibit B -
Common Holder Joinder Agreement Exhibit C - Target Net Working Capital
Calculation



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp005.jpg]
STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is
entered into as of June 1, 2014, by and among (i) TrueBlue, Inc., a Washington
corporation (the “Purchaser”), (ii) Staffing Solutions Holdings, Inc., a
Delaware corporation (the “Company”), (iii) the holders of common stock of the
Company listed on Schedule 1.1 hereto under the heading “Common Holders” and/or
who become party to this Agreement after the date hereof as a result of the
exercise of Company Stock Options in accordance with Section 6.10 hereof (the
“Common Holders”), (iv) the holders of preferred stock of the Company listed on
Schedule 1.1 hereto under the heading “Preferred Holders” (the “Preferred
Holders”), (v) the holders of common warrants of the Company listed on Schedule
1.1 hereto under the heading “Common Warrant Holders” (the “Common Warrant
Holders”), (vi) the holder of preferred warrants of the Company listed on
Schedule 1.1 hereto under the heading “Preferred Warrant Holder” (the “Preferred
Warrant Holder”, and together with the Common Holders, the Preferred Holders,
and the Common Warrant Holders, the “Sellers” and each, a “Seller”) (vii) the
Securityholder Representative, and (viii) solely for the purposes of Section1.9
and the related definitions, Linda Krier. The Purchaser, the Company and each
Seller are each referred to herein as a “Party” and collectively as the
“Parties.” Capitalized terms used herein and not otherwise defined have the
meanings set forth on Annex I hereto. RECITALS WHEREAS, the Common Holders
collectively own all of the issued and outstanding shares of common stock,
$0.001 par value per share (the “Common Stock”), of the Company (collectively,
the “Common Shares”); WHEREAS, the Preferred Holders collectively own all of the
issued and outstanding shares of Class A Preferred Stock, $0.001 par value per
share (the “Preferred Stock”), of the Company (collectively, the “Preferred
Shares”); WHEREAS, the Preferred Warrant Holder owns all of the issued and
outstanding warrants for the purchase of Preferred Stock (the “Preferred
Warrant”, and the shares of Preferred Stock that are subject thereto, the
“Preferred Warrant Shares”), of the Company; WHEREAS, the Common Warrant Holders
collectively own all of the issued and outstanding warrants for the purchase of
Common Stock (the “Common Warrants,” and the shares of Common Stock that are
subject thereto, the “Common Warrant Shares”), of the Company; and WHEREAS, the
Preferred Holders desire to sell to the Purchaser, and the Purchaser desires to
acquire from the Preferred Holders, all of the issued and outstanding Preferred
Shares, and the Common Holders desire to sell to the Purchaser, and the
Purchaser desires to acquire from the Common Holders, all of the issued and
outstanding Common Shares, the Preferred Warrant Holder desires to sell to the
Purchaser, and the Purchaser desires to acquire from the Preferred Warrant
Holder, the issued and outstanding Preferred Warrant, and the Common Warrant
Holders desire to sell to the Purchaser, and the Purchaser desires to acquire
from the Common Warrant Holders, all the issued and outstanding Common Warrants,
in each case,



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp006.jpg]
2 subject to the terms and conditions set forth herein, including the
cancellation of the Company’s stock options contemplated hereby. AGREEMENTS NOW,
THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein and intending to be legally
bound hereby, the Parties hereto hereby agree as follows: ARTICLE I SALE AND
PURCHASE OF COMMON SHARES AND COMMON WARRANTS; TREATMENT OF COMPANY STOCK
OPTIONS AND INCENTIVE BONUS PLAN; SALE AND PURCHASE OF PREFERRED SHARES AND THE
PREFERRED WARRANT 1.1 Sale and Purchase of Common Shares. On the terms and
subject to the conditions contained herein, at the Closing, each Common Holder
shall sell to the Purchaser, and the Purchaser shall purchase from such Common
Holder, the number of Common Shares shown opposite such Common Holder’s name,
respectively, on Schedule 1.1 for a price per share equal to the Per Share
Common Consideration. The Per Share Common Consideration to be received at the
Closing by each Common Holder in respect of all of the Common Shares held by
such Common Holder immediately prior to the Closing shall, pursuant to Section
1.6(c) and Section 2.2(c)(iii), be reduced by (A) such Common Holder’s Pro Rata
Escrow Portion of the Escrow Amounts in respect of such Common Shares, and (B)
such Common Holder’s Pro Rata Escrow Portion of the Securityholder Expense
Amount in respect of such Common Shares. 1.2 Sale and Purchase of Common
Warrants. On the terms and subject to the conditions contained herein, at the
Closing, each Common Warrant Holder shall sell to the Purchaser, and the
Purchaser shall purchase from each such Common Warrant Holder, each Common
Warrant. Thereafter, no Common Warrant Holder shall have any rights in respect
thereof other than the right to receive therefor an amount in cash at the
Closing pursuant to Section 2.2(c)(iv), amounts payable under Section 6.4(j) and
Section 6.4(k) and a contingent right to receive an amount out of the Escrow
Fund and/or the Holdback Account, and the Purchaser shall pay (or shall cause to
be paid), pursuant to Section 1.6(c) and Section 2.2(c)(iv), an amount in cash
to such Common Warrant Holder (or for its benefit) equal to the product of (i)
the number of Common Warrant Shares pursuant to each such Common Warrant as of
immediately prior to the Closing and (ii) the excess, if any, of the Per Share
Common Consideration over the exercise price per share for each such Common
Warrant Share (the “Common Warrant Consideration”). The Common Warrant
Consideration to be received at the Closing by each Common Warrant Holder in
respect of all of the Common Warrant Shares held by such Common Warrant Holder
immediately prior to the Closing shall, pursuant to Section 1.6(c) and Section
2.2(c)(iv), be reduced by (A) such Common Warrant Holder’s Pro Rata Escrow
Portion of the Escrow Amounts in respect of such Common Warrant Shares, and (B)
such Common Warrant Holder’s Pro Rata Escrow Portion of the Securityholder
Expense Amount in respect of such Common Warrant Shares.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp007.jpg]
3 1.3 Company Stock Options; Incentive Bonus Payments. (a) Prior to the Closing,
the Company and the Purchaser, as applicable, shall take all action necessary to
ensure that at the Closing, each outstanding and unexercised Company Stock
Option (whether vested and exercisable or unvested and un-exercisable) shall be
canceled, shall be of no further force and effect with no payment or other
liability of the Company and/or the Purchaser therefor or in respect thereof and
shall cease to represent the right to exercise any such Company Stock Option
(whether by passage of time or otherwise) for any shares of capital stock of the
Company. Thereafter, no holder of any such Company Stock Option (each, an
“Option Holder,” and collectively, the “Option Holders”) shall have any rights
in respect thereof. (b) At the Closing, the Purchaser shall pay to the Company
an amount equal to the aggregate Incentive Bonus Payments pursuant to Section
2.2(c)(v). All consideration to be paid to Award Participants in respect of
Awards pursuant to Section 2.2(c)(v) and/or Section 1.5(e), subject to the
following sentence, (i) shall be treated as compensation paid by the Company as
and when received by the Award Participants (which, for the avoidance of doubt,
shall be the Closing Date, with respect to consideration paid pursuant to
Section 2.2(c)(v), and when released from escrow (if at all), in the case of the
Escrow Amounts) and otherwise when payable pursuant to the terms of this
Agreement, (ii) shall be made through the payroll systems of the Company (or the
applicable Subsidiary) at the time such payment is made and (iii) shall be net
of any required withholding Taxes. The portion of the Securityholder Expense
Amount attributable to Incentive Bonus Payments shall be treated as compensation
paid to the Award Participants on the Closing Date when paid to the
Securityholder Representative pursuant to Section 1.6(b), and any applicable
withholding Taxes with respect to such amount shall be withheld from other
payments received by the Award Participants at the Closing. For the avoidance of
doubt, any amounts released from the Holdback Account to the Award Participants
as contemplated in Section 9.9(g) shall have already been treated as
compensation paid by the Company (or the applicable Subsidiary), and shall not
be subject to employment withholding Taxes a second time. From and after the
Closing, the Purchaser, the Company and each Seller hereby acknowledges and
agrees that the Securityholder Representative shall be entitled to make any and
all determinations under the Incentive Bonus Plan as if the Securityholder
Representative was the Board (as defined in the Incentive Bonus Plan). Any and
all amounts withheld from an Incentive Bonus Payment at Closing pursuant to
Section 2.2(c)(v) and placed into an Escrow Account and/or the Holdback Account,
shall be available for use in satisfying any obligations owed by the Sellers
pursuant to terms of this Agreement to the same extent as if such Award
Participant was a Seller for such purposes. 1.4 Aggregate Purchase Price for
Common Shares and Common Warrants. The aggregate purchase consideration to be
paid hereunder to the Common Holders for the sale of the Common Shares and to
the Common Warrant Holders for the sale of the Common Warrants shall equal the
sum (if, but only if, such sum is a positive number) of: (a) the Aggregate
Purchase Price minus (b) the Aggregate Preferred Consideration (such sum, if,
but only if, a positive number, the “Common Consideration”).



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp008.jpg]
4 1.5 Sale and Purchase of Preferred Shares and Preferred Warrant Shares. (a) On
the terms and subject to the conditions contained herein, at the Closing, each
Preferred Holder shall sell to the Purchaser, and the Purchaser shall purchase
from such Preferred Holder, the number of Preferred Shares shown opposite of
such Preferred Holder’s name on Schedule 1.1 for the consideration set forth in
Section 1.5(b) below. (b) At the Closing, the Purchaser shall pay to each
Preferred Holder, in respect of each Preferred Share held by such Preferred
Holder immediately prior to the Closing, an amount equal to the sum of (i) One
Thousand Dollars ($1,000) per Preferred Share plus (ii) the aggregate amount of
all accrued and unpaid dividends thereon with respect to such Preferred Share as
of the Closing Date (with respect to each Preferred Share, the “Per Share
Preferred Consideration”; the sum of the Per Share Preferred Consideration to be
paid to each Preferred Holder in respect of all Preferred Shares held by such
holder is such Preferred Holder’s “Preferred Consideration”). The Preferred
Consideration to be received at the Closing by each Preferred Holder in respect
of each Preferred Share held by such Preferred Holder immediately prior to the
Closing shall, pursuant to Section 1.6(c) and Section 2.2(c)(i), be reduced by
such Preferred Holder’s Escrow Shortfall Pro Rata Portion of the Escrow
Shortfall Amount (if any) in respect of such Preferred Holder’s Preferred
Shares. (c) On the terms and subject to the conditions contained herein, at the
Closing, the Preferred Warrant Holder shall sell to the Purchaser, and the
Purchaser shall purchase from the Preferred Warrant Holder, the Preferred
Warrant for the consideration set forth in Section 1.5(d) below. (d) At the
Closing, the Purchaser shall pay to the Preferred Warrant Holder, an amount
equal to the Per Share Preferred Consideration minus the exercise price per
share pursuant to the Preferred Warrant (the “Preferred Warrant Consideration”,
and, the aggregate Preferred Warrant Consideration payable hereunder together
with the aggregate Preferred Consideration payable hereunder, the “Aggregate
Preferred Consideration”). The Preferred Warrant Consideration to be received at
the Closing by the Preferred Warrant Holder in respect of each Preferred Warrant
Share held by the Preferred Warrant Holder immediately prior to Closing shall,
pursuant to Section 1.6(c) and Section 2.2(c)(ii), be reduced by the Preferred
Warrant Holder’s Escrow Shortfall Pro Rata Portion of the Escrow Shortfall
Amount (if any) in respect of the Preferred Warrant Holder’s Preferred Warrant
Shares. (e) Notwithstanding anything herein to the contrary, subject to Section
1.9, (A) if there was an Escrow Shortfall Amount, then any amounts payable to
the Securityholders (or Sellers, if applicable) under this Agreement (including
Section 1.8, Section 1.10, Section 6.4 and ARTICLE VIII), and/or distributable
to any Securityholder (or Seller, if applicable) out of any Escrow Account or
the Holdback Account, shall instead be paid to each Preferred Holder, Preferred
Warrant Holder and Award Participant, on a pro rata basis based on each such
holder’s or Award Participant’s Escrow Shortfall Pro Rata Portion, until such
time as each Preferred Holder has received the full amount of its respective
Preferred Consideration, the Preferred Warrant Holder has received the full
amount of its Preferred Warrant Consideration and each Award Participant has
received the full amount of its Incentive Bonus Payment (with any payment of any
Incentive Bonus Payment to be paid to the Company for further payment to the



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp009.jpg]
5 applicable Award Participant in accordance with Section 1.3(b)), and (B) all
amounts owed to the Preferred Holders, the Preferred Warrant Holder and the
Award Participants pursuant to this Section 1.5(e) shall be paid by the
Purchaser, or distributed out of the Escrow Accounts or Holdback Account, prior
to any payment to be made to any Common Holder in respect of such Common
Holder’s Common Shares or any Common Warrant Holder in respect of such Common
Warrant Holder’s Common Warrants. 1.6 Escrow Account; Securityholder Expense
Amount Holdback. (a) At the Closing, the Purchaser shall deliver to U.S. Bank
National Association, as escrow agent (the “Escrow Agent”), under the escrow
agreement dated the Closing Date, by and among the Purchaser, the Securityholder
Representative and the Escrow Agent, substantially in the form of Exhibit A
hereto (the “Escrow Agreement”), the Indemnity Escrow Amount, the Net Working
Capital Escrow Amount, and an amount equal to the Special Escrow Amount. The
Indemnity Escrow Amount shall be held in an escrow account (the “Indemnity
Escrow Account”) in accordance with the terms of the Escrow Agreement and
released and paid on the fifteen (15) month anniversary of Closing Date (the
“Escrow Termination Date”) in accordance with the terms of the Escrow Agreement.
The Net Working Capital Escrow Amount shall be held in an escrow account (the
“Net Working Capital Escrow Account”) in accordance with the terms of the Escrow
Agreement and released and paid in accordance with the terms of Section 1.8(e).
The Special Escrow Amount shall be held in an escrow account (the “Special
Escrow Account” and, together with the Indemnity Escrow Account and the Net
Working Capital Escrow Account, the “Escrow Accounts”) in accordance with the
terms of the Escrow Agreement and released and paid in accordance with the terms
of ARTICLE VIII and the Escrow Agreement. The Escrow Agreement shall provide
that the Net Working Capital Escrow Account shall be used only in connection
with any amount payable to the Purchaser pursuant to Section 1.8(e)(i), that the
Indemnity Escrow Account and the Special Escrow Account shall be used to satisfy
valid claims for Losses made by the Purchaser pursuant and subject to ARTICLE
VIII hereof. All Parties hereto agree that except as otherwise required pursuant
to a “determination” within the meaning of Section 1313(a) of the Code: (i) the
right of the Sellers and Award Participants to the Escrow Amounts shall be
treated as deferred contingent purchase price eligible for installment treatment
under Section 453 of the Code and any corresponding provision of foreign, state
or local Law, as appropriate, (ii) the Purchaser shall be treated as the owner
of the Escrow Accounts, and all interest and earnings earned from the investment
and reinvestment of the Escrow Amounts, or any portion thereof, shall be
allocable to the Purchaser pursuant to Section 468B(g) of the Code and Proposed
Treasury Regulation Section 1.468B-8, (iii) if and to the extent any amount of
the Escrow Amounts is actually distributed to the Sellers, interest may be
imputed on such amount payable to the Sellers, as required by Section 483 or
1274 of the Code and (iv) in no event shall the aggregate Escrow Amounts
released to the Sellers exceed $45,000,000.00. Clause (iv) of the preceding
sentence is intended to ensure that the right of the Sellers to the Escrow
Amounts and any interest and earnings earned thereon is not treated as a
contingent payment without a stated maximum selling price under Section 453 of
the Code and the Treasury Regulations promulgated thereunder. (b) At the
Closing, the Purchaser shall deliver to the Securityholder Representative an
amount equal to Five Hundred Thousand Dollars ($500,000) (the “Securityholder
Expense Amount”). The Securityholder Expense Amount shall be held in an



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp010.jpg]
6 account maintained by the Securityholder Representative (the “Holdback
Account”) for the Securityholder Representative to hold on behalf of the Sellers
and Award Participants as a fund for any out-of-pocket fees and expenses
(including legal, accounting and other advisors’ fees and expenses, if
applicable) incurred by the Securityholder Representative in its capacity as the
Securityholder Representative, all in accordance with Section 9.9(g). The
Holdback Account shall not be required to be invested, or be required to earn
interest or other income. (c) Notwithstanding anything to the contrary contained
in this Agreement, the provisions of Section 2.2(c)(iii) and Section 2.2(c)(iv)
shall be applied in a manner such that the Per Share Common Consideration and
Common Warrant Consideration payable to each Securityholder pursuant to such
provisions shall be (X) reduced on a pro-rata basis amongst the Securityholders
in accordance with their respective Pro Rata Escrow Portions, and (Y) reduced
only until such time as either (i) the aggregate reductions pursuant to Section
2.2(c)(iii) and Section 2.2(c)(iv) equal the sum of the Escrow Amounts plus the
Securityholder Expense Amount, or (ii) the Per Share Common Consideration and
Common Warrant Consideration payable to each Securityholder pursuant to such
provisions has been reduced to zero (0); provided, however, that for the
purposes hereof, the reductions pursuant to Section 2.2(c)(iii) and Section
2.2(c)(iv) shall first be made to fund the Escrow Amounts before any reductions
are deemed to fund the Securityholder Expense Amount. Furthermore,
notwithstanding anything to the contrary contained in this Agreement, in the
case, and only in the case, that the Per Share Common Consideration and Common
Warrant Consideration payable to each Securityholder pursuant to the provisions
of Section 2.2(c)(iii) and Section 2.2(c)(iv) has been reduced to zero (0) and
the aggregate amount of Per Share Common Consideration and Common Warrant
Consideration reduced pursuant to Section 2.2(c)(iii) and Section 2.2(c)(iv) is
less than the aggregate amount of the sum of the Escrow Amounts plus the
Securityholder’s Expense Amount (the amount of any such shortfall, the “Escrow
Shortfall Amount”), then the provisions of Section 2.2(c)(i), Section 2.2(c)(ii)
and Section 2.2(c)(v) that reduce payments thereunder in order to fund the
Escrow Shortfall Amount shall apply on a pro-rata basis amongst the Preferred
Holders, Preferred Warrant Holder and the Award Participants in accordance with
their respective Escrow Shortfall Pro Rata Portions until such time as the
aggregate amounts reduced pursuant to Section 2.2(c)(i), Section 2.2(c)(ii) and
Section 2.2(c)(v) equal the Escrow Shortfall Amount. 1.7 Estimated Purchase
Price Adjustment. No later than three (3) Business Days prior to the anticipated
Closing Date, the Company shall deliver to the Purchaser a statement (the
“Estimated Preliminary Statement”), prepared in good faith, setting forth an
estimate of the Closing Date Net Working Capital Amount (the “Estimated Closing
Date Net Working Capital Amount”) and the Estimated Target Net Working Capital
Amount (including an updated Exhibit C reflecting the same), Net Working Capital
May and Estimated Net Working Capital June. If the Estimated Closing Date Net
Working Capital Amount exceeds the Estimated Target Net Working Capital Amount,
the Initial Aggregate Purchase Price shall be increased dollar-for- dollar by
the amount of such excess and if the Estimated Closing Date Net Working Capital
Amount is less than the Estimated Target Net Working Capital Amount, the Initial
Aggregate Purchase Price shall be reduced dollar-for-dollar by the amount of
such shortfall. The amount (either positive or negative) equal to the Estimated
Closing Date Net Working Capital Amount minus the Estimated Target Net Working
Capital Amount shall be referred to herein as the “Estimated Purchase Price
Adjustment.”



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp011.jpg]
7 1.8 Purchase Price Adjustment. (a) The Purchaser shall deliver, or cause to be
delivered, to the Securityholder Representative, as soon as practicable, but in
no event more than sixty (60) days after the Closing Date, (i) a consolidated
balance sheet of the Company and its Subsidiaries as of 12:01 a.m. Chicago time
on the Closing Date audited by Deloitte (the “Closing Balance Sheet”), with the
costs and expenses of such audit to be paid by Purchaser, and (ii) a preliminary
statement in the same form as the Estimated Preliminary Statement (the
“Preliminary Statement”) setting forth the calculation of the Closing Date Net
Working Capital Amount as derived from the Closing Balance Sheet, and the Target
Net Working Capital Amount (including an updated Exhibit C reflecting the same),
Net Working Capital May and Net Working Capital June, in the case of each of
clauses (i) and (ii), along with reasonable supporting detail to evidence the
calculations of such amounts. The Closing Balance Sheet and related statements
of income, retained earnings and cash flows, the Preliminary Statement, the
Closing Date Net Working Capital Amount and all of the calculations and amounts
set forth therein shall be prepared in good faith and in accordance with the
Agreed Accounting Principles. (b) The Securityholder Representative shall have
sixty (60) days to review the Preliminary Statement from the date of its receipt
thereof (the “Review Period”). During the Review Period, the Securityholder
Representative shall have reasonable access during normal business hours to the
books and records and personnel and advisors of the Company and its Subsidiaries
to the extent required in connection with such review. If the Securityholder
Representative objects to any aspect of the Preliminary Statement, the
Securityholder Representative must deliver a written notice of such objection
(the “Objection Notice”) to the Purchaser on or prior to the expiration of the
Review Period. If the Securityholder Representative delivers an Objection Notice
to the Purchaser prior to the expiration of the Review Period as provided in
this Section 1.8(b), the Purchaser and the Securityholder Representative shall,
for a period of thirty (30) days thereafter (the “Resolution Period”), attempt
in good faith to resolve the matters contained therein, and any written
resolution, signed by each of the Purchaser and the Securityholder
Representative, as to any such matter shall be final, binding, conclusive and
non-appealable for all purposes hereunder. In the event the Securityholder
Representative does not deliver an Objection Notice to the Purchaser as provided
in this Section 1.8(b) prior to the expiration of the Review Period, the Sellers
and Award Recipients shall be deemed to have agreed to the Preliminary Statement
in its entirety, which Preliminary Statement or undisputed portions thereof (as
the case may be) shall be final, binding, conclusive and non-appealable for all
purposes hereunder. (c) If, at the conclusion of the Resolution Period, the
Purchaser and the Securityholder Representative have not reached an agreement
with respect to all disputed matters contained in the Objection Notice, then
within ten (10) Business Days thereafter, the Purchaser and the Securityholder
Representative shall submit for resolution those of such matters remaining in
dispute to KPMG, or if such firm is unavailable or unwilling to so serve, to a
mutually acceptable nationally recognized independent accounting firm (the
“Neutral Arbitrator”). The Neutral Arbitrator shall act as an arbitrator to
resolve (based solely on the written presentations of the Purchaser and the
Securityholder Representative and not by independent review) only those matters
submitted to it in accordance with the first sentence of this Section 1.8(c).
The Purchaser and the Securityholder Representative shall direct the Neutral



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp012.jpg]
8 Arbitrator to render a resolution of all such disputed matters within sixty
(60) days after its engagement or such other period agreed upon in writing by
the Purchaser and the Securityholder Representative. The resolution of the
Neutral Arbitrator shall be set forth in a written statement delivered to each
of the Parties and shall be final, binding, conclusive and non-appealable for
all purposes hereunder. The Preliminary Statement, once modified and/or agreed
to in accordance with Section 1.8(b) and/or this Section 1.8(c), shall become
the “Final Statement.” (d) The Securityholder Representative shall, solely out
of the Holdback Account, pay a portion of the fees and expenses of the Neutral
Arbitrator equal to 100% multiplied by a fraction, the numerator of which is the
amount of disputed amounts submitted to the Neutral Arbitrator that are resolved
in favor of Purchaser (that being the difference between the Neutral
Arbitrator’s determination and the Securityholder Representative’s
determination) and the denominator of which is the total amount of disputed
amounts submitted to the Neutral Arbitrator (that being the sum total by which
the Purchaser’s determination and the Securityholder Representative’s
determination differ from the determination of the Neutral Arbitrator). The
Purchaser shall pay that portion of the fees and expenses of the Neutral
Arbitrator that the Securityholder Representative, on behalf of the Sellers, is
not required to pay hereunder. Except as provided in the preceding sentence, all
other costs and expenses incurred by the Parties in connection with resolving
any dispute hereunder before the Neutral Arbitrator shall be borne by the Party
incurring such cost and expense. (e) Amounts payable pursuant to the
determination of the Closing Date Net Working Capital Amount and the Target Net
Working Capital Amount on the Final Statement shall be paid and/or disbursed as
follows: (i) If the Working Capital True-Up Amount is negative, then the
Securityholder Representative and the Purchaser shall promptly, within three (3)
Business Days after the date on which the Preliminary Statement becomes the
Final Statement, execute and deliver a written instruction to the Escrow Agent
to effectuate (A) disbursement to the Purchaser of (1) the lesser of the
absolute value of the Working Capital True-Up Amount and the amount in the Net
Working Capital Escrow Account from the Net Working Capital Escrow Account and
(2) if the funds then contained in the Net Working Capital Escrow Account are
less than the absolute value of the Working Capital True-Up Amount, then such
difference from the Indemnity Escrow Account, and (B) if, after giving effect to
the distributions made pursuant to clause (A)(1), any funds then remain in the
Net Working Capital Escrow Account, disbursement of such remaining funds to the
Securityholders, as instructed by the Securityholder Representative in
accordance with Section 1.11 (subject to the prior application and satisfaction
in full of the provisions of Section 1.5(e)), by wire transfer of immediately
available funds to the account designated in writing by each such
Securityholder, in each case in accordance with the terms of the Escrow
Agreement. (ii) If the Working Capital True-Up Amount is positive, then the
Purchaser shall pay to the Securityholders, as instructed by the Securityholder
Representative in accordance with Section 1.11 (subject to the prior application
and satisfaction in full of the provisions of Section 1.5(e) and Section 1.9),
by wire transfer of immediately available funds to the account designated in
writing by each such Securityholder, in each case within three (3) Business Days
after the date on which the Preliminary Statement becomes the Final Statement,



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp013.jpg]
9 the absolute value of the Working Capital True-Up Amount. In addition, the
Securityholder Representative and the Purchaser shall promptly, within three (3)
Business Days after the date on which the Preliminary Statement becomes the
Final Statement, execute and deliver a written instruction to the Escrow Agent
to effectuate disbursement of the funds then contained in the Net Working
Capital Escrow Account to the Securityholders, as instructed by the
Securityholder Representative in accordance with Section 1.11 (subject to the
prior application and satisfaction in full of the provisions of Section 1.5(e)),
by wire transfer of immediately available funds to the account designated in
writing by each such Securityholder, in each case in accordance with the terms
of the Escrow Agreement. 1.9 2005 Earn-Out. (a) If, at any time at or after the
Closing, the terms of the 2005 Earn-Out have been satisfied, then (i) the 2005
Sellers (in proportion to their respective “2005 Earn-Out Percentages” as set
forth on Schedule 1.9) shall receive the 2005 Earn-Out Amount out of, and only
out of, any subsequent (i.e., after the date the terms of the 2005 Earn-Out have
been satisfied) (x) release of cash out of the Escrow Accounts and/or Holdback
Account that would otherwise be payable to any Seller or Award Participant,
and/or (y) payment owed by the Purchaser to the Sellers and/or Award
Participants pursuant to the terms of this Agreement (the releases and payments
described in clause (x) and (y), the “Subsequent Payments”), and (iii)
notwithstanding anything else to the contrary contained in this Agreement
(including Section 1.5(e)), the 2005 Sellers shall be entitled to receive all
Subsequent Payments until the 2005 Earn- Out Amount has been paid in full. For
the avoidance of doubt, no Seller shall receive any further payments of
consideration hereunder after the 2005 Earn-Out has been satisfied until the
full 2005 Earn-Out Amount has been paid. The 2005 Sellers acknowledge and agree
that, for the purposes of determining whether the terms of the 2005 Earn-Out
have been satisfied, the Majority Stockholder Entity shall not be deemed to have
received (1) any portion of the Escrow Amounts unless and until such Escrow
Amounts are actually distributed from the Escrow Accounts and thereafter
received by the Majority Stockholder Entity or (2) any portion of the
Securityholder Expense Amount unless and until such portion of the
Securityholder Expense Amount is actually distributed by the Securityholder
Representative from the Holdback Account pursuant to Section 9.9(g) and
thereafter received by the Majority Stockholder Entity, provided that, in each
case, to the extent the Majority Stockholder Entity is to receive any payment
described in (1) or (2) above and instead directs any amounts payable thereunder
to any other Person, and such amounts are received by such Person, such amounts
shall be deemed received by the Majority Stockholder Entity. The Purchaser and
the Stockholders Representative agree that all disbursements under the Escrow
Agreement shall be made in accordance with the terms of this Agreement. Within a
reasonable time, and in any case within ten (10) Business Days of a written
request from the Farrington Trust with respect to reasonable requests with
respect to information regarding the calculation of the 2005 Earn-Out, the
Securityholder Representative shall provide to the Farrington Trust reasonable
responses to such reasonable requests. (b) The Farrington Trusts each hereby
represent and warrant to the Released Parties, as of the date hereof and as of
the Closing, that they are the sole beneficiaries of the rights that Hugh
Farrington and the Farrington Trust No. 1 had pursuant to the 2005 SPA and the
2005 Earn-Out. Each 2005 Seller hereby represents and warrants, severally and
not jointly, to the Released Parties, as of the date hereof and as of the
Closing, that no such 2005 Seller has



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp014.jpg]
10 sold, transferred or otherwise assigned any of its rights under the 2005 SPA
and/or 2005 Earn- Out. (c) In consideration for the provisions contained in
Section 1.9(a), effective as of the Closing, each of the 2005 Sellers, on behalf
of themselves and their respective predecessors and Affiliates (collectively,
“Seller Releasing Parties”) hereby irrevocably release, waive and discharge the
Company, the 2005 Companies, each of their respective Subsidiaries and each of
their respective stockholders, managers, directors, officers, employees and
Affiliates (including the Majority Stockholder Entity) (collectively, the
“Seller Released Persons”) from any and all liabilities and obligations then
existing to such Seller Releasing Party with respect to the 2005 Earn-Out (other
than as provided herein), and such Seller Releasing Party shall not seek to
recover any such amounts in connection therewith or thereunder from any of the
Seller Released Persons; provided, however, that nothing in this Section 1.9(c)
shall operate to release any rights under Section 1.9(a). Effective as of the
Closing, (i) the Company, on behalf of itself and its Subsidiaries (including
the 2005 Companies) (collectively, “Company Releasing Parties”) hereby
irrevocably release, waive and discharge the Farrington Trusts and their
respective trustees and beneficiaries (collectively, the “Company Released
Persons”) from any and all liabilities and obligations then existing to such
Company Releasing Party (other than as provided herein) and (ii) the Company and
the Majority Stockholder Entity, on behalf of themselves and each of their
respective Subsidiaries and each of their respective stockholders, managers,
directors, officers, employees and Affiliates (including the 2005 Companies)
(collectively, “2005 Releasing Parties”), hereby irrevocably release, waive and
discharge the 2005 Sellers and their respective trustees, beneficiaries and
Affiliates (collectively, the “2005 Released Persons”) from any and all
liabilities and obligations then existing to such 2005 Releasing Party with
respect to the 2005 SPA (other than as provided herein); provided, however, that
nothing in this Section 1.9(c) shall operate to release any rights under Section
1.9(a). Without limiting the foregoing, the indemnification obligations of, and
any requirement to post letters of credit by, the Farrington Trusts, the estate
of Hugh Farrington, Michael Miles, the Farrington Trust No 1, the Michael Miles
Grantor Retained Annuity Trust No 1, Linda Krier, Lorree Lynch or their
successors and assigns (the “Stockholders”) under (i) the 2005 SPA and (ii) that
certain letter agreement, dated June 17, 2005, among Staffing Solutions
Holdings, Inc., Seaton Acquisition Corp., certain of the Stockholders, Seaton
Corp., SMX Corp. and PeopleScout, Inc. or (iii) otherwise in respect of the
Company and its Subsidiaries, shall terminate effective as of the Closing. 1.10
Transaction Tax Benefit. In addition to any other amounts to which the
Securityholders are entitled under this Agreement, on or before October 15,
2015, Purchaser shall pay to the Securityholder Representative for payment to
the Securityholders an amount equal to the Transaction Tax Benefit. 1.11
Securityholder Representative Instructions. At any time that any payments are
due by Purchaser under this Agreement after the Closing, or are to be
distributed from any Escrow Account, to any Seller, Award Participant or 2005
Seller, the Securityholder Representative will provide the Purchaser with
information with respect to whether the provisions of Section 1.5(e) and/or
Section 1.9(a) are then in effect and details regarding how such payments and/or
distributions are to be made to such Seller, Award Participant or 2005 Seller,
as the case may be.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp015.jpg]
11 ARTICLE II CLOSING AND TERMINATION 2.1 Closing; Closing Date. Subject to the
terms and conditions of this Agreement, the closing of the Transactions (the
“Closing”) shall take place at 10:00 a.m., Boston time, at the offices of
Goodwin Procter LLP, 53 State Street, Boston, MA 02109, no later than two (2)
Business Days following the satisfaction or waiver of all conditions precedent
specified under ARTICLE VII hereof (except for those conditions that by their
terms are to be satisfied at the Closing but subject to the satisfaction or
waiver of such conditions and provided that the Closing will occur no earlier
than June 30, 2014), or on such other date, place and time as the Purchaser and
the Securityholder Representative may agree in writing (such date on which the
Closing occurs, the “Closing Date”). The Closing shall be deemed to be effective
immediately after 12:01 a.m. Chicago time on the Closing Date. 2.2 Closing
Deliveries. (a) At the Closing, the Company shall deliver or cause to be
delivered to the Purchaser: (i) an officer’s certificate, dated as of the
Closing Date, duly executed by an authorized officer of the Company, relating to
the satisfaction of the Closing conditions set for in Section 7.2(a) and Section
7.2(b); (ii) a good standing certificate for the Company from the Secretary of
State of the State of Delaware dated as of a date within five (5) Business Days
of the Closing Date; and (iii) good standing certificates, or their legal
equivalent, for each of the Subsidiaries from each of their respective
jurisdictions of organization dated as of a date within five (5) Business Days
of the Closing Date. (b) At Closing, each Seller and/or the Securityholder
Representative, as the case may be, shall deliver or cause to be delivered to
the Purchaser: (i) the original certificate(s) representing the Preferred Shares
held by such Preferred Holder, together with duly executed stock powers in
proper form for each Preferred Share owned by such Preferred Holder or an
affidavit of loss attesting to the loss or destruction of original
certificate(s); (ii) the original certificate(s) representing the Common Shares
held by such Common Holder, together with duly executed stock powers in proper
form for each Common Share owned by such Common Holder or an affidavit of loss
attesting to the loss or destruction of original certificate(s); and (iii) the
Escrow Agreement, duly executed by the Securityholder Representative.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp016.jpg]
12 (c) At the Closing and subject to the provisions of Section 1.6(c), as
applicable, the Purchaser shall deliver (or cause to be delivered) or shall pay
(or cause to be paid) by wire transfer of immediately available funds pursuant
to written instructions delivered to the Purchaser prior to Closing, as the case
may be: (i) to each Preferred Holder, prior to any payment pursuant to Section
2.2(c)(iii), Section 2.2(c)(iv) or Section 2.2(c)(v) below, cash in an amount
equal to the aggregate Preferred Consideration due to such Preferred Holder
pursuant to Section 1.5(b), minus the product of (A) the Escrow Shortfall Amount
(if any), multiplied by (B) such Preferred Holder’s Escrow Shortfall Pro Rata
Portion; (ii) to the Preferred Warrant Holder, prior to any payment pursuant to
Section 2.2(c)(iii), Section 2.2(c)(iv) or Section 2.2(c)(v) below, cash in an
amount equal to the aggregate Preferred Warrant Consideration due to such
Preferred Warrant Holder pursuant to Section 1.5(d), minus the product of (A)
the Escrow Shortfall Amount (if any), multiplied by (B) the Preferred Warrant
Holder’s Escrow Shortfall Pro Rata Portion; (iii) to each Common Holder, cash in
an amount equal to (A) the product of (y) the aggregate number of Common Shares
held by such Common Holder immediately prior to Closing, multiplied by (z) the
Per Share Common Consideration, minus (B) the product of (y) the Escrow Amounts,
multiplied by (z) such Common Holder’s Pro Rata Escrow Portion, minus (C) the
product of (y) the Securityholder Expense Amount, multiplied by (z) such Common
Holder’s Pro Rata Escrow Portion; (iv) to each Common Warrant Holder, cash in an
amount equal to (A) the Common Warrant Consideration for each Common Warrant
held by such Common Warrant Holder immediately prior to Closing, minus (B) the
product of (y) the Escrow Amounts, multiplied by (z) such Common Warrant
Holder’s Pro Rata Escrow Portion, and minus (C) the product of (y) the
Securityholder Expense Amount, multiplied by (z) such Common Warrant Holder’s
Pro Rata Escrow Portion; (v) to the Company for further distribution to each
Award Participant in accordance with Section 1.3(b), cash in an amount equal to
the Incentive Bonus Payment owed to such Award Participant minus the product of
(A) the Escrow Shortfall Amount (if any), multiplied by (B) such Award
Participant’s Escrow Shortfall Pro Rata Portion; (vi) to the Escrow Agent, the
Escrow Amounts; (vii) to the Securityholder Representative, the Securityholder
Expense Amount; (viii) to each Person owed Indebtedness, cash in an amount equal
to the Indebtedness owed to such Person as specified in a payoff letter received
from such Person or Persons within three (3) Business Days prior to the Closing
Date; (ix) to each Person or Persons owed any Selling Expenses, cash in an
amount equal to the Selling Expenses owed to such Person or Persons as directed
by the Securityholder Representative within three (3) Business Days prior to the
Closing Date;



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp017.jpg]
13 (x) to the Securityholder Representative, an officer’s certificate, dated as
of the Closing Date, duly executed by an authorized officer of the Purchaser,
relating to the satisfaction of the Closing conditions set forth in Section
7.3(a) and Section 7.3(b); and (xi) to the Securityholder Representative, the
Escrow Agreement, duly executed by a duly authorized officer of the Purchaser.
(d) At least three (3) days prior to the Closing Date, the Securityholder
Representative will deliver to Purchaser a schedule setting forth: (i) for each
Preferred Holder, such Preferred Holder’s (A) aggregate Preferred Consideration,
(B) Escrow Shortfall Pro Rata Portion (if applicable), and (C) cash to be
delivered in accordance with Section 2.2(c)(i); (ii) for each Preferred Warrant
Holder, such Preferred Warrant Holder’s (A) aggregate Preferred Warrant
Consideration, (B) Escrow Shortfall Pro Rata Portion (if applicable), and (C)
cash to be delivered in accordance with Section 2.2(c)(ii); (iii) for each
Common Holder, such Common Holder’s (A) aggregate Per Share Common
Consideration, (B) Pro Rata Escrow Portion, and (C) cash to be delivered in
accordance with Section 2.2(c)(iii); (iv) for each Common Warrant Holder, such
Common Warrant Holder’s (A) aggregate Per Share Common Consideration, (B) Pro
Rata Escrow Portion, and (C) cash to be delivered in accordance with
Section2.2(c)(iv); and (v) for each Award Participant, (A), the Incentive Bonus
Payment owed to such Award Participant, (B) such Award Participant’s Escrow
Shortfall Pro Rata Portion (if applicable), and (C) cash to be delivered in
accordance with Section 2.2(c)(v). 2.3 Termination of the Agreement. This
Agreement may be terminated prior to Closing as follows: (a) at the election of
the Securityholder Representative or the Purchaser on or after the close of
business on September 1, 2014 (the “Termination Date”), if the Closing shall not
have occurred by the close of business on such date; provided, however, that the
terminating Party is not in breach in any material respect of any of its
obligations hereunder or the cause of the failure of the Closing to occur on or
before the Termination Date; or (b) by mutual written consent of the
Securityholder Representative and the Purchaser; or (c) by either the Purchaser
or the Securityholder Representative if a Governmental Entity shall have (i)
issued a non-appealable final judgment, order, injunction, decree or ruling
(“Order”) or taken any other action; or (ii) enacted, enforced or deemed
applicable to the Transactions a Law in final form, in each case having the
effect of permanently restraining, enjoining, prohibiting or making illegal the
consummation of the Transactions; or



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp018.jpg]
14 (d) by the Purchaser, (i) upon a breach of any representation, warranty,
covenant or agreement of the Company or the Sellers set forth in this Agreement
such that the conditions set forth in Section 7.2(a) or Section 7.2(b) would not
be satisfied (a “Seller Terminating Breach”); provided, however, that if such
Seller Terminating Breach is curable prior to the expiration of thirty (30) days
from the date of written notice to the Securityholder Representative of its
occurrence through the exercise of commercially reasonable efforts, and for so
long as the Company or the applicable Seller continues to exercise such
commercially reasonable efforts, the Purchaser may not terminate this Agreement
under this Section 2.3(d) until the expiration of such thirty (30) day period
without such Seller Terminating Breach having been cured (but in no event shall
the preceding proviso be deemed to extend the date set forth in Section 2.3(a));
or (ii) if satisfaction of any of the conditions set forth in Section 7.2 is or
becomes impossible (other than through the failure of the Purchaser to comply
with its obligations under this Agreement); provided, further, that the
Purchaser shall not be entitled to terminate this Agreement pursuant to this
clause Section 2.3(d) at any time during which the Purchaser would be unable to
satisfy the conditions in Section 7.3(a) or Section 7.3(b) hereof; or (e) by the
Securityholder Representative, (i) upon a breach of any representation,
warranty, covenant or agreement of the Purchaser set forth in this Agreement
such that the conditions set forth in Section 7.3(a) or Section 7.3(b) would not
be satisfied (a “Purchaser Terminating Breach”); provided, however, that if such
Purchaser Terminating Breach is curable prior to the expiration of thirty (30)
days from notice to the Purchaser of its occurrence through the exercise of the
Purchaser’s commercially reasonable efforts, and for so long as the Purchaser
continues to exercise such commercially reasonable efforts, the Securityholder
Representative may not terminate this Agreement under this Section 2.3(e) until
the expiration of such thirty (30) day period without such Purchaser Terminating
Breach having been cured (but in no event shall the preceding proviso be deemed
to extend the date set forth in Section 2.3(a)); or (ii) if satisfaction of any
of the conditions set forth in Section 7.3 is or becomes impossible (other than
through the failure of the Company or any Seller to comply with its obligations
under this Agreement); provided, further that the Securityholder Representative
shall not be entitled to terminate this Agreement pursuant to this Section
2.3(e) at any time during which the Company would be unable to satisfy the
conditions in Section 7.2(a) or Section 7.2(b) hereof. 2.4 Procedure Upon
Termination. In the event of termination of this Agreement by the Securityholder
Representative or the Purchaser, or both, pursuant to Section 2.3 hereof,
written notice thereof shall forthwith be given to the other Party or Parties,
and this Agreement shall terminate, and the Transactions shall be abandoned,
without further action by any Party. 2.5 Effect of Termination. In the event
that this Agreement is validly terminated in accordance with Section 2.3 and
Section 2.4, then, subject to the provisions of this Section 2.5, the Company,
the Sellers, the Securityholder Representative and the Purchaser shall be
relieved of their respective duties and obligations arising under this Agreement
after the date of such termination, and such termination shall be without
liability to the Company, the Sellers, the Securityholder Representative or the
Purchaser; provided, however, that no such termination shall relieve any Party
hereto from liability for any willful and material breach of this Agreement by
such Party prior to the date of termination; provided, further, that the
obligations of the



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp019.jpg]
15 Parties set forth in this Section 2.5 and in Section 6.2, Section 6.3 and
ARTICLE IX hereof shall survive any such termination and shall be enforceable
hereunder. 2.6 Withholding. After prior consultation with the Securityholder
Representative (provided that no such consultation shall be required with
respect to income and employment tax withholding on payments treated as
compensation for applicable income Tax purposes), the Purchaser and the Company
shall be entitled to deduct and withhold from any payment to be made under this
Agreement all Taxes that the Purchaser or the Company, as the case may be, is
required to deduct and withhold with respect to such payment under the Code (or
any provision of other applicable Law). Taxes withheld pursuant to this Section
2.6 by the Purchaser or the Company will be (i) timely remitted by the Purchaser
or the Company, as the case may be, to the appropriate Governmental Entity and
(ii) to the extent so remitted, treated for all purposes of this Agreement as
having been paid to the Person in respect of which such deduction and
withholding was made. ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Subject to the exceptions disclosed in the disclosure schedule delivered by the
Company to the Purchaser on the date hereof (the “Disclosure Schedule”), the
Company represents and warrants to the Purchaser as follows, in each case as of
the date hereof (unless otherwise specifically set forth herein) and as of the
Closing: 3.1 Status; Authority; Conflicts. (a) The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, has all requisite corporate power and authority to carry on its
business as now conducted and to own or lease and operate its properties and
assets, and is duly qualified to do business as a foreign entity under the laws
of each jurisdiction where such qualification is necessary, except where the
failure to be so qualified would not reasonably be expected to be material. (b)
The Company has all requisite corporate power and authority to enter into the
Transaction Documents to which it is a party and to carry out its obligations
under such Transaction Documents. The execution and delivery of the Transaction
Documents to which the Company is a party and the performance by the Company of
its obligations thereunder have been duly and validly authorized by the Company
and no other proceedings on the part of the Company are necessary to authorize
the Transaction Documents to which the Company is a party or the performance by
the Company of its obligations thereunder. This Agreement and the other
Transaction Documents to which the Company is a party have been duly and validly
executed and delivered by the Company, and assuming the due execution and
delivery by each of the other Parties, constitute the valid and binding
agreement of the Company enforceable against the Company in accordance with the
terms and conditions hereof and thereof, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, fraudulent conveyance and
other similar Laws and principles of equity affecting creditors’ rights and
remedies generally (the “General Enforceability Exceptions”).



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp020.jpg]
16 (c) Except as set forth on Schedule 3.1(c), the execution and delivery of
this Agreement by the Company and the other Transaction Documents to which the
Company is a party and the consummation and performance by the Company of its
obligations thereunder shall not (i) result in a violation or breach of any
provision of the Governing Documents of the Company or any Subsidiary; (ii)
result in a violation or breach of any provision of any Law or Order applicable
to the Company or any of its Subsidiaries, (iii) require the Consent of or
notice to any Person under, conflict with, result in a violation or breach of,
constitute a default under or result in the acceleration of any Material
Contract or (iv) result in the creation or imposition of any Lien other than a
Permitted Lien on any properties or assets of the Company or any of the
Subsidiaries, except in the cases of clauses (ii) and (iii), where the
violation, breach, conflict, default, acceleration or failure to give notice
would not reasonably be expected to be material or where the violation, breach,
conflict, default, acceleration or failure relates to any facts that are
particular to the Purchaser and/or its Subsidiaries and/or any of their
respective assets or liabilities. No consent, approval, Permit, Order,
declaration or filing with, or notice to, any Governmental Entity is required by
or with respect to the Company or any of its Subsidiaries in connection with the
execution and delivery of this Agreement and the consummation of the
Transactions, except for such filings as may be required under the HSR Act and
as set forth on Schedule 3.1(c) and/or such consents, approvals, Permits,
Orders, declarations, filings or notices that, in the aggregate, would not
reasonably be expected to be material and/or such consents, approvals, Permits,
Orders, declarations, filings or notices that relate to any facts that are
particular to the Purchaser and/or its Subsidiaries and/or any of their
respective assets or liabilities. 3.2 Capitalization of the Company. The
authorized capital stock of the Company consists of (i) 70,000 shares of
Preferred Stock, of which, all 70,000 shares have been designated as redeemable
preferred stock, par value $0.001 per share, of which, as of the date of this
Agreement, 62,373.639 shares are issued and outstanding and 1,270.927 shares
have been reserved for issuance as Preferred Warrant Shares upon the exercise of
the Preferred Warrants, and (ii) 37,000,000 shares of Common Stock, of which
34,235,302 shares are issued and outstanding, 724,344 shares have been reserved
for issuance as Common Warrant Shares upon the exercise of the Common Warrants
and 351,836.9 shares have been reserved for issuance as upon the exercise of the
Company Stock Options, and as of the date of this Agreement, such shares of
capital stock are held of record by the Persons listed on Schedule 1.1. All of
the issued and outstanding shares of capital stock of the Company have been duly
authorized and validly issued, and are fully paid and nonassessable. Except for
the Company Stock Options, the Common Warrant Shares, the Preferred Warrant
Shares, all of which are set forth on Schedule 3.2(i), and except as otherwise
set forth on Schedule 3.2(ii), there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights, deferred compensation rights,
agreements, arrangements or commitments of any kind to which the Company is a
party relating to the issuance of, or outstanding securities convertible into or
exercisable or exchangeable for, any shares of capital stock of the Company or
which restrict the transfer of any such shares. Except as provided in the
Amended and Restated Certificate of Incorporation of the Company as currently in
effect (as amended, the “Company Charter”) and as otherwise set forth on
Schedule 3.2(iii), there are no outstanding contractual obligations of the
Company to repurchase, redeem or otherwise acquire any shares of capital stock
or other equity interests or any other securities of the Company.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp021.jpg]
17 3.3 Subsidiaries. (a) Except as set forth on Schedule 3.3(a)(i), all of the
outstanding shares of capital stock of, or other equity interests in, each of
the Subsidiaries (y) have been validly issued and are fully paid and
non-assessable and (z) are free and clear of any and all Liens other than
Permitted Liens. Except as set forth on Schedule 3.3(a)(ii), all of the
outstanding shares of capital stock (or equity interests of entities other than
corporations) of each of the Subsidiaries are beneficially owned, directly or
indirectly, by the Company. There are not outstanding, (i) any options,
warrants, or other rights to purchase from any Subsidiary any shares of capital
stock (or equity interests of entities other than corporations) of any
Subsidiary, (ii) any securities convertible into or exchangeable for shares of
capital stock (or equity interests of entities other than corporations) of any
Subsidiary, or (iii) any other commitments of any kind for the issuance of
shares of capital stock (or equity interests of entities other than
corporations) or options, warrants, or other securities of any Subsidiary. (b)
Schedule 3.3(b) sets forth a true and complete list of each Subsidiary and such
Subsidiary’s legal form, jurisdiction of incorporation or organization, the
names of such Subsidiary’s beneficial owners, and the number of outstanding
shares of capital stock (or equity interests of entities other than
corporations) held by such Subsidiary’s beneficial owners. Except for the
Subsidiaries, the Company does not own any capital stock of, or other equity
interest in, or any interest convertible into, or exercisable or exchangeable
for, any capital stock of, or other equity interest in, any other Person. (c)
Each Subsidiary is duly organized, validly existing and in good standing under
the laws of its applicable jurisdiction as set forth on Schedule 3.3(b), has all
requisite power and authority to carry on its business as now conducted and to
own or lease and operate its properties and assets, and is duly qualified to do
business as a foreign entity under the laws of each jurisdiction where such
qualification is necessary, except where the failure to be so qualified would
not reasonably be expected to be material. 3.4 Financial Information. (a)
Schedule 3.4(a) contains complete copies of the audited consolidated balance
sheets of the Company and its Subsidiaries as at December 29, 2013 and December
30, 2012, and consolidated statements of income and retained earnings,
stockholders’ equity and cash flows for the years then ended (collectively, the
“Audited Financial Statements”) and the unaudited consolidated balance sheet of
the Company and its Subsidiaries at April 27, 2014 and consolidated statements
of income and cash flows for the four (4)-month period then ended (collectively,
the “Interim Financial Statements” and, together with the Audited Financial
Statements, the “Financial Statements”). (b) The Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
period involved, subject, in the case of the Interim Financial Statements, to
normal and recurring year-end adjustments and the absence of notes. The
Financial Statements are based on the books and records of the Company and its
Subsidiaries, and present fairly, in all material respects, the consolidated
financial condition of the Company and its Subsidiaries, as of the date thereof
and for the period covered thereby.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp022.jpg]
18 (c) Except as set forth on Schedule 3.4(c), neither the Company nor any of
its Subsidiaries has any material liabilities that would be required to be
reflected or reserved against on a consolidated balance sheet of the Company
prepared in accordance with GAAP, except (a) those that are adequately reflected
or reserved against on the consolidated balance sheet dated December 29, 2013
included in the Audited Financial Statements, (b) those that have been incurred
in the Ordinary Course of Business consistent with past practice since such date
and (c) Selling Expenses that are being paid at Closing. 3.5 Absence of Certain
Changes. Except as set forth on Schedule 3.5, and Schedule 6.5 for certain
actions that may be taken after the date hereof, since December 29, 2013, the
Company has not undergone any change in the condition (financial or otherwise),
assets, liabilities, Indebtedness, Liens or capitalization, so as to cause a
Material Adverse Effect, and neither the Company nor any of its Subsidiaries
has: (a) Acquired or disposed of any assets or properties in any transaction
with any Affiliate or, except in the Ordinary Course of Business, acquired,
disposed of or leased any assets or properties in any transaction with any other
Person, including the making of any material capital expenditures; (b) Adopted
any amendment of its Governing Documents; split, combined or reclassified any of
its shares of capital stock or other equity interests; issued or sold any shares
of capital stock or other equity interests; granted any options, warrants or
other rights to purchase or obtain any shares of capital stock or other equity
interests; declared or paid any dividends or distributions on or in respect of
its capital stock or other equity interests or redeemed, purchased or acquired
any of its own shares of capital stock or other equity interests; (c) Granted to
any salaried employee or any class of other employees any increase in
compensation in any form (including any material increase in value of any
benefits), any increase in eligibility to earn compensation in any form
(including bonus or other incentive compensation), or any right to severance or
termination pay, or entered into any employment agreement with any employee,
except in the Ordinary Course of Business and except as required by applicable
Law; (d) Adopted or materially amended any Benefit Plan, except as required by
applicable Law; (e) Suffered any strike or other labor trouble with employees or
been the subject of any effort to reorganize the Company’s or any of its
Subsidiaries’ workforce, or any part thereof, into a bargaining unit; (f)
Incurred, assumed or guaranteed any Indebtedness in an aggregate amount
exceeding Two Hundred Fifty Thousand Dollars ($250,000), except unsecured
current obligations and liabilities incurred in the Ordinary Course of Business
and draws on the revolving line of credit in the Ordinary Course of Business or
incurred any Lien other than any Permitted Lien; (g) Amended, changed, or
terminated, or suffered any amendment, change, or termination of, any Material
Contract;



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp023.jpg]
19 (h) Adopted a material change in any method of accounting or accounting
practice, except as required by GAAP; (i) Canceled or compromised any material
claim or waived or released any material right or instituted, settled, or agreed
to settle any Legal Proceeding; (j) Adopted any plan of merger, consolidation,
reorganization, liquidation or dissolution or filed a petition in bankruptcy
under any provisions of any bankruptcy, insolvency or reorganization Law or
consented to the filing of any bankruptcy or similar petition against it under
any similar Law; (k) Acquired by merger or consolidation with, or by purchase of
a substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof; (l) Entered into a new line of
business or abandoned or discontinued any existing lines of business; (m) Made,
changed or rescinded any material Tax election, amended any material Tax Return,
changed a method of accounting for Tax purposes, entered into a Tax “closing
agreement,” or agreed to an extension of a statute of limitations with respect
to a material amount of Taxes (other than as a result of customary extensions to
file Tax Returns); or (n) Agreed or committed to do any of the foregoing. 3.6
Assets. (a) Neither the Company nor any of its Subsidiaries own any real
property. Schedule 3.6(a) sets forth all lease agreements, including all
amendments and supplements thereto, to which the Company or any of its
Subsidiaries are bound as parties with respect to any Leased Real Property (the
“Real Property Leases”). All Real Property Leases are valid, binding and in full
force and effect and are enforceable, subject to the General Enforceability
Exceptions, against the Company or one of its Subsidiaries, as the case may be,
and, to the Knowledge of the Company, the other party thereto, in accordance
with their terms. (b) The Company and/or its Subsidiaries own title to, or have
valid leasehold or license interests in, all of the real property and tangible
and intangible personal properties utilized by the Company and/or its
Subsidiaries in the ownership or operation of their respective businesses and
such properties are sufficient for the continued conduct of the such businesses
after the Closing in substantially the same manner as conducted prior to the
Closing and constitute all of the rights, property and assets necessary to
conduct such businesses as currently conducted. All of the tangible personal
properties are in good operating condition and repair (subject to normal wear
and tear) and are adequate for the uses to which they are being put. (c) Except
as set forth on Schedule 3.6(c), no Liens (other than Permitted Liens) exist on
any of the Company’s or its Subsidiaries’ assets, properties, or the Leased Real
Property.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp024.jpg]
20 (d) All Personal Property Leases are valid, binding, and in full force and
effect and are enforceable against the Company or one of its Subsidiaries,
subject to the General Enforceability Exceptions, as the case may be, and, to
the Knowledge of the Company, the other party thereto, in accordance with their
terms. To the Knowledge of the Company, there are no defaults existing under any
of the Personal Property Leases on the part of any party thereto. 3.7 Contracts.
(a) Schedule 3.7(a) lists each of the following Contracts, including all
amendments and supplements thereto, of the Company and/or its Subsidiaries,
(together with all Real Property Leases listed on Schedule 3.6(a), collectively,
the “Material Contracts”): (i) Each Contract (other than any vendor contracts
under MSP arrangements entered into in the Ordinary Course of Business) that, by
its terms, expressly requires payments by the Company or any of its Subsidiaries
in excess of Two Hundred and Fifty Thousand Dollars ($250,000) during calendar
year 2014 or expressly requires such payments in any calendar year commencing on
or after January 1, 2015 and that cannot be cancelled by the Company or such
Subsidiary without penalty or without more than thirty (30) days’ notice; (ii)
Each Contract whereby the Company or any of its Subsidiaries generated revenues
in excess of One Million Dollars ($1,000,000) (or, in the case of OWM
arrangements (determined on a site-by-site basis), Three Million Dollars
($3,000,000)) during the twelve (12)-month period ended March 30, 2014; (iii)
All Contracts that relate to the sale of any of the Company’s or its
Subsidiaries’ assets, other than in the Ordinary Course of Business, for
consideration in excess of One Hundred Thousand Dollars ($100,000); (iv) All
Contracts that relate to the acquisition of any business, a material amount of
stock or assets of any other Person or any real property (whether by merger,
sale of stock, sale of assets or otherwise), in each case (A) excluding the
acquisition of assets made in the Ordinary Course of Business, and (B) involving
amounts in excess of One Hundred Thousand Dollars ($100,000); (v) Except for
Contracts relating to trade receivables, all Contracts relating to Indebtedness
in each case having an outstanding principal balance in excess of Fifty Thousand
Dollars ($50,000); (vi) All collective bargaining agreements or Contracts with
any labor organization, union or association to which the Company or any of its
Subsidiaries is a party or is otherwise subject to; (vii) All Contracts with any
officer, director, equity holder, or Affiliate of any Seller, in each case,
other than employment related arrangements; (viii) All Contracts containing
covenants of the Company or any of the Subsidiaries not to compete in any line
of business or with any Person in any geographical area;



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp025.jpg]
21 (ix) All material licenses, sublicenses and other agreements set forth on
Schedule 3.9(d); (x) Each Contract either (A) for (x) the employment of any
executive officer of the Company, or (y) an individual employee of the Company
or any of its subsidiaries whose annual base salary exceeds One Hundred and
Fifty Thousand Dollars ($150,000) on a full time basis, in each case with
respect to (x) and (y), that is not terminable by the Company or any Subsidiary
party thereto without the payment of severance as required by the express terms
of such Contract solely to the extent such terms provide severance in an amount
greater than any statutory severance required pursuant to applicable Law, or (B)
that provides for any retention, change in control, or other similar payments
triggered by the Transactions; (xi) All Contracts with independent contractors
or consultants (or similar arrangements) who receive more than One Hundred
Thousand Dollars ($100,000) or more per annum from the Company or any of its
Subsidiaries for services performed and which Contract cannot be cancelled by
the Company or such Subsidiary without penalty or without more than thirty (30)
days’ notice; and (xii) All Contracts providing for the material indemnification
of any Person by the Company or any Subsidiary, other than Contracts entered
into in the Ordinary Course of Business. (b) The Company has delivered or made
available to the Purchaser true and correct copies of all Material Contracts.
Except as set forth on Schedule 3.7(b), all Material Contracts are valid,
binding, and in full force, and are enforceable against the Company or one of
its Subsidiaries, as the case may be, and, to the Knowledge of the Company, the
other parties thereto, in accordance with their terms, subject to the General
Enforceability Exceptions. Except as set forth on Schedule 3.7(b), neither the
Company nor any of its Subsidiaries, as the case may be, is (with or without the
lapse of time or the giving of notice, or both) in material breach or default in
any respect under any Material Contract, and, to the Knowledge of the Company,
no other party to any Material Contract is (with or without the lapse of time or
the giving of notice, or both) in breach or default in any respect thereunder.
Neither the Company, nor to the Knowledge of the Company any other party
thereto, has exercised, or expressed a clear intent to exercise, any termination
rights with respect to any of the Material Contracts. 3.8 Employee Benefit
Matters. (a) Schedule 3.8(a) sets forth a list of each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and each other material plan,
program or arrangement providing compensation or benefits to current or former
directors, officers, or employees (or dependents or beneficiaries thereof) and
(i) which is sponsored, maintained, contributed to, or required to be
contributed to by the Company or an any of its Subsidiaries, or (ii) under which
the Company has any material obligation or liability (the “Benefit Plans”). With
respect to each Benefit Plan, the Company has made available to the Purchaser
(if applicable to such Benefit Plan): (A) all material documents embodying or
governing such Benefit Plan, and any funding medium for the Benefit Plan
(including trust agreements); (B) the most recent IRS determination or opinion



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp026.jpg]
22 letter with respect to such Benefit Plan under Code Section 401(a); (C) the
most recently filed IRS Forms 5500; (D) the summary plan description; and (E)
any material notices, inquiries or other communications from a Governmental
Entity. (b) Except as set forth on Schedule 3.8(b), (i) each Benefit Plan
intended to be qualified under Section 401(a) of the Code has received a
favorable determination or opinion letter from the IRS regarding its
qualification thereunder or may rely on an opinion letter issued by the IRS with
respect to a prototype plan adopted in accordance with the requirements for such
reliance and nothing has occurred that would reasonably be expected to cause the
revocation of such determination letter or the unavailability of reliance on
such opinion letter, (ii) each Benefit Plan has been administered in accordance
with its terms and requirements of applicable law in all material respects, and
(iii) neither any Benefit Plan nor any other benefit plan maintained or
contributed to by the Company or any ERISA Affiliate within the last six (6)
years is subject to Title IV of ERISA or Section 412 of the Code or is a
“multiemployer plan,” as defined in Section 3(37) of ERISA. (c) Except as set
forth on Schedule 3.8(c), and other than as required under Section 4980B of the
Code or other applicable Law, no Benefit Plan provides benefits in the nature of
health, life or disability insurance following retirement or other termination
of employment (other than death or disability benefits when death or disability
occurs during employment). (d) Except as set forth on Schedule 3.8(d), (i) there
is no pending, or to the Knowledge of the Company, threatened in writing,
litigation or other formal proceedings (other than routine claims for benefits)
relating to a Benefit Plan, and (ii) to the Knowledge of the Company, no Benefit
Plan has within the three (3) years prior to the date hereof been the subject of
an examination or audit by a Governmental Entity. (e) Except as set forth on
Schedule 3.8(e), the execution and delivery of this Agreement (alone or in
conjunction with any other event, including any termination of employment on or
in connection with the Closing) will not (i) entitle any employee to any
compensation or benefit payment (including severance or payments as defined in
Section 280G of the Code), (ii) accelerate the vesting (except potentially in
connection with the cancellation of the Company Stock Options pursuant to
Section 1.3(a)) or trigger any material payment or funding of any compensation
or benefit under any Benefit Plan, (iii) result in any material breach or
violation of, or default under, or limit the Company’s or any Subsidiary’s right
to amend, modify or terminate, any Benefit Plan, or (iv) result in the
forgiveness of any indebtedness of any employee. The Company and its
Subsidiaries have no commitment or obligation and have not made any
representations to any employee, officer, director, independent contractor or
consultant, whether or not legally binding, to adopt, amend or modify any
Benefit Plan or any collective bargaining agreement, in connection with the
consummation of the Transactions or otherwise. (f) Neither the Company nor any
of its ERISA Affiliates has (i) incurred, or reasonably expects to incur, either
directly or indirectly, any material liability under Title I or Title IV of
ERISA or related provisions of the Code or foreign Law relating to employee
benefit plans; (ii) failed to timely pay premiums to the Pension Benefit
Guaranty Corporation; (iii)



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp027.jpg]
23 withdrawn from any pension plan subject to Title IV of ERISA; (iv) engaged in
any transaction which would give rise to liability under Section 4069 or Section
4212(c) of ERISA; or (v) engaged in any nonexempt prohibited transaction under
Section 406 or ERISA or Code Section 4975 that would reasonably be expected to
result in any material liability to the Company. (g) None of the Company nor any
of its Subsidiaries has any obligation to pay, gross up, or otherwise indemnify
any individual for any Taxes imposed under Code Section 409A or Code Section
4999. (h) To the Knowledge of the Company, the Company and its ERISA Affiliates
is classifying, and has for the past four (4) years classified, all individuals
who perform services for them correctly under each Benefit Plan, ERISA, the
Code, and all other applicable Laws as common law employees, independent
contractors or leased employees. (i) Except as set forth on Schedule 3.8(i),
neither the Company nor any Affiliate has sponsored, maintained, contributed to
or been required to contribute to, or has any liability under, any employee
benefit plan that is subject to the laws of a foreign jurisdiction. 3.9
Intellectual Property. (a) Schedule 3.9(a) sets forth a complete and accurate
list of all patents, registered trademarks, registered copyrights and domain
names, and applications for any of the foregoing, that are owned by the Company
or any of its Subsidiaries. (b) The Company or a Subsidiary of the Company is
the owner of, or has the right to use, all Intellectual Property, as is
necessary in connection with the business of the Company and its Subsidiaries as
currently conducted. Each item of Intellectual Property owned, licensed or used
by the Company or a Subsidiary of the Company immediately prior to the Closing
will be owned, licensed or available for use by the Company immediately
following the Closing. Each item of Intellectual Property owned by the Company
and its Subsidiaries is, to the Knowledge of the Company, valid and enforceable
and otherwise fully complies with all Laws applicable to the enforceability
thereof. (c) Neither the Company nor any of its Subsidiaries is a party to any
suit, action or proceeding that involves a claim of infringement, unauthorized
use, or violation of any Intellectual Property used or owned by any Person
against the Company or its Subsidiaries, or challenging the ownership, use,
validity or enforceability of any Intellectual Property owned or used by the
Company or its Subsidiaries. (d) Schedule 3.9(d) sets forth a complete and
accurate list of all licenses, sublicenses and other agreements to which the
Company and/or its Subsidiaries are a party (i) granting any other Person the
right to use the Intellectual Property, or (ii) pursuant to which the Company or
its Subsidiaries are authorized to use any third party Intellectual Property,
which are used by the Company or its Subsidiaries in the business of the Company
as currently conducted, other than commercial off-the-shelf software. With
respect to each item of identified in Schedule 3.9(d): (i) to the Knowledge of
the Company, such item is not subject to any Order; (ii) to the Knowledge of the
Company, no Proceeding is pending or is threatened or anticipated that
challenges the legality, validity or enforceability of such item; and (iii) the
Company has not



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp028.jpg]
24 granted any sublicense or similar right with respect to such item, except as
permitted by the terms of such license or agreement. (e) The Company and each
Subsidiary of the Company has taken commercially reasonable and prudent action
to maintain and protect each item of Intellectual Property that it owns,
licenses or uses, including reasonable security measures to protect the
confidentiality of any trade secrets. (f) The Company and each of its
Subsidiaries has not violated or infringed upon or otherwise come into conflict
with any Intellectual Property other than patents of third parties, and to the
Knowledge of the Company and each of its Subsidiaries, has not violated or
infringed upon or otherwise come into conflict with any patents of third
parties. The Company and each of its Subsidiaries has not received any written
notice alleging any such violation, infringement or other conflict. To the
Knowledge of the Company, no third party has infringed upon or otherwise come
into conflict with any Intellectual Property of the Company or its Subsidiaries.
(g) No software in any of the Company or its Subsidiaries’ products or services
contains, incorporates, links or calls to or otherwise uses any software (in
source or object code form) licensed from another party under a license commonly
referred to as an open source, free software, copyleft or community source code
license (including any library or code licensed under the GNU General Public
License, GNU Lesser General Public License, Apache Software License, Common
Public License, Common Development and Distribution License, Eclipse Public
License, Mozilla Public License or any other public source code license
arrangement, collectively “Open Source Software”) in a manner that obligates the
Company or any Subsidiary to disclose, make available, offer or deliver any
other portion of the source code of any Product or component thereof to any
third party other than such Open Source Software. (h) All present employees,
contractors, and consultants of the Company and its Subsidiaries who have
materially contributed to the conception, development, authoring, creation, or
reduction to practice of any Intellectual Property used in the Company’s or its
Subsidiaries’ operations have executed agreements that assign all right, title,
and interest in such Intellectual Property to the Company or its Subsidiaries
and protect the confidentiality of all trade secrets of the Company and its
subsidiaries. To the Knowledge of the Company and its Subsidiaries, no present
or former employee, director, officer, or contractor of the Company or its
subsidiaries is, as a result of or in the course of such employee’s, director’s,
officer’s, or contractor’s engagement by the Company, in default or breach of
any material term of any employment agreement, non-disclosure agreement,
assignment or invention agreement, or similar agreement with the Company. (i)
Except as set forth in Schedule 3.9(i) of the Company Disclosure Schedule, the
Company and each of its Subsidiaries has not disclosed, delivered or licensed to
any Person, agreed to disclose, deliver or license to any Person, or permitted
the disclosure or delivery to any escrow agent or other Person of, any source
code owned by the Company or its Subsidiaries (“Source Code”). To the Knowledge
of the Company, no event has occurred, and no circumstance or condition exists,
that (with or without notice or lapse of time, or both) will, or



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp029.jpg]
25 would reasonably be expected to, result in the disclosure, delivery or
license by the Company, it Subsidiaries or any Person then acting on its behalf
to any Person of any Source Code. (j) To the Knowledge of the Company, the
Company and its subsidiaries are in compliance with the terms of all Contracts
relating to data privacy, security or breach notification (including provisions
that impose conditions or restrictions on the collection, use, disclosure,
transmission, destruction, maintenance, storage or safeguarding of personally
identifiable information (as defined in NIST Special Publication 800-122)
(“PII”). The Company and its Subsidiaries use commercially reasonable measure to
protect the integrity and security of PII in their possession, custody or
control. (k) Within the last two (2) years, neither the Company or its
Subsidiaries has received any written notice of any claim or action relating to
the Company or its Subsidiaries’ information privacy or data security practices,
including with respect to the access, disclosure or use of personal information
maintained by or on behalf of the Company or its Subsidiaries, and to the
Company’s Knowledge no Person has threatened any such claim or action. (l)
Within the last two (2) years, and except as set forth on Schedule 3.9(l),
neither the Company nor any of its Subsidiaries has experienced any loss,
damage, or unauthorized access, disclosure, use or breach of security of any PII
in the Company’s or its Subsidiaries’ possession, custody or control, or
otherwise held or processed on its behalf. 3.10 Insurance. Schedule 3.10 sets
forth a list, as of the date hereof, of all material insurance policies
maintained by the Company and/or its Subsidiaries (collectively, the “Insurance
Policies”), true and correct copies of which have been made available to the
Purchaser. Such Insurance Policies are in full force and effect. All premiums
due on such Insurance Policies have been paid. Neither the Company nor any of
its Subsidiaries has received any written notice of cancellation of, premium
increase with respect to or alteration of coverage under any of such Insurance
Policies. All such Insurance Policies (a) are valid and binding in accordance
with their terms; and (b) have not been subject to any lapse in coverage. There
are no claims related to the business of the Company or its Subsidiaries pending
under any such Insurance Policies as to which coverage has been denied or in
respect of which there is an outstanding reservation of rights. None of the
Company or any of the Subsidiaries is in default under, or has otherwise failed
to comply with, in any material respect, any provision contained in any such
Insurance Policy. To the Knowledge of the Company, the Insurance Policies are
reasonably sufficient for the operation of the businesses of the Company and its
Subsidiaries as currently conducted. 3.11 Litigation. Except as set forth on
Schedule 3.11, there are no Legal Proceedings pending or, to the Knowledge of
the Company, threatened by or against the Company or any of its Subsidiaries.
Neither the Company nor any of its Subsidiaries is subject to any Order of any
Governmental Authority that, individually or in the aggregate, would be
material. 3.12 Operations in Conformity with Law. (a) Except as set forth on
Schedule 3.12, the Company and its Subsidiaries are in compliance in all
material respects with all applicable Laws.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp030.jpg]
26 (b) All Permits required for the Company and its Subsidiaries to conduct
their business have been obtained and are valid and in full force and effect,
except where the failure to obtain such Permits would not reasonably be expected
to be material. No event has occurred that, with or without notice or lapse of
time or both, would reasonably be expected to result in the revocation,
suspension, lapse or limitation of any material Permit. 3.13 Customers. (a)
Schedule 3.13 lists each of the top fifty (50) customers of the Company and its
Subsidiaries (which, in the case of OWM arrangements, shall be determined on a
site-by- site basis, and in the case of other arrangements, by individual
contract) by billings, on a consolidated basis, during the fiscal year ended
December 29, 2013 (each, a “Significant Customer”) and the percentage of total
revenues of the Company and its Subsidiaries such Significant Customer
represented during such period. Neither the Company nor any of its Subsidiaries
has granted any Significant Customer any regularly recurring rebates, discounts,
refunds, sign-on bonuses or similar adjustments in price at any time during the
past twelve (12) months other than contained in the Material Contract with such
Significant Customer. (b) Neither the Company nor any of its Subsidiaries has
received any written notice, or, to the Knowledge of the Company, oral notice,
from any Significant Customer that such Significant Customer will not continue
as a customer of the Company or any of its Subsidiaries after the Closing or
that such customer intends to terminate or materially and adversely modify
existing Contracts with the Company or any of its Subsidiaries, as applicable.
To the Knowledge of the Company, no Significant Customer of the Company or its
Subsidiaries has asserted a claim that remains outstanding for indemnification
arising from any services provided to any such Significant Customer. 3.14 Taxes.
(a) Except as set forth on Schedule 3.14: (i) the Company and its Subsidiaries
have duly and timely filed (or obtained extensions as to) all Tax Returns that
are required to have been filed by them, and all such Tax Returns are true,
correct and complete in all material respects; (ii) the Company and its
Subsidiaries have paid all Taxes that are due and payable by the Company or any
Subsidiary (whether or not such Taxes were reflected on any Tax Returns); (iii)
(A) neither the Company nor any of its Subsidiaries is a party to any action or
proceeding by any Tax Authority or other governmental authority for assessment
or collection of Taxes from the Company or such Subsidiary, and (B) neither the
Company nor any Subsidiary has granted any waiver of any statute of limitation
with respect to, or any extension of a period for the assessment of, any Tax;
and (iv) (A) during the three years immediately prior to the date hereof,
neither the Company nor any of its Subsidiaries has been audited by any Tax
Authority or other governmental authority with respect to the Tax Returns of the
Company or such Subsidiary and



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp031.jpg]
27 neither the Company nor any Subsidiary has received any written notice of
deficiency or assessment of additional Taxes for which it would be liable, or
any written notice of an intention to commence a Tax audit, (B) no deficiency
assessment or proposed adjustment of the Taxes for which the Company or any of
its Subsidiaries would be liable is pending, and (C) no Tax Authority or other
governmental authority in a jurisdiction where the Company or any Subsidiary
does not file Tax Returns has made any written claim that the Company or such
Subsidiary, as applicable, is or may be subject to Tax in that jurisdiction; (v)
each of the Company and its Subsidiaries has complied in all material respects
with applicable Laws relating to the payment and withholding of any Taxes
required to be withheld from any payment to an employee, creditor or other third
party; (vi) there are no liens for Taxes on any of the assets of the Company or
any of its Subsidiaries other than Liens for taxes not yet due and payable;
(vii) (A) none of the Company or any Subsidiary has liability for Taxes of any
other Person as a result of being or ceasing to be a member of any “affiliated
group” of corporations within the meaning of Section 1504 of the Code (or any
similar affiliated, combined, consolidated or unitary group or arrangement for
group relief for state, local, or foreign Tax purposes), (B) neither the Company
nor any Subsidiary has liability for Taxes of any other Person arising under
contract, by operation of law, by reason of being a successor or transferee, or
otherwise, and (C) neither the Company nor any Subsidiary is a party to or bound
by any contract, agreement or other arrangement regarding the sharing or
allocation of liability for Taxes or payment of Taxes, in each case, other than
in respect of a group the common parent of which is the Company; (viii) neither
the Company nor any Subsidiary will be required to include any item of income
in, or exclude any item of deduction from, income for any Tax period (or portion
thereof) ending after the Closing Date as a result of any: (A) change in method
of accounting for a Tax period ending on or prior to the Closing Date; (B)
installment sale or open transaction disposition made on or prior to the Closing
Date; (C) prepaid amount received on or prior to the Closing Date; or (D)
agreement with a Tax Authority entered into on or prior to the Closing Date;
(ix) neither the Company nor any Subsidiary is participating or has participated
in a “listed transaction” within the meaning of Section 6707A(c)(2) of the Code
and Treasury Regulation Section 1.6011-4(b)(2); (x) in connection with the
consummation of the Transaction, no payment or benefit has been, will be, or may
be made or provided under this Agreement, under any arrangement contemplated by
this Agreement, or under any agreement or arrangement to which the Company or
any Subsidiary is a party that, either alone or together with any other payments
or benefits, constitutes or would constitute a “parachute payment” within the
meaning of Code Section 280G(b)(2). None of the Company, any Subsidiary, the
Purchaser, or any affiliate of the Purchaser will be obligated to pay or
reimburse any Person for any Taxes imposed under Code Section 4999 as a result
of the consummation of the Transaction, either alone or in connection with any
other event;



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp032.jpg]
28 (xi) each outstanding share of Company stock is property that is
“substantially vested” under Code Section 83 and Treasury Regulation Section
1.83-3(b). Each election made under Code Section 83(b) with respect to the
issuance of any Company Share was timely and valid, and each such election is
currently in effect and has not been revoked, terminated, or declared invalid;
(xii) to the Knowledge of the Company, neither the Company nor any of its
Subsidiaries is engaged in or has ever been engaged in a trade or business
through a “permanent establishment” within the meaning of an applicable income
Tax treaty in any country other than the country in which the Company or such
Subsidiary, as the case may be, is formed or organized; and (xiii) neither the
Company nor any Subsidiary has been either a “distributing corporation” or a
“controlled corporation” within the respective meanings of such terms under Code
Section 355(a)(1)(A) in a distribution of stock qualifying under Code Section
355 (A) in the two years before the date of this Agreement or (B) in a
distribution that could otherwise constitute part of a “plan” or “series of
related transactions” within the meaning of Code Section 355(e) in conjunction
with the transactions contemplated by this Agreement. (b) Notwithstanding
anything to the contrary in this Agreement, the Company makes no representations
and warranties with respect to the amount, validity or usability of its net
operating losses, Tax basis in its assets, Tax credits, or other Tax attributes
for taxable periods beginning after the Closing Date. (c) Except for certain
representations in Section 3.8 related to Taxes, the representations and
warranties set forth in this Section 3.14 shall constitute the sole and only
representations and warranties by the Company with respect to Taxes. 3.15
Employee Matters. (a) Except as set forth on Schedule 3.15(a)(i), the Company
and each of its Subsidiaries (or any predecessor entity, if applicable) is, and
during the last four (4) years, has been in compliance with all then applicable
Laws with respect to employment, including termination of employment, WARN and
any similar state or local “mass layoff” or “plant closing” Law, hiring,
discrimination, civil rights, terms and conditions of employment, wages, hours,
and safety and health, workers’ compensation, common law employee status and the
collection and payment of withholding and social security taxes and any similar
tax, collective bargaining, and employment practices, and has not engaged in any
unfair labor practice, except where such non-compliance, taken as whole, is not
material. There has been no “mass layoff” or “plant closing” (as defined by
WARN) with respect to the Company or any of its Subsidiaries within the six (6)
months before the Closing Date. During the last four (4) years the Company and
each of its Subsidiaries (or any predecessor entity, if applicable) has withheld
all amounts required by law or by agreement to be withheld from the wages,
salaries, and other payments to its employees, including any common law
employees, and to the Knowledge of the Company is not liable for any arrears of
wages (including commissions, bonuses, or other compensation), or any taxes or
any penalty for failure to comply with any of the foregoing (or, if any arrears,
penalty, or interest were assessed against the Company or any of its
Subsidiaries regarding the



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp033.jpg]
29 foregoing, it has been fully satisfied). To the Knowledge of the Company,
neither the Company nor any of its Subsidiaries is liable for any payment to any
trust or other fund or to any governmental or administrative authority with
respect to unemployment compensation benefits, workers’ compensation benefits,
social security, social benefits, or other benefits or obligations for any
current or former employees, including any common law employees (other than
routine payments to be made in the Ordinary Course of Business). Except as set
forth on Schedule 3.15(a)(ii), there are no pending claims against any the
Company or any of its Subsidiaries under any workers’ compensation plan or
policy or for long-term disability and there are no complaints, charges or
claims pending or, to the Knowledge of the Company, threatened between the
Company or any of its Subsidiaries and any current or former employee, which
claims have or could reasonably be expected to result in an action, suit,
proceeding, claim, arbitration, or investigation before any Governmental Entity,
including claims for compensation, severance benefits, vacation time, vacation
pay, or pension benefits, or any other complaint, charge or claim pending in any
court or administrative agency from any current or former employee or any other
person arising out of the Company or any of its Subsidiaries’ status as an
employer or purported employer, or as an entity which engages independent
contractors or consultants, or any workplace practices or policies whether in
the form of claims for discrimination, harassment, unfair labor practices,
grievances, wage and hour violations, wrongful discharge, based on, arising out
of, in connection with, or otherwise relating to the employment or termination
of employment of or failure to employ any individual or otherwise. To the
Knowledge of the Company, no current or former employee of the Company or any of
its Subsidiaries is, or has in the past two (2) years been, in violation of any
material term of any noncompetition agreement or any restrictive covenant to a
former employer relating to the right of such current or former employee to be
employed by the Company or any of its Subsidiaries or to the use of trade
secrets or proprietary information of others. (b) Neither the Company nor any of
its Subsidiaries is subject to any labor strike, lockout, dispute, slow down,
stoppage or similar labor dispute with respect to any current or former
employees. Except as set forth on Schedule 3.15(b), neither the Company nor any
of its Subsidiaries has received during the three years immediately prior to the
date hereof any written notice of, and to the Knowledge of the Company there is
not threatened, any labor or civil rights dispute, controversy, arbitration, or
grievance or any other unfair labor practice, proceeding or breach of contract
claim or action with respect to claims of, or obligations to, any current or
former employees. (c) Except as set forth on Schedule 3.15(c), (i) there is no
collective bargaining or similar agreement with any union, labor organization,
works council, or similar representative covering any employee of the Company or
any of its Subsidiaries, (ii) no petition for certification or election of any
such representative is existing or pending or, to the Knowledge of the Company,
threatened to be brought or filed with respect to any employee of the Company or
any of its Subsidiaries, and (iii) no such representative has sought
certification or recognition with respect to any such employee and there is no
organizing activity, to the Knowledge of the Company, pending or threatened by
any such representative or group of employees. 3.16 Brokers. Except as set forth
on Schedule 3.16, all negotiations relating to this Agreement and the
Transactions have been carried on without the intervention of any Person



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp034.jpg]
30 acting on behalf of the Company in such manner as to give rise to any valid
claim against the Company or the Purchaser for any brokerage or finder’s
commission, fee, or similar compensation. 3.17 Environmental Matters. (a) The
Company and its Subsidiaries are, and have at all times been, in compliance in
all material respects with all applicable Environmental Laws, including
obtaining, maintaining in good standing, and complying with all Environmental
Permits. No action or proceeding is pending or, to the Knowledge of the Company,
threatened to revoke, modify, or terminate any such Environmental Permit. (b)
Neither the Company nor any of its Subsidiaries is the subject of any
outstanding written Order or Contract with any Governmental Entity with respect
to (i) Environmental Laws, (ii) Remedial Action, or (iii) any Release or
threatened Release of a Hazardous Material. (c) No claim has been made in the
past three (3) years or is pending or, to the Knowledge of the Company,
threatened against the Company or any of its Subsidiaries alleging that the
Company or any of its Subsidiaries is in violation of any Environmental Law or
Environmental Permit has any liability under any Environmental Law. (d) To the
Knowledge of the Company, no facts, circumstances, or conditions exist with
respect to the Leased Real Property that would reasonably be expected to result
in the Company or any of its Subsidiaries incurring Environmental Costs and
Liabilities. (e) To the Knowledge of the Company, there are no investigations of
the Company or any of its Subsidiaries, or, to the Knowledge of the Company, its
or their respective, currently or previously owned, operated, or leased property
pending or threatened that could lead to the imposition of any unbudgeted
Environmental Costs and Liabilities to the Company or any of its Subsidiaries
under Environmental Law. 3.18 Disclaimer of Other Representations and
Warranties. (a) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES,
REPRESENTATIVES, EMPLOYEES, DIRECTORS, OFFICERS OR SELLERS HAS MADE, AND SHALL
NOT BE DEEMED TO HAVE MADE, ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, OF ANY NATURE WHATSOEVER RELATING TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
OTHERWISE IN CONNECTION WITH THE TRANSACTION, OTHER THAN THOSE REPRESENTATIONS
AND WARRANTIES EXPRESSLY SET FORTH IN THIS ARTICLE III OR AS A SELLER IN ARTICLE
IV. (b) Without limiting the generality of the foregoing, neither the Company,
any Seller or any other Person (including any representative, employee, officer,
director or stockholder of the Company or any of its Subsidiaries) has made, and
shall not be deemed to have made, any express or implied representation or
warranty, either written or oral, in the materials relating to the business of
the Company and its Subsidiaries made available to the



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp035.jpg]
31 Purchaser, including due diligence materials, or in any presentation of the
business of the Company and its Subsidiaries by management of the Company or
others in connection with the Transaction, and no statement contained in any of
such materials or made in any such presentation shall be deemed a representation
or warranty hereunder. It is understood that any cost estimates, projections or
other predictions, any data, any financial information or any memoranda or
offering materials or presentations, including any offering memorandum or
similar materials made available by the Company and its representatives, are not
and shall not be deemed to be or to include representations or warranties of the
Company. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS Each of the
Sellers, solely as to itself, hereby represents and warrants to the Purchaser as
follows, in each case as of the date hereof and as of the Closing: 4.1 Authority
and Validity. Such Seller has the power and authority to execute and deliver
this Agreement and the other Transaction Documents to which it is a party and to
consummate the Transactions that are required of such Seller pursuant to such
Transaction Documents. This Agreement has been duly and validly executed and
delivered by such Seller and (assuming due authorization, execution and delivery
by the other Parties hereto) constitutes a valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, except as
may be limited by the General Enforceability Exceptions. 4.2 No Violation. The
execution, delivery and performance of such Seller of this Agreement and any
other Transaction Document executed by such Seller does not, and the
consummation of the Transactions by such Seller that are requires of such Seller
pursuant to such Transaction Documents, shall not, conflict with, or result in
any violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under, any
provision of (a) the Governing Documents of such Seller if such Seller is an
entity, (b) any Laws or Orders applicable to such Seller; or (c) any Contract to
which such Seller is a party or by which such Seller is bound or to which any of
such Seller’s properties or assets is subject, other than, in the case of
clauses (b) and (c), such conflicts, violations, defaults, terminations or
cancellations that would not reasonably be expected to impair or delay such
Seller’s ability to consummate the Transactions required of such Seller pursuant
to the Transaction Documents to which such Seller is a party. 4.3 Ownership of
Common Shares and/or Preferred Shares. Each such Seller is the legal and
beneficial owner of the Common Shares, Preferred Shares, Common Warrant Shares
and/or Preferred Warrant Shares set forth opposite his, her or its name on
Schedule 1.1, free and clear of all Liens. Except as set forth on Schedule 4.3,
such Seller is not party to any stockholders agreements, voting agreements,
voting trust agreements, joint venture agreements, or registration rights
agreements with respect to the Common Shares, Preferred Shares, Common Warrant
Shares and/or Preferred Warrant Shares. 4.4 Litigation. There are no Legal
Proceedings pending that relate to this Agreement or the Transactions or, to the
actual knowledge of such Seller after due inquiry, threatened,



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp036.jpg]
32 against or affecting such Seller or any of its Affiliates that challenges the
validity or enforceability of this Agreement or seeks to enjoin or prohibit
consummation of, or seek other material equitable relief with respect to, the
Transaction or that would reasonably be expected to impair or delay the such
Seller’s ability to consummate the Transactions required of such Seller pursuant
to the Transaction Documents to which such Seller is a party. 4.5 Disclaimer of
Other Representations and Warranties. SUCH SELLER HAS NOT MADE, AND SHALL NOT BE
DEEMED TO HAVE MADE, ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF
ANY NATURE WHATSOEVER RELATING TO SUCH SELLER OR TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
OTHERWISE IN CONNECTION WITH THE TRANSACTION, OTHER THAN THOSE REPRESENTATIONS
AND WARRANTIES EXPRESSLY SET FORTH IN THIS ARTICLE IV. ARTICLE V REPRESENTATIONS
AND WARRANTIES OF PURCHASER The Purchaser hereby represents and warrants to the
Company and each Seller as follows, in each case as of the date hereof and as of
the Closing Date: 5.1 Corporate Organization. The Purchaser is a corporation
duly incorporated and validly existing under the Laws of State of Washington.
The Purchaser has all requisite corporate power and authority to own or lease
all of its properties and assets and to carry on its business as it is now being
conducted. The Purchaser is duly qualified to do business in each jurisdiction
in which the nature of its business or the ownership of its properties makes
such qualification necessary, except for where such failures to be so qualified
would not, individually or in the aggregate, reasonably be expected to delay or
impair the Purchaser’s abilities to consummate the Transactions. 5.2 Authority
and Validity. The Purchaser has all requisite power and authority to execute and
deliver this Agreement and to consummate the Transactions. The execution and
delivery of this Agreement and the consummation of the Transactions have been
duly and validly authorized by the Purchaser, and no other proceedings on the
part of the Purchaser are necessary to approve this Agreement or to consummate
the Transactions. This Agreement has been duly and validly executed and
delivered by the Purchaser and (assuming due authorization, execution and
delivery by the Company and Sellers) constitutes a valid and binding obligation
of each of the Purchaser, enforceable against the Purchaser in accordance with
its terms, except as may be limited by the General Enforceability Exceptions.
5.3 No Violation. The execution, delivery and performance by the Purchaser of
this Agreement does not, and the consummation of the Transactions by the
Purchaser shall not, conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination or cancellation under, any provision of (a) the Governing
Documents of the Purchaser; (b) any applicable Laws or applicable Orders; (c)
any Contract to which the Purchaser is a party or by which the Purchaser is
bound or to which any of the Purchaser’s properties or assets is subject; or (d)
any of the Permits granted by a



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp037.jpg]
33 Governmental Entity to the Purchaser, other than, in the case of clauses (b),
(c) and (d), such conflicts, violations, defaults, terminations or cancellations
that would not reasonably be expected to impair or delay the Purchaser’s ability
to consummate the Transactions. 5.4 Investment Intention. The Purchaser is
acquiring the Preferred Shares, the Common Shares, the Preferred Warrant Shares
and the Common Warrant Shares being sold hereunder for its own account, for
investment purposes only and not with a view to the distribution (as such term
is used in Section 2(11) of the Securities Act of 1933, as amended (the
“Securities Act”) thereof. The Purchaser understands that neither the Preferred
Shares, the Common Shares, the Preferred Warrant Shares nor the Common Warrant
Shares being sold hereunder have been registered under the Securities Act and
cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Purchaser is an “accredited
investor” as defined in Rule 501(a) of the Securities Act. 5.5 Financial
Capability; Solvency. The Purchaser shall have as of the Closing Date sufficient
funds to be able to pay full Enterprise Value and any expenses incurred by the
Purchaser in connection with the Transactions. The Purchaser has not incurred
any obligation, commitment, restriction or liability of any kind that would
impair or adversely affect such resources and capabilities. No transfer of
property is being made and no obligation is being incurred in connection with
the Transactions with the intent to hinder, delay or defraud either present or
future creditors of the Purchaser, the Company or any of their respective
subsidiaries. Immediately after giving effect to the Transactions, the Purchaser
and its subsidiaries (including the Company and its Subsidiaries) shall be
Solvent. As used herein, “Solvent” means, with respect to any Person, that (a)
the assets of such Person, at a present fair saleable valuation, exceeds the sum
of its debts (including contingent and unliquidated debts); (b) the present fair
saleable value of the assets of such Person exceeds the amount that shall be
required to pay such Person’s probable liability on its existing debts as they
become absolute and matured; (c) such Person has adequate capital to carry on
its business; and (d) such Person does not intend or believe it shall incur
debts beyond its ability to pay as such debts mature. 5.6 Brokers. All
negotiations relating to this Agreement and the Transactions have been carried
on without the intervention of any Person acting on behalf of the Purchaser in
such manner as to give rise to any valid claim against the Company, any of its
Subsidiaries or any Seller for any brokerage or finder’s commission, fee, or
similar compensation. 5.7 Litigation. There are no Legal Proceedings pending
that relate to this Agreement or the Transactions or, to the knowledge of the
Purchaser, threatened, against or affecting the Purchaser or any of its
Affiliates that challenges the validity or enforceability of this Agreement or
seeks to enjoin or prohibit consummation of, or seek other material equitable
relief with respect to, the Transaction or that would reasonably be expected to
impair or delay the Purchaser’s ability to consummate the Transactions. 5.8
Inspection; No Other Representations. The Purchaser is an informed and
sophisticated Person, and has engaged expert advisors experienced in the
evaluation and acquisition of companies such as the Company and its Subsidiaries
as contemplated hereunder. The Purchaser acknowledges that neither the Company,
nor any of its Subsidiaries nor any Seller nor any other Person (including any
representative, employee, officer, director or stockholder of



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp038.jpg]
34 the Company or any of its Subsidiaries) makes, or has made, any
representation or warranty with respect to (i) any projections, estimates or
budgets delivered to or made available to the Purchaser of future revenues,
future results of operations (or any component thereof), future cash flows or
future financial condition (or any component thereof) of the Company and its
Subsidiaries or the future business and operations of the Company and its
Subsidiaries (including any future sales of any of the Company’s Subsidiaries’
products) or (ii) any other information or documents made available to the
Purchaser or its counsel, accountants or advisors with respect to the Company,
its Subsidiaries or any of their respective businesses, assets, liabilities or
operations, except with respect to the Company as expressly set forth in ARTICLE
III, or except with respect to any Seller as expressly set forth in ARTICLE IV.
The Purchaser acknowledges and agrees that the representations and warranties
set forth in this Agreement (as qualified by the Schedules) supersede, replace
and nullify in every respect the data set forth in any other document, material
or statement, whether written or oral, made available to the Purchaser. ARTICLE
VI ADDITIONAL AGREEMENTS 6.1 Further Assurances. Subject to the terms hereof,
during the period from the date of this Agreement until the Closing or the
earlier termination of this Agreement (the “Pre- Closing Period”), the Company
and the Purchaser shall each use their respective commercially reasonable
efforts to (a) take, or cause to be taken, all actions, and do, or cause to be
done, and to assist and cooperate with the other Parties in doing, all things
necessary, proper or advisable to consummate and make effective the Transactions
as promptly as practicable; (b) obtain from any Governmental Entity or any other
third party any Consents or Orders required to be obtained or made by the
Company or the Purchaser in connection with the authorization, execution and
delivery of this Agreement, the other Transaction Documents and the consummation
of the Transactions, including those set forth on Schedule 3.1(c); (c) as
promptly as practicable, make all necessary filings, and thereafter make and
cooperate with the other Party with respect to any other required submissions,
with respect to this Agreement and the Transactions required under (i) any
applicable U.S. federal or state or foreign securities Laws, (ii) the HSR Act
and any related governmental request thereunder (it being agreed that the
Company and the Purchaser shall use commercially reasonable efforts, within
three (3) Business Days after the execution of this Agreement, to make the
necessary filing with the appropriate Governmental Entity in accordance with the
HSR Act and to seek early termination with respect thereto) and any similar
non-US competition notifications that the Company and the Purchaser mutually
agree are reasonably necessary, (iii) any other applicable Law; and (d) execute
or deliver any additional instruments reasonably necessary to consummate the
Transactions in accordance with the terms hereof. The Company and the Purchaser
shall cooperate with each other in connection with the making of all such
filings. For the avoidance of doubt, (A) the failure to obtain any Consent or
Order set forth on Schedule 3.1(c) shall not serve as the basis for the
Purchaser to terminate this Agreement pursuant to Section 2.3 or to seek
indemnification under ARTICLE III provided, however, that the Company used
commercially reasonable efforts to obtain such Consent or Order pursuant to this
Section 6.1, (B) the failure to obtain any Consent or Order set forth on
Schedule 3.1(c) shall not serve as the basis for the Company or the
Securityholder Representative to terminate this Agreement pursuant to Section
2.3 or to seek indemnification under ARTICLE III provided, however, that the
Purchaser used commercially reasonable efforts



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp039.jpg]
35 to obtain such Consent or Order pursuant to this Section 6.1 and (C)
notwithstanding the foregoing, nothing in this Agreement shall require, or be
construed to require, the Purchaser or any of its Affiliates to agree to (1)
sell, hold, divest, discontinue or limit, before or after the Closing Date, any
assets, businesses or interests of the Purchaser, the Company or any of their
respective Affiliates; (2) any conditions relating to, or changes or
restrictions in, the operations of any such assets, businesses or interests
that, in either case, would reasonably be expected to adversely impact the
economic or business benefits to the Purchaser of the Transactions; or (3) any
material modification or waiver of the terms and conditions of this Agreement.
6.2 Confidentiality. The Purchaser acknowledges that the information provided to
it in connection with this Agreement and the Transactions is subject to the
terms of the letter agreement by and among the Company and the Purchaser dated
February 6, 2014 (the “Non- Disclosure and Confidentiality Agreement”), the
terms of which are incorporated herein by reference. Effective upon, and only
upon, the Closing, the Non-Disclosure and Confidentiality Agreement shall
terminate. In the event that this Agreement terminates pursuant to Section 2.3,
however, the Non-Disclosure and Confidentiality Agreement shall continue in full
force and effect in accordance with its terms. 6.3 Publicity. The Parties hereto
shall, and shall cause each of their respective Affiliates and representatives
to, maintain the confidentiality of this Agreement and shall not, and shall
cause each of their respective Affiliates not to, issue or cause the publication
of any press release or other public announcement with respect to this Agreement
or the Transactions without the prior written consent of the Securityholder
Representative and the Purchaser, which consent shall not be unreasonably
withheld; provided, however, that (i) upon the execution of this Agreement and
upon the Closing, the Securityholder Representative and the Purchaser shall
release a mutually agreed upon joint press release, (ii) a Party may, without
the prior consent of the Purchaser and the Securityholder Representative, issue
or cause publication of any such press release or public announcement, or make
any filings with the Securities and Exchange Commission or other Governmental
Entity, to the extent that such party reasonably determines, after consultation
with outside legal counsel, such action to be required by Law or by the rules of
any applicable stock exchange or self-regulatory organization, in which event
such Party shall use its commercially reasonable efforts to consult with the
Purchaser and the Securityholder Representative and allow reasonable time to
comment on such press release or public announcement in advance of its issuance
and (iii) nothing in this Section 6.3 shall prohibit any institutional Seller
from disclosing any information relating to the Transactions to any investor or
limited partner of such Seller to the extent such disclosure is made in the
ordinary course of such Seller’s business. 6.4 Tax Matters. (a) Subject to the
terms and conditions of this Agreement, including Section 6.4(b), each Seller
(including each Joining Common Holder) (in proportion to their respective Pro
Rata Portions, severally and not jointly) shall indemnify and hold harmless the
Purchaser Indemnified Parties from and against any and all Losses incurred with
respect to or attributable to (i) all Taxes (or the non-payment thereof) imposed
on the Company or any of its Subsidiaries for all taxable periods ending on or
before the Closing Date and the portion through the end of the Closing Date for
any taxable period that includes (but does not end on) the Closing Date (a



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp040.jpg]
36 “Pre-Closing Tax Period”), including, for avoidance of doubt, the Company
portion of any employment Taxes associated with any payments in connection with
the Transactions, (ii) all Taxes of any member of an affiliated, consolidated,
combined or unitary group of which the Company or any of its Subsidiaries (or
any predecessor of the foregoing) is or was a member prior to the Closing Date,
including pursuant to Treasury Regulation Section 1.1502-6 or any analogous or
similar state, local or foreign law, (iii) Taxes of any Person imposed on the
Company or any of its Subsidiaries as a transferee or successor, by contract or
pursuant to any law, rule or regulation, which Taxes relate solely to an event
or transaction occurring on or before the Closing; (iv) any breach of any of the
representations made by the Company in Section 3.14; and (v) Included Payroll
Taxes; except, in each such case, to the extent such Taxes constitute or are
related to an Excluded Item. Each Purchaser Indemnified Party’s remedies for
Losses with respect to Taxes shall be limited to Taxes arising in any taxable
period (or portion thereof) of the Company and/or its Subsidiaries ending on or
before the Closing Date, except with respect to Losses arising from breaches of
representations and warranties set forth in Section 3.14(a)(vii), Section
3.14(a)(viii), or Section 3.14(a)(xiii). (b) Notwithstanding anything herein to
the contrary, the Purchaser, on the one hand, and the Sellers (in proportion to
their respective Pro Rata Portions, severally and not jointly), on the other
hand, shall each pay, when due, one half of all transfer, documentary, sales,
use, stamp, registration and other similar Taxes, and all conveyance fees,
recording charges and other fees and charges (including any penalties and
interest) incurred in connection with the consummation of the Transactions and
shall, at its own expense, file all necessary Tax Returns and other
documentation with respect to such Taxes, fees and charges. (c) The
Securityholder Representative shall cause to be prepared all income, franchise
or other similar Tax Returns of the Company and its Subsidiaries for all Tax
periods ending on or before the Closing Date and any other Tax Returns of the
Company or any of its Subsidiaries for all Tax periods ending on or before the
Closing Date if the Sellers may be obligated to indemnify the Purchaser for
Taxes covered by such Tax Returns under this Agreement (“Pre-Closing Tax
Returns”). Such Tax Returns shall be prepared in a manner consistent with past
practice, except as otherwise required by applicable Law; provided, however,
that (i) all items accruing on the Closing Date shall be allocated to the
Company’s taxable period ending on the Closing Date pursuant to Treasury
Regulations Section 1.1502- 76(b)(1)(ii)(A)(1) (and not pursuant to the “next
day” rule under Treasury Regulations Section 1.1502-76(b)(1)(ii)(B) or pursuant
to the ratable allocation method under Treasury Regulations Section
1.1502-76(b)(2)(ii) or 1.1502-76(b)(2)(iii)), (ii) no election to waive a
carryback of net operating losses under Section 172(b)(3) of the Code shall be
made and (iii) all Transaction Deductions shall, to the maximum extent permitted
by Law, be deducted on the Company’s income Tax Returns for the taxable period
ending on the Closing Date. The Securityholder Representative shall provide the
Purchaser drafts of the Pre-Closing Tax Returns, together with work papers
containing detail reasonably sufficient to substantiate the deductibility of the
Transaction Deductions, at least forty-five (45) days prior to the filing of
such Tax Returns. The Purchaser shall provide written notice to the
Securityholder Representative of its disagreement with any items in any such
Pre-Closing Tax Return within fifteen (15) days of its receipt of such
Pre-Closing Income Tax Return, and if the Purchaser fails to provide such
notice, the Purchaser shall timely file or cause to be timely filed all such Tax
Returns of the Company and each of its Subsidiaries as prepared by the
Securityholder Representative. In the event of a dispute with



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp041.jpg]
37 respect to any Pre-Closing Tax Returns, such dispute will be referred to and
resolved by the Neutral Arbitrator, in which case the Purchaser will timely file
or cause to be timely filed all such Tax Returns reflecting such final
resolution. The Purchaser shall prepare or cause to be prepared any Tax Returns
of the Company and any of its Subsidiaries for all Tax periods that begin on or
before and end after the Closing Date (all such Tax Returns, the “Straddle
Returns”). Such Straddle Returns shall be prepared in a manner consistent with
past practice, except as otherwise required by applicable Law. In respect of
Straddle Returns or in respect of Tax Returns for Pre- Closing Tax Periods that
the Purchaser is preparing (the “Purchaser Prepared Pre-Closing Returns”), the
Purchaser shall provide drafts of such Straddle Returns and/or such Purchaser
Prepared Pre-Closing Returns, as applicable, to the Securityholder
Representative at least forty- five (45) days prior to the due date for filing
such Straddle Returns and/or such Purchaser Prepared Pre-Closing Returns, as
applicable, and the Securityholder Representative shall have thirty (30) days to
review and approve such draft Straddle Returns and/or such draft Purchaser
Prepared Pre-Closing Returns, as the case may be. The Securityholder
Representative and the Purchaser shall negotiate in good faith to resolve any
disputes over such Straddle Returns and/or such Purchaser Prepared Pre-Closing
Returns, as applicable, for the following fifteen (15) days. Any disputes over
Straddle Returns and/or Purchaser Prepared Pre-Closing Returns, as the case may
be, that cannot be resolved through negotiations between the Purchaser and the
Securityholder Representative shall be taken to the Neutral Arbitrator. The
determination of the Neutral Arbitrator shall be binding on the Parties, and the
Purchaser will file or cause to be filed any such Straddle Return reflecting
such final resolution. The costs of the Neutral Arbitrator shall be borne fifty
percent (50%) by the Purchaser and fifty percent (50%) by the Sellers (in
proportion to their respective Pro Rata Portions, severally and not jointly).
(d) The Securityholder Representative shall have the right to control and the
Purchaser shall have the right to participate (at its own expense) in any audit,
litigation or other proceeding with respect to Taxes and Tax Returns of the
Company or any of its Subsidiaries for any Tax period ending on or prior to the
Closing Date (a “Pre-Closing Tax Contest”); provided, however, that the
Securityholder Representative shall keep the Purchaser reasonably informed of
the details and status of such Pre-Closing Tax Contest (including providing the
Purchaser with copies of all written correspondence regarding such matter), and
the Securityholder Representative shall not settle or compromise any such
Pre-Closing Tax Contest without the Purchaser’s prior written consent (not to be
unreasonably withheld, conditioned or delayed) if such settlement or compromise
could have the effect of increasing a Tax liability of the Company or its
Subsidiaries that is not indemnified by the Securityholders under this
Agreement. The Purchaser shall provide the Securityholder Representative with
prompt notice of any written inquiries by a Taxing Authority relating to a
Pre-Closing Tax Contest within five (5) days of the receipt of such notice.
Purchaser and the Securityholder Representative (if it so elects) shall jointly
control any audit, litigation or other proceeding with respect to Taxes and Tax
Returns of the Company or any of its Subsidiaries for any Straddle Period.
Purchaser shall control any Pre- Closing Tax Contest that the Securityholder
Representative has elected not to control and any contest with respect to a
Straddle Period that the Securityholder Representative has elected not to
jointly control, provided, in each such case, that (x) the Securityholder
Representative shall have the right to participate (at its own expense) in any
such matter and (y) the Purchaser shall keep the Securityholder Representative
reasonably informed of the details and status of such matter (including
providing the Securityholder Representative with copies of all written
correspondence regarding such matter). The Purchaser shall not settle any such
proceedings without the prior



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp042.jpg]
38 written consent of the Securityholder Representative (which consent shall not
to be unreasonably withheld, conditioned or delayed) if such settlement,
adjustment, or compromise would have the effect of increasing a Tax liability
that the Securityholders are required to indemnify under this Agreement. (e) The
Securityholder Representative and the Purchaser shall cooperate fully, as and to
the extent reasonably requested by the other Party, in connection with the
filing of any Tax Returns for the Company and its Subsidiaries, the filing and
prosecution of any Tax claims, and any audit, litigation or other proceeding
with respect to Taxes of the Company or any of its Subsidiaries. Such
cooperation shall include making employees available on a mutually convenient
basis to provide assistance in the preparation of the Pre-Closing Tax Returns
and additional information and explanation of any material provided hereunder.
(f) Without the prior written consent of the Securityholder Representative,
neither the Purchaser, the Company nor any of their respective Affiliates shall
make or change any Tax election, adopt or change any accounting method, file or
amend any Tax Return, surrender any right to claim a refund of Taxes or take any
other action if such election, adoption, change, amendment, surrender or action
could have the effect of increasing the Tax liability that the Sellers are
required to indemnify under this Agreement or reduce the amount of any refund to
which the Securityholders would otherwise be entitled pursuant to Section 6.4(j)
of this Agreement. (g) For the portion of the Closing Date after the time of
Closing, other than actions expressly contemplated hereby, the Purchaser shall
cause the Company and its Subsidiaries to carry on its business only in the
ordinary course in the same manner as heretofore conducted. (h) The Purchaser,
the Company and their respective Affiliates shall cause the Tax year of the
Company and its Subsidiaries to end at the end of the day on the Closing Date
for federal and applicable state, local and foreign income Tax purposes, to the
extent permitted under applicable Law. If applicable Law does not permit the
Company or any of its Subsidiaries to close its taxable year on the Closing Date
or in any case in which a Tax is assessed with respect to a taxable period that
includes the Closing Date (but does not end on that day) (a “Straddle Period”),
the Taxes, if any, attributable to the portion of the Straddle Period that is a
Pre-Closing Tax Period shall be allocated (including for purposes of Sections
6.4(a) and Section 6.4(j)) as follows: (i) the amount of any Taxes based on or
measured by income or receipts, sales or use taxes, employment taxes, or
withholding taxes of the Company and its Subsidiaries for the Pre-Closing Tax
Period shall be determined based on an interim closing of the books as of the
close of business on the Closing Date, and (ii) the amount of any other Taxes of
the Company and its Subsidiaries for a Straddle Period that relates to the
Pre-Closing Tax Period shall be deemed to be the amount of such Tax for the
entire taxable period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period. The
Purchaser and its Subsidiaries, including the Company, shall file consolidated
U.S. federal income Tax Returns for all taxable periods after the Closing Date.
(i) Neither the Purchaser nor any of its Affiliates shall make an election under
Section 338 of the Code (or any comparable provision of foreign, state or local
Law) in respect of the Transactions.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp043.jpg]
39 (j) Any refunds for Taxes (including any interest in respect thereof)
actually received by the Purchaser, the Company or any of their respective
Affiliates, related to, or resulting or arising, directly or indirectly from any
Taxes of the Company or its Subsidiaries for a taxable period (or portion
thereof) ending on or before the Closing Date shall be property of the
Securityholders (subject to the prior application and satisfaction in full of
the provisions of Section 1.5(e)) in accordance with their respective Pro Rata
Escrow Portions, except to the extent any such refund was taken into account in
the determination of the Closing Date Net Working Capital Amount. The Purchaser
shall pay to the Securityholders (subject to the prior application and
satisfaction in full of the provisions of Section 1.5(e)) in accordance with
their respective Pro Rata Escrow Portions, any such refund actually received
(net of all reasonable out-of-pocket expenses (including any Taxes imposed on
such refund)) within fifteen (15) days after receipt thereof. The Purchaser, the
Company and their respective Affiliates shall, if the Securityholder
Representative so requests, cause the Company or any of its Subsidiaries, at the
expense of the Securityholders (in proportion to its respective Pro Rata Escrow
Portion, severally and not jointly), to file for and use their reasonable best
efforts to obtain any Tax refund to which Securityholders would be entitled
under this Section 6.4(j). The Purchaser shall, upon request, permit the
Securityholder Representative to participate in the prosecution of any such
refund claim at the expense of the Securityholders (in proportion to its
respective Pro Rata Escrow Portion, severally and not jointly). The Purchaser
shall elect to receive all refunds in cash if such election could cause such
refunds to be subject to this Section 6.4(j). (k) The indemnification provided
for in this Section 6.4 shall be the sole remedy for any claim in respect of
Taxes, including any claim arising out of or relating to a breach of Section
3.14. In the event of a conflict between the provisions of this Section 6.4, on
the one hand, and the provisions of ARTICLE VIII, on the other, the provisions
of this Section 6.4 shall control. (l) Either (i) the Company shall provide the
Purchaser on the Closing Date with a certificate in accordance with Treasury
Regulations Section 1.1445-2(c)(3) certifying that the Company is not a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code or (ii) each Seller will provide the Purchaser on the Closing Date
with a certificate in accordance with Treasury Regulations Section
1.1445-2(b)(2) certifying that such Seller is not a foreign person within the
meaning of Section 1445 of the Code. (m) Purchaser or the Company, as
applicable, shall pay to the Securityholders (subject to the prior application
and satisfaction in full of the provisions of Section 1.5(e)) in accordance with
their respective Pro Rata Escrow Portions, by wire transfer of immediately
available funds, an amount, in cash, equal to the Post-Closing Transaction Tax
Benefits on October 15 of the taxable year following the taxable year in which
the expenses relating to the relevant Post-Closing Transaction Deductions are
paid. For purposes of this Agreement, “Post- Closing Transaction Tax Benefits”
shall mean the product of (i) an amount equal to the Post- Closing Transaction
Deductions for the relevant taxable year and (ii) an assumed income tax rate of
thirty-five percent (35%). 6.5 Conduct of the Business Prior to the Closing.
Except as set forth on Schedule 6.5, during the Pre-Closing Period, the Company
shall, and shall cause its Subsidiaries to, conduct their respective businesses
in the Ordinary Course of Business, except as required by



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp044.jpg]
40 Law or as otherwise expressly contemplated by this Agreement, and use
commercially reasonable efforts to preserve substantially intact its business
and all of its material assets and properties, attempt to keep available the
services of its current officers and significant employees, and maintain in all
material respects its current relations and goodwill with vendors, customer base
and other Persons having material business relationships with the Company and/or
its Subsidiaries. During the Pre-Closing Period, except as consented to in
writing by the Purchaser (which consent shall not be unreasonably withheld or
delayed), the Company shall not, and shall not permit any of its Subsidiaries
to, take any action that would cause any of the changes, events or conditions
described in Section 3.5 to occur. 6.6 Pre-Closing Period Access to Information.
(a) Subject to Section 6.6(b), except as required pursuant to any
confidentiality agreement or similar Contract between the Company or any of its
Subsidiaries and a third Person or pursuant to applicable Law (in which case the
Company shall provide the Purchaser with a description of such information or
materials being withheld and shall use commercially reasonable efforts to obtain
permission to disclose such information to the Purchaser or to its legal counsel
on a confidential basis), during the Pre-Closing Period, the Company shall: (i)
provide the Purchaser and its representatives (including any Person who is
considering providing financing to the Purchaser to finance all or any portion
of the Enterprise Value that is subject to a written confidentiality agreement
with customary restrictions on use and disclosure of information with respect to
the Company and its Subsidiaries, and their respective representatives) with
reasonable access, upon reasonable prior notice and during normal business hours
at mutually convenient times, to the officers, employees, agents and accountants
of the Company and its Subsidiaries and their assets and properties and books
and records; and (ii) furnish the Purchaser and such other Persons with all such
information and data (including copies of Contracts, Benefit Plans and other
books and records) concerning the business and operations of the Company and its
Subsidiaries as the Purchaser or any of such other Persons reasonably may
request in connection with such investigation. (b) Any such access and/or
investigation by the Purchaser and its representatives shall not unreasonably
interfere with any of the businesses or operations of the Company or its
Subsidiaries. Neither the Purchaser nor any of its representatives shall have
any contact whatsoever, prior to the Closing Date, with respect to the Company
or any of its Subsidiaries or the Transactions with any agent, broker, partner,
lessor, vendor, customer, supplier, employee or consultant of the Company or any
of its Subsidiaries, except in consultation with the Company and then only with
the express prior approval of the Company. All requests by the Purchaser for
access or information shall be submitted or directed exclusively to an
individual or individuals to be designated by the Company. 6.7 Post-Closing
Preservation of Records. In order to facilitate the resolution of any claims
made against or incurred by the Company and/or any of its Subsidiaries prior to
the Closing, or for any other reasonable purpose, for a period of seven (7)
years after the Closing Date, the Purchaser shall:



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp045.jpg]
41 (a) retain the books and records (including personnel files) of the Company
and its Subsidiaries relating to periods prior to the Closing in a manner
reasonably consistent with the prior practices of the Company and such
Subsidiaries; and (b) upon reasonable prior notice (including notice of the
purpose thereof), afford the Securityholder Representative reasonable access
(including the right to make photocopies), during normal business hours at
mutually convenient times, to such books and records. Any such access shall not
unreasonably interfere with any of the businesses or operations of the Company
or its Subsidiaries. 6.8 No Solicitation. From the date hereof until the earlier
of the termination of this Agreement pursuant to Section 2.3 or the Closing,
each Common Holder and the Company shall, and shall cause the Company and its
Subsidiaries and each of their respective directors, officers, partners,
members, managers, trustees, employees, agents and advisors (collectively, the
“Company Representatives”) to cease any and all existing activities, discussions
or negotiations with any Person other than the Purchaser with respect to, and to
deal exclusively with the Purchaser and its designated Affiliates and
representatives regarding, any and all acquisitions of, and investments in, the
Company and its Subsidiaries, whether by way of merger, consolidation or other
business combination with any other Person, purchase or exchange of equity
interests, purchase of assets or otherwise (an “Alternative Transaction”) and,
without the prior consent of the Purchaser, the Common Holders and the Company
shall not, and shall cause the Company’s Subsidiaries and the Company
Representatives not to: (a) solicit, initiate or otherwise engage in any
negotiations, discussions or other communications with any other Person relating
to any Alternative Transaction; (b) provide information or documentation to any
other Person with respect to the Company or any of its Subsidiaries or any of
their respective businesses or assets in respect of any Alternative Transaction;
or (c) enter into any Contract (or approve the entry into any Contract) with any
other Person in respect of any Alternative Transaction. 6.9 Director and Officer
Indemnification and Insurance. (a) The Purchaser agrees that all rights to
indemnification, advancement of expenses and exculpation by the Company and its
Subsidiaries now existing in favor of each Person who is now, or has been at any
time prior to the date hereof or who becomes prior to the Closing Date, an
officer, director, or manager, as applicable, of the Company or any of its
Subsidiaries, as provided in the Governing Documents of the Company or such
Subsidiary, in each case as in effect on the date of this Agreement, or pursuant
to any other Contract in effect on the date hereof and disclosed to the
Purchaser in accordance with Section 3.7(a)(xii) shall survive the Closing Date
and shall continue in full force and effect in accordance with their respective
terms for at least six (6) years after the Closing Date. (b) Prior to or at the
Closing, the Company shall obtain and fully pay for a “tail” insurance policy
with respect to the directors’ and officers’ insurance policy in effect
immediately prior to the Closing with a claims period of six (6) years from the
Closing Date with



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp046.jpg]
42 at least the same coverage and amounts, and containing terms and conditions
that are not less advantageous to the directors, officers and managers of the
Company, in each case with respect to claims arising out of or relating to
events that occurred on or prior to the Closing Date (including in connection
with the Transactions). The Company shall pay all premium payments for such
directors’ and officers’ liability “tail” insurance coverage prior to or at the
Closing, and, to the extent such premium payments remain unpaid after the
Closing, they shall be treated as Selling Expenses. During the term of such
directors’ and officers’ liability “tail” insurance policy, the Purchaser shall
not (and shall cause the Company not to) take any action following the Closing
to cause such policy to be cancelled or any provision therein to be amended,
modified or waived; provided, however, that neither the Purchaser, the Company
nor any Affiliate thereof shall be obligated to pay any premiums or amounts in
respect thereof unless such amounts were included as Selling Expenses. (c) The
obligations of the Purchaser and the Company under this Section 6.9 shall not be
terminated or modified in such a manner as to adversely affect any director,
officer or manager to whom this Section 6.9 applies without the consent of such
affected director, officer or manager (it being expressly agreed that the
directors, officers and managers to whom this Section 6.9 applies shall be
third-party beneficiaries of this Section 6.9, each of whom may enforce the
provisions of this Section 6.9). (d) In the event the Purchaser, the Company or
any Subsidiary of the Company or any of their respective successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity in such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
Person, then, and in either such case, proper provision shall be made so that
the successors and assigns of the Purchaser, the Company or such Subsidiary, as
the case may be, shall assume all of the obligations set forth in this Section
6.9. 6.10 Joinder of Additional Common Holders. In the event any holder of
Company Stock Options exercises any such Company Stock Option for shares of
Common Stock between the date hereof and the Closing, the Company shall promptly
notify the Purchaser of such exercise and shall require each such Person (each,
a “Joining Common Holder”) to become party to this Agreement as a “Common
Holder” and a “Seller” in order to receive payment hereunder in accordance with
Section 1.4 by executing a Joinder Agreement in the form attached hereto as
Exhibit B (each, a “Joinder Agreement”) setting forth all of the shares of
Common Stock held by such Joining Common Holder. The Parties agree that any such
Joining Common Holder shall become and constitute a “Common Holder” and a
“Seller” for all purposes of this Agreement, including for purposes of the sale
of Common Shares held thereby at the Closing in accordance with this Agreement.
Prior to the Closing, the Company shall update Schedule 1.1 hereto to reflect
the Common Shares owned by all Joining Common Holders. 6.11 Employment and
Benefit Matters. For the period commencing on the Closing Date and ending on the
one year anniversary of the Closing Date, the Purchaser agrees to maintain the
compensation and benefit levels, including base salary, annual cash incentive
opportunities, retirement benefits, and health and welfare benefits for the
Company Employees at levels that are, in the aggregate, comparable to those in
effect for the Company Employees immediately prior to the Closing; provided that
the foregoing will not be interpreted to in any



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp047.jpg]
43 way restrict the Purchaser’s discretion to terminate the employment of any
Company Employees or otherwise modify the terms of employment with any
particular Company Employees after the Closing. The Purchaser shall treat, and
cause the applicable benefit plans to treat, the service of the Company
Employees with the Company (or any Subsidiary of the Company) attributable to
any period before the Closing Date as service rendered to the Purchaser or any
Subsidiary of the Purchaser for purposes of eligibility and vesting under the
Purchaser’s vacation program, health or welfare plan(s) maintained by the
Purchaser, and the Purchaser’s defined contribution plans, except where credit
would result in duplication of benefits. Without limiting the foregoing, to the
extent that any Company Employee participates in any health or other group
welfare benefit plan of the Purchaser following the Closing Date, the Purchaser
shall cause any eligibility waiting periods under any health or similar welfare
plan of the Purchaser to be waived with respect to the Company Employees and
their eligible dependents, to the extent satisfied under the corresponding plan
in which the Company Employee participated immediately prior to the Closing
Date. 6.12 280G Matters. The Company shall obtain and deliver to the Purchaser,
prior to soliciting the vote of the Company’s stockholders with respect to the
280G Proposal, a parachute payment waiver (each, a “Parachute Payment Waiver”)
from each Person who is or reasonably could be, with respect to the Company, a
“disqualified individual” (within the meaning of Section 280G of the Code), as
determined immediately prior to the initiation of the Stockholder solicitation
required by this Section 6.12, and who reasonably might otherwise receive, have
received or have the right or entitlement to receive an excess parachute payment
under Section 280G of the Code. Prior to the Closing, the Company shall solicit
the vote of the Stockholders in accordance with the terms of Section
280G(b)(5)(B) of the Code (the “280G Proposal”) so as to render, if an
affirmative vote is obtained, the parachute payment provisions of Section 280G
of the Code inapplicable to any and all payments and benefits provided pursuant
to contracts or arrangements that, in the absence of the executed Parachute
Payment Waivers by the affected Persons under the immediately preceding
paragraph, might otherwise reasonably result, separately or in the aggregate, in
the payment of any amount or the provision of any benefit that would not be
deductible by reason of Section 280G of the Code, with such stockholder approval
to be solicited in a manner that is intended to satisfy all applicable
requirements of such Section 280G(b)(5)(B) of the Code, including Q-7 of Section
1.280G-1 of the Treasury Regulations. The documentation constituting the 280G
Proposal shall be subject to the Purchaser’s prior review and approval, which
shall not be unreasonably withheld or delayed. 6.13 Release of Certain Seller
Obligations. The Purchaser shall use commercially reasonable efforts to cause
each of Michael Miles Revocable Trust, Michael Miles 2004 Gift Trust, Farrington
Trust No. 2 Non-GST Exempt and Farrington Trust No. 2 GST Exempt (collectively,
the “LoC Released Parties”) to be unconditionally released in full from any
liability or obligation in respect of that certain letter of credit issued
February 14, 2013 in favor of Seaton LLC by Bank of America, N.A. (the “Letter
of Credit”). The Purchaser shall indemnify and hold harmless, pursuant to the
terms of ARTICLE VIII, LoC Released Parties from and against any Losses suffered
or incurred by it in connection with the Letter of Credit from and after the
Closing. The Purchaser shall not, and shall not permit any of its Affiliates
(including the Companies and its Subsidiaries) to, renew, extend, amend or
supplement the Letter of Credit or without providing evidence to the LoC
Released Parties that the LoC



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp048.jpg]
44 Released Parties have been unconditionally released in full from any
liability or obligation in respect of the Letter of Credit. ARTICLE VII
CONDITIONS PRECEDENT 7.1 Conditions to Each Party’s Obligation. The respective
obligation of each Party to effect the Transactions is subject to the
satisfaction at or prior to Closing of the following conditions: (a) HSR Act;
Other Approvals and Consents. Any waiting period applicable to the consummation
of the Transactions under the HSR Act shall have expired or been terminated and
all other consents, approvals, Orders or authorizations of, or registrations,
declarations or filings with, any Governmental Entity required to consummate the
Transactions shall have been filed, made or obtained, except for such consents,
approvals, Orders or authorizations that involve an insignificant amount of
assets and that do not provide for any penalties or fines due to the failure to
receive such consents, approvals, Orders or authorizations. (b) No Injunctions
or Restraints; Illegality. No Order issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the Transactions shall be in effect; provided, however, the Parties hereto
shall, subject to the terms of this Agreement, use their commercially reasonable
efforts to have any such Order vacated or lifted. No statute, rule, regulation,
or Order shall have been enacted, entered, promulgated or enforced by any
Governmental Entity that prohibits, restricts or makes illegal the consummation
of the Transactions. 7.2 Conditions to Obligation of the Purchaser. The
obligation of the Purchaser to effect the Transactions is subject to the
satisfaction, or waiver by the Purchaser, at or prior to Closing, of the
following conditions: (a) Representations and Warranties. The representations
and warranties of the Company and each Seller set forth in this Agreement shall
be true and correct in all respects, at and as of the date hereof and as of the
Closing Date as though made on and as of the Closing Date (except to the extent
such representations and warranties specifically speak as of another date, in
which case such representations and warranties shall be so true and correct as
of such specific date), except where the failure of such representations and
warranties to be true and correct would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect (it being
understood that, for purposes of determining the accuracy of such
representations and warranties, all “Material Adverse Effect” qualifications and
other materiality qualifications and similar qualifications contained in such
representations and warranties shall be disregarded). (b) Performance of
Covenants and Agreements. The Company and each Seller shall have performed all
covenants and agreements required to be performed by it under this Agreement in
all material respects at or prior to the Closing Date.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp049.jpg]
45 (c) Legal Proceedings. No action or proceeding by or before any Governmental
Entity shall have been instituted or threatened (and not subsequently settled,
dismissed or otherwise terminated) that is reasonably expected to restrain,
prohibit or invalidate the Transactions. (d) Closing Deliverables. The Company
shall have delivered or caused to be delivered to the Purchaser the deliverables
set forth in Section 2.2(a) and each Seller and/or the Securityholder
Representative shall have delivered or caused to be delivered to the Purchaser
the deliverables set forth in Section 2.2(b). (e) Joinder of Additional Common
Holders. The Company shall have delivered or caused to be delivered to the
Purchaser the Joinder Agreements. (f) Payoff Letters. Payoff letters in
customary form satisfactory to the Purchaser (specifying effectiveness and
release of any security interests upon receipt of payment) with respect to all
payments relating to any Indebtedness shall have been executed by each of the
Persons to whom such amounts are owed as of the Closing and delivered to the
Company and the Purchaser. 7.3 Conditions to Obligation of Sellers. The
obligation of each Seller to effect the Transactions is subject to the
satisfaction, or waiver by the Securityholder Representative, at or prior to
Closing, of the following conditions: (a) Representations and Warranties. The
representations and warranties of the Purchaser set forth in this Agreement
shall be true and correct in all respects, at and as of the date hereof and as
of the Closing Date as though made on and as of the Closing Date (except to the
extent such representations and warranties specifically speak as of another
date, in which case such representations and warranties shall be so true and
correct as of such specific date), except where the failure of such
representations and warranties to be true and correct would not reasonably be
expected to have, individually or in the aggregate, a material and adverse
effect on the Purchaser’s ability to consummate the Transactions. (b)
Performance of Covenants and Agreements of the Purchaser. The Purchaser shall
have performed all covenants and agreements required to be performed by it under
this Agreement in all material respects at or prior to the Closing Date. (c)
Legal Proceedings. No action or proceeding by or before any Governmental Entity
shall have been instituted or threatened (and not subsequently settled,
dismissed or otherwise terminated) that is reasonably expected to restrain,
prohibit or invalidate the Transactions. (d) Closing Deliverables and Actions.
The Purchaser shall have delivered or caused to be delivered to the Sellers and
such other Persons referred to in Section 2.2(c) the deliverables set forth in
such Section 2.2(c).



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp050.jpg]
46 ARTICLE VIII INDEMNIFICATION; CERTAIN REMEDIES 8.1 Survival. The
representations and warranties contained in this Agreement (other than the
Fundamental Representations), shall survive until the Escrow Termination Date,
provided, however, that any claim that is properly asserted in writing with
respect to any such representation or warranty pursuant to this ARTICLE VIII
prior to the Escrow Termination Date shall survive until such claim is finally
resolved and satisfied. The Fundamental Representations shall survive until the
third (3rd) anniversary of the Closing Date, provided, however, that any claim
that is properly asserted with respect to a breach of any Fundamental
Representation pursuant to this ARTICLE VIII prior to the third (3rd)
anniversary of the Closing Date shall survive until such claim is finally
resolved and satisfied. All covenants and other agreements contained in this
Agreement shall survive the Closing in accordance with their respective terms.
8.2 Indemnification by the Sellers. (a) After the Closing and subject to Section
8.4 and the other provisions of this ARTICLE VIII, each Seller (including each
Joining Common Holder), severally and not jointly, shall indemnify, defend and
hold harmless, and agrees to reimburse the Purchaser and its directors,
officers, employees and stockholders (collectively, the “Purchaser Indemnified
Parties”), from and against any and all losses, liabilities, obligations,
damages and expenses (individually, a “Loss” and, collectively, “Losses”) of a
Purchaser Indemnified Party based upon or resulting from: (i) any breach of any
of the representations or warranties made by the Company in ARTICLE III of this
Agreement; (ii) any breach of or failure to perform, on or prior to the Closing,
any covenant or agreement made by the Company in this Agreement; (iii) any
breach of any of the representations or warranties made by such Seller in
ARTICLE IV of this Agreement; (iv) any breach of or failure to perform any
covenant or agreement made by such Seller in this Agreement, other than Section
6.4; (v) any breach of or failure to perform any covenant or agreement made by
such Seller in Section 6.4; and (vi) the matters identified on Schedule 1.6(a)
hereto (such matters, the “Special Indemnity Matters”). (b) The Purchaser
Indemnified Parties shall take, and the Purchaser shall cause the Company and
their respective Affiliates to take, all reasonable steps to mitigate any Loss
upon becoming aware of any event that would reasonably be expected to, or does,
give rise thereto.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp051.jpg]
47 8.3 Indemnification by the Purchaser. (a) After the Closing and subject to
Section 8.4 and the other provisions of this ARTICLE VIII, the Purchaser hereby
agrees to reimburse, defend, indemnify and hold each Seller and their respective
directors, officers, employees, stockholders, members and partners, as
applicable (collectively, the “Securityholder Indemnified Parties”), harmless
from and against any and all Losses of a Securityholder Indemnified Party based
upon or resulting from: (i) any breach of any of the representations or
warranties made by the Purchaser in this Agreement; and (ii) any breach of or
failure to perform any covenant or agreement made by the Purchaser in this
Agreement. 8.4 Limitations on Indemnification. (a) Notwithstanding the
provisions of this ARTICLE VIII, except to the extent such Losses arise out of a
breach of a Company Fundamental Representation, no Seller shall have any
indemnification obligations for Losses under Section 8.2(a)(i): (i) unless and
until the aggregate amount of all such Losses actually incurred by the Purchaser
Indemnified Parties under Section 8.2(a)(i) exceeds an amount equal to Two
Million Two Hundred Fifty Thousand Dollars ($2,250,000) (the “Basket Amount”),
from and after which time the Sellers shall be liable only for the amount that
exceeds the Basket Amount; (ii) unless and until the aggregate amount of such
Losses actually incurred by the Purchaser Indemnified Parties under Section
8.2(a)(i) for any claim relating to any single matter or series or group of
related matters exceeds Seventy-Five Thousand Dollars ($75,000.00) (a
“Qualifying Claim”) and only Qualifying Claims, and only the amount of any
Qualifying Claim in excess of Seventy-Five Thousand Dollars ($75,000.00), shall
be applied toward the satisfaction of the Basket Amount; and(iii) except to the
extent such Losses arise out of a breach of a Company Fundamental
Representation, in no event shall the aggregate indemnification to be paid by
the Sellers under Section 8.2(a)(i) exceed the amount then available in the
Indemnity Escrow Account. Notwithstanding anything to the contrary contained
herein: (A) except to the extend such Losses arise out of a breach of a Company
Fundamental Representation, the Purchaser Indemnified Parties’ sole recourse
with respect to indemnifiable claims for Losses under Section 8.2(a)(i) shall be
to the amount then available in the Indemnity Escrow Account; (B) no Purchaser
Indemnified Party may make a claim against the Indemnity Escrow Account for any
Losses other than Losses that are subject to indemnification pursuant to Section
6.4, Section 8.2(a)(i), Section 8.2(a)(ii) and/or Section 8.2(a)(v); and (C) the
Purchaser Indemnified Parties’ sole recourse with respect to indemnifiable
claims under Section 8.2(a)(vi) and/or with respect to any Special Indemnity
Matter shall be a right to recover Special Losses from the amount then available
in the Special Escrow Account and no Purchaser Indemnified Party may make a
claim against the Special Escrow Account for any Losses other than Special
Losses. Furthermore, the Purchaser Indemnified Parties acknowledge and agree
that in no event shall the aggregate liability of any Seller (including any
Joining Common Holder) under this Agreement exceed the aggregate Consideration
Received by such Seller.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp052.jpg]
48 (b) No Seller shall be required to indemnify any Purchaser Indemnified Party
and the Purchaser shall not be required to indemnify any Securityholder
Indemnified Party to the extent of any Losses that a court of competent
jurisdiction shall have determined by final and non-appealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of the Party
seeking indemnification. (c) Notwithstanding anything to the contrary contained
in this Agreement, and subject in each case to the limitations in this ARTICLE
VIII, the term “severally and not jointly” as used in Section 6.4(a) and Section
8.2 means that each Seller’s respective liability for Losses shall be limited as
follows: (i) with respect to indemnification claims made by a Purchaser
Indemnified Party pursuant to Section 8.2(a)(iii), Section 8.2(a)(iv) or Section
8.2(a)(v) against a particular Seller, the breaching Seller shall be solely
liable for all such Losses (if any); and (ii) with respect to indemnification
claims made by a Purchaser Indemnified Party pursuant to Section 6.4, Section
8.2(a)(i), Section 8.2(a)(ii) and/or Section 8.2(a)(v), indemnification shall
first be provided by the funds then remaining in the Indemnity Escrow Account;
provided, however, in the case where a Purchaser Indemnified Party has incurred
Losses pursuant to Section 6.4, Section 8.2(a)(i) (but only with respect to a
breach of a Company Fundamental Representation), Section 8.2(a)(ii) and/or
Section 8.2(a)(v) that exceed the amount then available in the Indemnity Escrow
Account, then each Seller shall only be responsible for its respective Pro Rata
Portion of the amount by which such Losses exceed the amount then available in
the Indemnity Escrow Account. (d) Notwithstanding anything to the contrary
contained in this Agreement, no breach of any representation, warranty, covenant
or agreement contained herein shall give rise to any right on the part of any
Purchaser Indemnified Party or any Securityholder Indemnified Party, after the
consummation of the Transactions, to rescind this Agreement or the consummation
of the Transactions. 8.5 Indemnification Procedures. (a) In the event that
indemnification may be sought under this ARTICLE VIII (an “Indemnification
Claim”) in connection with (i) any action, suit or proceeding that may be
instituted or (ii) any claim that may be asserted, in any such case, by any
Person not a party to this Agreement, the Party seeking indemnification
hereunder (the “Indemnified Party”) shall promptly cause written notice of the
assertion of such Indemnification Claim to be delivered to the Party from whom
indemnification hereunder is sought (the “Indemnifying Party”) prior to the
expiration of the applicable survival period set forth in Section 8.1; provided,
however, that no delay on the part of the Indemnified Party in giving any such
notice shall relieve the Indemnifying Party of any indemnification obligation
hereunder unless (and then solely to the extent that) the Indemnifying Party is
prejudiced by such delay. The Indemnified Party shall have the right to be
represented by counsel of its choice and to defend against, negotiate, settle or
otherwise deal with any Indemnification Claim and, if the Indemnified Party
elects to defend against, negotiate, settle or otherwise deal with any
Indemnification Claim, it shall within thirty (30) days (or sooner, if the
nature of the Indemnification Claim so requires) (the “Dispute



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp053.jpg]
49 Period”) notify the Indemnified Party of its intent to do so. If the
Indemnified Party within the Dispute Period elects not to defend against,
negotiate, settle or otherwise deal with any Indemnification Claim, the
Indemnifying Party may defend against, negotiate, settle or otherwise deal with
such Indemnification Claim using counsel of its choice, which must be reasonably
satisfactory to the Indemnified Party. If the Indemnified Party assumes the
defense of any Indemnification Claim, the Indemnifying Party may participate, at
its own expense, in the defense of such Indemnification Claim. The Parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Indemnification Claim. Notwithstanding
anything in this Section 8.5 to the contrary, neither the Indemnifying Party nor
the Indemnified Party shall, without the written consent of the other Party, not
to be unreasonably withheld, settle or compromise any Indemnification Claim or
permit a default or consent to entry of any judgment. The Parties hereto agree
that the Purchaser shall, reasonably and in good faith, defend the Special
Indemnity Matters upon, and subject to, the terms of this Section 8.5 and that
the Purchaser shall not settle any Special Indemnity Matter unless pursuant to
an Approved Settlement Agreement and that the Securityholder Representative
shall have the right to participate, at the Seller’s expense, in the defense of
such Special Indemnity Matters. (b) In the event that an Indemnified Party has
any claim against an Indemnifying Party hereunder, but which such claim does not
involve an action, suit, proceeding or claim by a third party not party to this
Agreement, which such Indemnified Party determines to assert, then such
Indemnified Party shall assert such Indemnification Claim by sending written
notice to the Indemnifying Party describing in reasonable detail the nature of
such claim and the Indemnified Party’s estimate of the amount of Losses
attributable to such claim. (c) After any final and non-appealable decision,
judgment or award shall have been rendered by a Governmental Entity of competent
jurisdiction, or a settlement or arbitration shall have been consummated, or the
Indemnified Party and the Indemnifying Party shall have arrived at a mutually
binding agreement (any such event a “Final Determination”) with respect to any
Indemnification Claim hereunder, then the Indemnifying Party shall pay any
amount so determined to such Indemnified Party. 8.6 Calculation of Losses. (a)
The amount of any Losses for which indemnification is provided under this
ARTICLE VIII or Section 6.4 shall (i) be net of any amounts actually recovered
or recoverable by the Indemnified Party under insurance policies or otherwise
with respect to such Losses and each Indemnified Party will use commercially
reasonable efforts to collect and/or recover any such amounts, and (ii) be
reduced by the product of (x) the portion of any such Loss that constitutes a
deductible payment for U.S. federal income Tax purposes and (y) an income tax
rate of thirty-five percent (35%). Any reduction to an indemnity payment under
this Section 8.6(a) shall not apply with respect to Special Losses (payments in
respect of which shall be subject to the Special Loss Tax Benefit). (b) For the
purposes hereof, if any Purchaser Indemnified Party, the Company or any of its
or their Affiliates (each, a “Special Loss Party,” and collectively, the
“Special Loss Parties”) receives any Special Loss Offset at any time after a
distribution has been made from the Special Indemnity Escrow, and such Special
Loss Offset had not already been



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp054.jpg]
50 used to offset Special Losses, then such Special Loss Party shall, and the
Purchaser and the Company shall cause such Special Loss Party to, pay the amount
of such Special Loss Offset to the Securityholders (subject to the prior
application and satisfaction in full of the provisions of Section 1.5(e)) in the
same manner as amounts would then be paid to such Securityholders under the
Escrow Agreement had such Special Loss Offset been an amount of Special
Indemnity Escrow returned to such Securityholders pursuant to the terms of the
Escrow Agreement. (c) Notwithstanding anything to the contrary elsewhere in this
Agreement, no Party shall, in any event, be liable to any other Person for any
Losses pursuant to this ARTICLE VIII or Section 6.4 to the extent such Losses
constitute, include or relate to any consequential, incidental, indirect,
special or punitive damages, including loss of future revenue, income or
profits, diminution of value or loss of business reputation or opportunity or a
multiple of revenue, income, profits or any other amount. (d) Notwithstanding
anything to the contrary elsewhere in this Agreement, the Purchaser Indemnified
Parties are not entitled to indemnification pursuant to this ARTICLE VIII or
Section 6.4 to the extent that any matter, amount, item of other fact for which
they are seeking indemnification hereunder is an Excluded Item. (e) For the
purposes of determining the amount of Losses for which indemnification is
provided under this ARTICLE VIII (and, for the avoidance of doubt, not for
determining whether a breach of any representation or warranty set forth in
ARTICLE III or ARTICLE IV has occurred), all qualifications and limitations as
to materiality, Material Adverse Effect and words of similar import in ARTICLE
III and ARTICLE IV shall be disregarded, except in each case (i) with respect to
the representations and warranties in Section 3.4(b), the lead in to Section 3.5
and Section 3.13(b), and (ii) to the extent “material” is used to qualify the
subject matter of a representation or warranty (e.g., “material” contract)
rather than the nature of an occurrence (e.g., “material” violation or “in all
material respects”). 8.7 Tax Treatment of Indemnity Payments. The Parties agree
to treat any indemnity payment made pursuant to this ARTICLE VIII or Section 6.4
as an adjustment to the purchase price for federal, state, local and foreign
income Tax purposes. 8.8 Exclusive Remedy; Release. The Parties agree that after
the Closing, the exclusive remedies of the Purchaser Indemnified Parties and the
Securityholder Indemnified Parties for any Losses based upon, arising out of or
otherwise in respect of the matters set forth in this Agreement and the
Transaction Documents are the indemnification obligations of the Parties set
forth in this ARTICLE VIII or Section 6.4. The Purchaser hereby acknowledges and
agrees that prior to the Closing, the Purchaser shall have no right or remedy to
take any action in respect of, and the Company and the Sellers shall have no
liability to the Purchaser in respect of, any breach by the Company or the
Sellers, as applicable, of any representations or warranties contained herein or
any failure to comply with any of the covenants, conditions or agreements
contained herein, except (i) to terminate this Agreement pursuant to Section 2.3
hereof, in which event, the Company and the Sellers shall thereupon only have
liability with respect thereto as provided for in Section 2.5 or (ii) to seek
specific performance pursuant to Section 9.13 for injunctive relief. To the
maximum extent permitted by applicable Law, each Party, on behalf of itself and,
as applicable, each Purchaser Indemnified Party and each Seller Indemnified
Party,



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp055.jpg]
51 hereby waives all other rights and remedies with respect to any matter in any
way relating to this Agreement or arising in connection herewith, whether under
Law or otherwise. Notwithstanding anything to the contrary herein, the existence
of this ARTICLE VIII or Section 6.4 and of the rights and restrictions set forth
therein and elsewhere in this Agreement do not limit any legal remedy against
any Party hereto to the extent such Party has committed actual fraud against the
Party seeking such legal remedy. ARTICLE IX GENERAL PROVISIONS 9.1 Expenses.
Except as otherwise expressly provided herein (including Section 6.1 and Section
6.4 hereof), all costs and expenses, including fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the Transactions shall be paid by the party incurring such costs
and expenses, whether or not the Closing shall have occurred; provided, however,
that the Purchaser shall pay any filing or other similar fees payable in
connection with any filings or submissions under the HSR Act and any comparable
foreign Laws. 9.2 Notices. All notices, requests, demands and other
communications made under or by reasons of this Agreement shall be in writing
and shall be given by hand delivery, certified or registered mail, return
receipt requested, facsimile or next day courier to the affected Party at the
address set forth below. Such notices shall be deemed given (a) at the time
personally delivered, if delivered by hand with receipt acknowledged; (b) at the
time received, if sent by certified or registered mail; (c) upon issuance by the
transmitting machine of a confirmation slip that the number of pages
constituting the notice has been transmitted without error, if sent by
facsimile; and (d) the first day after timely delivery to the courier, if sent
by next day courier specifying next day delivery: (i) if to the Purchaser and,
following Closing, the Company: TrueBlue, Inc. 1015 A Street Tacoma, WA 98401
Attn: General Counsel Tel: (253) 680-8210 Fax: (253) 502-5792 with a copy (which
shall not constitute notice) to: K&L Gates LLP 925 Fourth Avenue, Suite 2900
Seattle, WA 98104 Attn.: Kristy Harlan and Josh Gaul Tel.: (206) 623-7580 Fax:
(206) 623-7022



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp056.jpg]
52 (ii) if to any Seller, to the Securityholder Representative at the address
provided below. (iii) if, prior to Closing, to the Company and, after the
Closing, to the Securityholder Representative: Leeds Equity Partners, LLC 350
Park Avenue, 23rd Floor New York, NY 10022 Attn.: Carter Harned Tel.: (212)
835-2050 Fax: (212) 835-2020 with a copy (which shall not constitute notice) to:
Goodwin|Procter LLP 53 State Street Boston, MA 02109 Attn: James M. Curley, Esq.
Tel: (617) 570-8186 Fax: (617) 523-1231 9.3 Interpretation. When a reference is
made in this Agreement to “Sections,” “Exhibits” or Annexes, such reference
shall be to a section of, or an exhibit of, this Agreement unless otherwise
indicated. When a reference is made in this Agreement to “Schedule,” such
reference shall be to a section of the Disclosure Schedules unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “herein,” “hereof,” “hereby,” “hereto”
and "hereunder" refer to this Agreement as a whole. The terms defined in the
singular have a comparable meaning when used in the plural, and vice versa, and
references herein to any gender includes each other gender. The Company and the
Sellers may, at their option, include in the Disclosure Schedule items that are
not material in order to avoid any misunderstanding, and such inclusion, or any
references to dollar amounts, shall not be deemed to be an acknowledgement or
representation that such items are material, to establish any standard of
materiality or to define further the meaning of such terms for purposes of this
Agreement. Information disclosed on a particular Disclosure Schedule shall be
deemed a disclosure on each other Disclosure Schedule to the extent the
relevance of such disclosure to such other Disclosure Schedule is reasonably
apparent from the face of such disclosure. 9.4 Counterparts. This Agreement may
be executed in two or more counterparts, including by electronic transmission,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Parties.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp057.jpg]
53 9.5 Entire Agreement; Construction. This Agreement (including the Disclosure
Schedules, annexes and exhibits hereto and the other agreements and instruments
referred to herein) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof and thereof. The Parties have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement. 9.6 Amendment. This
Agreement may not be amended except by an instrument in writing signed by the
Purchaser and the Securityholder Representative and, with respect to Section 1.9
and terms directly (on their face) related thereto, the Farrington Trusts. 9.7
Waiver. The Purchaser may, with respect to the Sellers and/or Vested Option
Holders, and the Securityholder Representative may, with respect to the
Purchaser, (a) extend the time for the performance of any of its obligations or
other acts; (b) waive any inaccuracies in its representations and warranties
contained herein or in any document delivered pursuant hereto; or (c) waive
compliance with any of its agreements or conditions contained herein, except in
each case with respect to Section 1.9 and terms directly (on their face) related
thereto. Any such extension or waiver shall be valid if set forth in an
instrument in writing. 9.8 Governing Law. This Agreement shall be governed by,
and construed in accordance with, the Laws of the State of Delaware. All legal
proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in any Delaware federal court; provided, however, that if
such federal court does not have jurisdiction over such legal proceeding, such
legal proceeding shall be heard and determined exclusively in any Delaware state
court. Consistent with the preceding sentence, the Parties hereto hereby: (a)
submit to the exclusive jurisdiction of any federal or state court sitting in
the State of Delaware for the purpose of any legal proceeding arising out of or
relating to this Agreement brought by any party hereto; (b) agree that service
of process shall be validly effected by sending notice in accordance with
Section 9.2; and (c) irrevocably waive, and agree not to assert by way of
motion, defense, or otherwise, in any such legal proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the legal
proceeding is brought in an inconvenient forum, that the venue of the legal
proceeding is improper, or that this Agreement or the Transactions may not be
enforced in or by any of the above-named courts 9.9 Securityholder
Representative. (a) By the execution and delivery of this Agreement, each of the
Sellers (including each Joining Common Holder) hereby irrevocably constitutes
Leeds Equity Partners IV, L.P. (the “Securityholder Representative”) as the true
and lawful agent and attorney in fact of such Sellers with full power of
substitution to act jointly in the name, place and stead of such Sellers with
respect to the transfer of Common Shares owned by the Common Holders, Preferred
Shares owned by the Preferred Holders, Common Warrants of the Common Warrant
Holders and the Preferred Warrant of the Preferred Warrant Holder, each in
accordance with the



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp058.jpg]
54 terms of this Agreement. Without limiting the generality of the foregoing,
the Securityholder Representative shall have full power and authority (but not
the obligation) to take all actions under this Agreement and the Escrow
Agreement that are to be taken by the Securityholder Representative. The
Securityholder Representative may take any and all actions that it believes are
reasonably necessary or appropriate under this Agreement and the Escrow
Agreement, including executing the Escrow Agreement as the Securityholder
Representative, giving and receiving any notice or instruction permitted or
required under this Agreement or the Escrow Agreement by the Securityholder
Representative, interpreting all of the terms and provisions of this Agreement
and the Escrow Agreement, authorizing payments to be made with respect hereto or
thereto, obtaining reimbursement as provided for herein for all out-of-pocket
fees and expenses and other obligations of or incurred by the Securityholder
Representative in connection with this Agreement and the Escrow Agreement,
defending all Indemnification Claims against the Escrow Fund pursuant to ARTICLE
VIII and all disputes pursuant to Section 1.7 or Section 1.8 hereof, consenting
to, compromising or settling all Indemnification Claims or disputes pursuant to
Section 1.7 or Section 1.8 or Losses or Special Losses claimed by any Purchaser
Indemnified Party pursuant to ARTICLE VIII hereof, conducting negotiations with
the Purchaser and its agents regarding such claims or disputes, dealing with the
Purchaser and the Escrow Agent under this Agreement, taking any all other
actions specified in or contemplated by this Agreement and the Escrow Agreement,
and engaging counsel, accountants or other representatives in connection with
the foregoing matters. Without limiting the generality of the foregoing, except
as provided in the following sentence, the Securityholder Representative shall
have the full power and authority to interpret all the terms and provisions of
this Agreement and the Escrow Agreement and to consent to any amendment hereof
or thereof in its capacity as the Securityholder Representative. Notwithstanding
anything to the contrary herein, the Securityholder Representative shall have no
rights to (i) amend, alter or waive, or interpret in a way that is not
consistent with this Agreement and such interpretation is adverse to the
Farrington Trusts, any provision of Section 1.9 or any terms directly (on their
face) related thereto or (ii) amend, alter or waive any other provisions of this
Agreement, or interpret terms of any other provisions of this Agreement in a way
that is not consistent with this Agreement and such interpretation is adverse to
the Farrington Trusts, if such amendment, alteration, waiver or interpretation
increases any obligations or liabilities of the Farrington Trusts or diminish
any rights of the Farrington Trusts. From time to time, but in any event once
every calendar quarter, the Securityholder Representative shall have a
conference call with the Farrington Trusts and/or their representatives and
during such call shall provide responses and information as to reasonable
questions and requests from such Persons as to matters related to this
Agreement, including without limitation Indemnification Claims and the 2005
Earn-Out. (b) The Securityholder Representative shall have the authority (but
not the obligation) to: (i) Receive all notices or documents given or to be
given to the Securityholder Representative pursuant hereto or pursuant to the
Escrow Agreement or in connection herewith or therewith and to receive and
accept services of legal process in connection with any suit or proceeding
arising under this Agreement or the Escrow Agreement; (ii) Engage counsel, and
such accountants and other advisors and incur such other expenses in connection
with this Agreement, the Escrow Agreement and the



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp059.jpg]
55 transactions contemplated hereby and thereby as the Securityholder
Representative may in its sole discretion deem appropriate; and (iii) After the
Closing, take such action as the Securityholder Representative may in its sole
discretion deem appropriate in respect of: (i) waiving any inaccuracies in the
representations or warranties of the Purchaser, or any breach of a covenant or
agreement by the Purchaser, in each case contained in this Agreement or in any
document delivered by the Purchaser pursuant hereto; (ii) such other action as
the Securityholder Representative is authorized to take under this Agreement or
the Escrow Agreement; (iii) receiving all documents or certificates and making
all determinations, in its capacity as the Securityholder Representative,
required under this Agreement or the Escrow Agreement; and (iv) taking all such
actions as may be necessary to carry out any of the transactions contemplated by
this Agreement and the Escrow Agreement, including the defense and/or settlement
of any claims for which indemnification is sought pursuant to ARTICLE VIII and
any waiver of any obligation of the Purchaser. (c) Notwithstanding any provision
herein to the contrary, the Securityholder Representative shall have no duties
to the Sellers or have any liability to the Sellers with respect to any action
taken, decision made or instruction given by the Securityholder Representative
in connection with the Escrow Agreement or this Agreement if taken in accordance
with the terms of this Agreement. (d) The Sellers, severally and not jointly
based on their respective Pro Rata Portions, shall indemnify and hold harmless
the Securityholder Representative against any loss, liability or expense
incurred by the Securityholder Representative or any of its Affiliates and any
of their respective partners, directors, officers, employees, agents,
stockholders, consultants, attorneys, accountants, advisors, brokers,
representatives or controlling persons, in each case relating to the
Securityholder Representative’s conduct as the Securityholder Representative,
other than losses, liabilities or expenses resulting from the Securityholder
Representative’s gross negligence or willful misconduct in connection with its
performance under this Agreement and the Escrow Agreement. This indemnification
shall survive the termination of this Agreement. The costs of such
indemnification (including the costs and expenses of enforcing this right of
indemnification) shall be first deducted from the Securityholder Expense Amount
and shall thereafter be individual obligations of the Sellers in proportion to
their respective Pro Rata Portions of such costs, which obligations may be
satisfied as contemplated by Section 9.9(g). The Securityholder Representative
may, in all questions arising under this Agreement, rely on the advice of
counsel and for anything done, omitted or suffered in good faith by the
Securityholder Representative in accordance with such advice, the Securityholder
Representative shall not be liable to the Sellers or the Escrow Agent or any
other person. In no event shall the Securityholder Representative be liable
hereunder or in connection herewith for (i) any indirect, punitive, special or
consequential damages or (ii) any amounts other than those that are satisfied
out of the Holdback Account. (e) In the performance of its duties hereunder, the
Securityholder Representative shall be entitled to (i) rely upon any document or
instrument reasonably believed to be genuine, accurate as to content and signed
by any Seller or any Party hereunder and



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp060.jpg]
56 (ii) assume that any Person purporting to give any notice in accordance with
the provisions hereof has been duly authorized to do so. (f) The Securityholder
Representative is authorized, in its sole discretion, to comply with final,
nonappealable orders or decisions issued or process entered by any court of
competent jurisdiction or arbitrator with respect to the Escrow Funds. If any
portion of the Escrow Funds is disbursed to the Securityholder Representative
and is at any time attached, garnished or levied upon under any court order, or
in case the payment, assignment, transfer, conveyance or delivery of any such
property shall be stayed or enjoined by any court order, or in case any order,
judgment or decree shall be made or entered by any court affecting such property
or any part thereof, then and in any such event, the Securityholder
Representative is authorized, in its sole discretion, but in good faith, to rely
upon and comply with any such order, writ, judgment or decree that it is advised
by legal counsel selected by it is binding upon it without the need for appeal
or other action; and if the Securityholder Representative complies with any such
order, writ, judgment or decree, it shall not be liable to any Seller or to any
other Person by reason of such compliance even though such order, writ, judgment
or decree may be subsequently reversed, modified, annulled set aside or vacated.
(g) The Securityholder Expense Amount shall be withheld from amounts otherwise
payable to the Sellers and Award Participants pursuant to this Agreement at the
Closing and contributed by the Purchaser on behalf of the Sellers and Award
Participants to the Holdback Account as provided in Section 1.6(c) and Section
2.2(c)(i) through Section 2.2(c)(v) for the Securityholder Representative to
hold on behalf of the Sellers and Award Participants as a fund for any
reasonable out-of-pocket fees and expenses (including legal, accounting and
other advisors’ fees and expenses, if applicable) incurred by the Securityholder
Representative in its capacity as the Securityholder Representative and as a
fund, at the sole discretion of the Securityholder Representative, to pay any
amounts owing to a Purchaser Indemnified Party, subject to the provisions of
ARTICLE VIII hereof, pursuant to Section 1.8, Section 6.4, Section 8.2(a)(i),
Section 8.2(a)(ii), Section 8.2(a)(v) and/or Section 8.2(a)(vi). Notwithstanding
anything to the contrary contained in this Section9.9, with respect to any
out-of-pocket fees and expenses (including legal, accounting and other advisors’
fees and expenses, if applicable) incurred by the Securityholder Representative
in its capacity as the Securityholder Representative, the Securityholder
Representative shall be entitled, in its sole discretion, to have each Seller
pay such Sellers’s respective Pro Rata Portion of any reasonable out-of-pocket
fees and expenses (including legal, accounting and other advisors’ fees and
expenses, if applicable) incurred by the Securityholder Representative in its
capacity as the Securityholder Representative; provided, however, that (i) the
Securityholder Representative must first exhaust any amounts remaining in the
Holdback Account, (ii) the Securityholder Representative shall first provide to
the Sellers an accounting of all of its expenses and the reasons for a request
for the additional funds. The Securityholder Representative acknowledges and
agrees that in no event shall the aggregate liability of any Seller (including
any Joining Common Holder) under this Agreement, including any amounts paid
under this Section 9.9, exceed the aggregate Consideration Received by such
Seller. Subject to Section 1.9, at the discretion of the Securityholder
Representative, the Securityholder Representative shall distribute (or cause to
be distributed) any amounts remaining in the Holdback Account to the Sellers or
Award Participants (in the case of the amounts distributed with respect to
Incentive Bonus Payments, to the



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp061.jpg]
57 Company for further distribution to the Award Participants in accordance with
Section 1.3(b)) in the following order: (i) First, if any amounts have been
withheld from the Preferred Holders, the Preferred Warrant Holder and/or the
Award Participants pursuant to Section 2.2(c)(i), Section 2.2(c)(ii) and/or
Section 2.2(c)(v) in order to fund the Escrow Shortfall Amount, then to the
Preferred Holders, the Preferred Warrant Holder and the Award Participants who
were subject to such withholding on a pro rata basis in accordance with the
Escrow Shortfall Pro Rata Portion of each such Preferred Holder, the Preferred
Warrant Holder and each such Award Participant until such time as each such
Preferred Holder, the Preferred Warrant Holder and such Award Participant has,
when taken together with any prior distribution such holder has received
pursuant to the terms of the Escrow Agreement (if any) been returned, the entire
amount of the Escrow Shortfall Amount that was withheld from such Party pursuant
to the terms of Section 2.2(c)(i), Section 2.2(c)(ii) and/or Section 2.2(c)(v);
and (ii) Thereafter, to the Securityholders (subject to the prior application
and satisfaction in full of the provisions of Section 1.5(e)) in accordance with
their respective Pro Rata Escrow Portions. (h) The appointment of the
Securityholder Representative hereunder is irrevocable and any action taken by
the Securityholder Representative pursuant to the authority granted in this
Section 9.9 shall be effective and absolutely binding as the action of the
Securityholder Representative under this Agreement or the Escrow Agreement. 9.10
Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable. 9.11 Assignment. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
Parties hereto (whether by operation of law or otherwise) without the prior
written consent of the Purchaser and the Securityholder Representative. Subject
to the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective, heirs,
successors and permitted assigns. 9.12 No Third Party Beneficiaries. Except as
otherwise specifically set forth herein (including Section 8.2 and Section 8.3),
this Agreement is for the sole benefit of the Parties hereto and their permitted
assigns, and nothing herein expressed or implied shall give or be construed to
give any Person, other than the Parties hereto and such permitted assigns, any
legal or equitable rights hereunder. All references herein to the enforceability
of agreements with third Parties, the existence or non-existence of third party
rights, the absence of breaches or defaults by third parties, or similar matters
or statements, are intended only to allocate rights and risks among the Parties
hereto and are not intended to be admissions against interests, give rise to any



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp062.jpg]
58 inference or proof of accuracy, be admissible against any Party hereto by any
third party or give rise to any claim or benefit to any third party. 9.13
Enforcement of Agreement. The Parties hereto agree that irreparable damage would
occur if any of the provisions of this Agreement was not performed in accordance
with its specific terms or was otherwise breached. It is accordingly agreed that
the Parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof, this being in addition to (a) any other remedy to which they are
entitled hereunder, at law or in equity, prior to the Closing, or (b) any other
remedy to which they are entitled hereunder after the Closing. 9.14 Conflicts
and Privilege. It is acknowledged by each of the Parties hereto that the
Securityholder Representative and the Majority Stockholder Entity has retained
Goodwin Procter LLP (“Goodwin”) to act as their counsel and as counsel to the
Company in connection with the transactions contemplated hereby. The Purchaser
and the Company hereby agree that, in the event that a dispute arises after the
Closing between any Purchaser Indemnified Party on the one hand, and the
Securityholder Representative and/or the Majority Stockholder Entity on the
other hand, with respect to the Transactions, Goodwin may represent the
Securityholder Representative and the Majority Stockholder Entity in such
dispute even though the interests of the Securityholder Representative and the
Majority Stockholder Entity may be directly adverse to the Purchaser Indemnified
Parties (including the Company and each of its Subsidiaries), and even though
Goodwin may have represented the Company and/or its Subsidiaries in a matter
substantially related to such dispute, or may be handling ongoing matters for
the Company and/or its Subsidiaries. The Purchaser and the Company further
agree, and agree to cause all of the Company’s Subsidiaries to agree, that, as
to all communications, in any form whatsoever, (x) among Goodwin, the Company,
the Subsidiaries of the Company, the Securityholder Representative and/or any
Seller before Closing that relate in any way to the Transactions and (y)
Goodwin, the Securityholder Representative and/or any Seller after Closing
(collectively, (x) and (y), the “Communications”), the attorney-client privilege
and the expectation of client confidence belongs to the Securityholder
Representative and the Majority Stockholder Entity and may be controlled only by
the Securityholder Representative and the Majority Stockholder Entity and shall
not pass to or be claimed by the Purchaser or any Purchaser Indemnified Party
(including the Company and any Subsidiary of the Company). In connection with
the foregoing, Purchaser hereby irrevocably waives and agrees not to assert, and
agrees to cause the Company and the Company’s Subsidiaries to irrevocably waive
and not to assert, any conflict of interest arising from or in connection with
(a) Goodwin’s representation of the Company and/or the Company’s Subsidiaries
prior to the Closing with respect to the Transactions and (b) Goodwin’s
representation of the Stockholder Representative and the Majority Stockholder
Entity prior to and after the Closing. To the extent that files or other
materials maintained by Goodwin constitute property of its clients that are or
relate to Communications, only the Stockholder Representative and the Majority
Stockholder Entity shall hold such property rights and Goodwin shall have no
duty to reveal or disclose any such files or other materials or any
Communications by reason of any attorney-client relationship between Goodwin, on
the one hand, and Purchaser, the Company or the Company’s Subsidiaries, on the
other hand. Purchaser agrees that it will not, and that it will cause the
Company and the Company’s Subsidiaries not to, (i) access or use the
Communications, including by way of review of any electronic data,
communications or other information, or by seeking to have the Securityholder
Representative or Majority



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp063.jpg]
59 Stockholder Entity waive the attorney-client or other privilege, or by
otherwise asserting that Purchaser, the Company or any Company Subsidiary has
the right to waive the attorney-client or other privilege or (ii) seek to obtain
the Communications from Goodwin. 9.15 Electronic Execution and Delivery. A
facsimile, electronic or other reproduction of this Agreement may be executed by
one or more Parties to this Agreement, and an executed copy of this Agreement
may be delivered by one or more Parties to this Agreement by facsimile or other
electronic transmission pursuant to which the signature of or on behalf of such
Party can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes. At the request of any Party to this
Agreement, all Parties to this Agreement agree to execute an original of this
Agreement as well as any facsimile, electronic or other reproduction of this
Agreement. [Signatures on Next Page]



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp064.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp065.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp066.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp067.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp068.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp069.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp070.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp071.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp072.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp073.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp074.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp075.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp076.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp077.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp078.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp079.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp080.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp081.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp082.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp083.jpg]




--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp084.jpg]
Annex I Definitions In addition to any other definitions contained in this
Agreement, the following words, terms and phrases shall have the following
meanings when used in this Agreement. “2005 Companies” means Seaton, LLC (f/k/a
Seaton Corp.), SMX, LLC (f/k/a SMX Corp.) and PeopleScout, Inc. “2005 Earn-Out”
means the 2005 Earn-Out Amount that would be owed by the 2005 Companies to the
2005 Sellers pursuant to Section 2.4 of the 2005 SPA if the Majority Stockholder
Entity achieves a Return Multiple (as defined in the 2005 SPA) equal to or
greater than 2.0 at any time. “2005 Earn-Out Amount” means Nine Million Two
Hundred Seventy Thousand Dollars ($9,275,000). “2005 Earn-Out Percentages” means
the percentages set forth on Schedule 1.9(a). “2005 SPA” means that certain
Stock Purchase Agreement, date as of June 17, 2005 (as amended and/or amended
and restated from time to time), by and among Staffing Solutions Holdings, Inc.,
Seaton Acquisition Corp., Hugh Farrington, individually, the Farrington Trust
No. 1, Michael Miles, individually and as the Stockholders’ representative, the
Michael Miles Grantor Retained Annuity Trust No. 1, Linda Krier, individually,
Loree Lynch, individually, Seaton, LLC (f/k/a Seaton Corp.), SMX, LLC (f/k/a SMX
Corp.) and PeopleScout, Inc. “2005 Sellers” means Michael Miles Revocable Trust,
Michael Miles 2004 Gift Trust, the Farrington Trusts, Linda Krier and Loree
Lynch. “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise. “Aggregate Preferred
Consideration” is defined in Section 1.5(d) of this Agreement. “Aggregate
Purchase Price” is defined in the definition of “Purchase Price.” “Agreed
Accounting Principles” means GAAP applied on a basis consistent with the
methodologies, practices, principles, and policies used by the Company in the
preparation of its consolidated audited balance sheet dated December 29, 2013
and its consolidated unaudited balance sheet dated March 30, 2014. “Agreement”
is defined in the Preamble of this Agreement.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp085.jpg]
“Alternative Transaction” is defined in Section 6.8 of this Agreement. “Approved
Settlement Agreement” is defined in the definition of “Special Losses.” “Audited
Financial Statements” is defined in Section 3.4 of this Agreement. “Award” means
each Award (as defined in the Incentive Bonus Plan) outstanding under the
Incentive Bonus Plan as of immediately prior to the Closing. “Award Participant”
means each Participant (as defined in the Incentive Bonus Plan) who is entitled
to an Award in connection with the Transactions. “Award Participant Pro Rata
Portion” means, with respect to each Award Participant, the quotient obtained by
dividing (x) the Incentive Bonus Payment received by such participant pursuant
to this Agreement, by (y) aggregate Incentive Bonus Payments received by all
such participants pursuant to this Agreement. For the avoidance of doubt, the
aggregate Award Participant Pro Rata Portion shall always equal one hundred
percent (100%). “Basket Amount” is defined in Section 8.4(a) of this Agreement.
“Benefit Plan” is defined in Section 3.8(a) of this Agreement. “Business Day”
means any day of the year on which national banking institutions in New York are
opened to the public for conducting business and are not required or authorized
to close. “Cash” means all cash and cash equivalents of the Company and its
Subsidiaries on a consolidated basis other than WM Restricted Cash, in each
case, in accordance with the Agreed Accounting Principles. “Closing” is defined
in Section 2.1 of this Agreement. “Closing Balance Sheet” is defined in Section
1.8(a) of this Agreement. “Closing Date” is defined in Section 2.1 of this
Agreement. “Closing Date Net Working Capital Amount” means the amount by which
(i) Current Assets plus Cash exceeds (ii) Current Liabilities and checks
outstanding that are not otherwise taken into account in the determination of
Cash, in each case, determined as of 12:01 a.m. Chicago time on the Closing Date
and in accordance with the Agreed Accounting Principles. “Code” means the
Internal Revenue Code of 1986, as amended. “Common Consideration” is defined in
Section 1.4 of this Agreement. “Common Holder” is defined in Preamble of this
Agreement. “Common Shares” is defined in the Recitals of this Agreement. “Common
Stock” is defined in the Recitals of this Agreement.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp086.jpg]
“Common Warrant Consideration” is defined in Section 1.2 of this Agreement.
“Common Warrant Holders” is defined in the Preamble of this Agreement. “Common
Warrant Shares” is defined in the Recitals of this Agreement. “Common Warrants”
is defined in the Recitals of this Agreement. “Communications” is defined in
Section9.14 of this Agreement. “Company” is defined in Preamble of this
Agreement. “Company Charter” is defined in Section 3.2 of this Agreement.
“Company Employees” means the corporate, administrative and managerial employees
of the Company. Company Employees specifically excludes all temporary employees,
part-time employees and other employees (commonly referred to as “associates”)
staffed at a customer or a client of the Company other than in a full-time
supervisory or managerial role (commonly referred to as a member of the “site
management team”). “Company Fundamental Representations” means the
representations and warranties contained in Section 3.1(a) (Status), Section
3.1(b) (Authority), Section 3.2 (Capitalization of the Company), Section 3.3
(Subsidiaries) and Section 3.16 (Brokers). “Company Released Persons” is defined
in Section 1.9(c). “Company Releasing Parties” is defined in Section 1.9(c).
“Company Representatives” is defined in Section 6.8 of this Agreement. “Company
Stock Options” means each stock option, stock equivalent right or other right to
Common Stock granted under the Stock Plan. “Consent” means any approval,
consent, ratification, permission, waiver or authorization from any Person other
than a Governmental Entity. “Consideration Received” means, with respect to each
Seller, the sum of the Preferred Consideration, Preferred Warrant Consideration,
Common Consideration and Common Warrant Consideration actually received by such
Seller pursuant to the terms of this Agreement. “Contract” means any agreement,
contract, obligation, promise, commitment or undertaking that is or purports to
be legally binding. “Current Assets” means the aggregate amount of all current
assets of the Company and its Subsidiaries listed as categories of current
assets on Schedule 1.8, on a consolidated basis and in accordance with the
Agreed Accounting Principles. “Current Liabilities” means the aggregate amount
of all current liabilities of the Company and its Subsidiaries listed as
categories of current liabilities on Schedule 1.8, on a



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp087.jpg]
consolidated basis and in accordance with the Agreed Accounting Principles;
provided, however, that Current Liabilities shall not include any Indebtedness,
Selling Expenses or other liabilities either paid on or prior to the Closing
Date by or on behalf of the Company, or any other Excluded Items. “Disclosure
Schedule” is defined in ARTICLE III of this Agreement. “Dispute Period” is
defined in Section 8.5(a) of this Agreement “Enterprise Value” is defined in the
definition of “Purchase Price.” “Environmental Costs and Liabilities” means,
with respect to any Person, all liabilities, obligations, responsibilities,
Remedial Actions, losses, damages (including natural resource damages),
obligations to pay damages to third parties, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts and consultants
and costs of investigation and feasibility studies), fines, penalties, sanctions
and interest that arise out of any violation of Environmental Law (including
claims under common law for personal injury or property damage) or a Release of
Hazardous Materials. “Environmental Law” means any Law relating to the
protection of human health and safety, the environment, or natural resources,
including the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. App. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. § 136 et seq.), and the Occupational Safety and Health Act (29 U.S.C.
§ 651 et seq.), as each has been or may be amended and the regulations
promulgated pursuant thereto. “Environmental Permit” means any Permit, letter,
clearance, consent, waiver, closure, exemption, decision or other action
required under or issued, granted, given, authorized by or made pursuant to
Environmental Law. “ERISA” is defined in Section 3.8(a) of this Agreement.
“ERISA Affiliate” means any entity that would have ever been considered a single
employer with the Company under Section 4001(b) of ERISA or part of the same
“controlled group” as the Company for purposes of Section 302(d)(3) of ERISA.
“Escrow Accounts” is defined in Section 1.6(a) of this Agreement. “Escrow Agent”
is defined in Section 1.6(a) of this Agreement. “Escrow Agreement” is defined in
Section 1.6(a) of this Agreement. “Escrow Amounts” means, together, the
Indemnity Escrow Amount, the Special Indemnity Escrow Amount, and the Net
Working Capital Escrow Amount.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp088.jpg]
“Escrow Fund” has the meaning assigned to such term in the Escrow Agreement.
“Escrow Shortfall Amount” is defined in Section 1.6(c) of this Agreement.
“Escrow Termination Date” is defined in Section 1.6(a) of this Agreement.
“Escrow Shortfall Pro Rata Portion” means, with respect to each (i) Preferred
Holder and the Preferred Warrant Holder, an amount equal to such holder’s
Preferred Pro Rata Portion multiplied by 93.327%, and (ii) each Award
Participant, such participant’s Award Participant Pro Rata Share multiplied by
6.673%. For the avoidance of doubt, the aggregate Escrow Shortfall Pro Rata
Portion shall always equal one hundred percent (100%). “Estimated Target Net
Working Capital Amount” means an amount equal to (i) the sum of Five Hundred
Seventy-Seven Million Eighty-Nine Thousand One Hundred Sixty-Six Dollars
($577,089,166.00), Net Working Capital May and Estimated Net Working Capital
June, divided by (ii) twelve (12), minus (iii) Three Million Five Hundred
Thousand Dollars ($3,500,000). An example, for purposes of clarity, of the
calculation of the Estimated Target Net Working Capital Amount is attached as
Exhibit C. “Estimated Net Working Capital June” means the amount by which (i)
Current Assets exceeds (ii) Current Liabilities, in each case, determined as of
the close of business on June 29, 2014, estimated in good faith by the Company.
“Estimated Closing Date Net Working Capital Amount” is defined in Section 1.7 of
this Agreement. “Estimated Preliminary Statement” is defined in Section 1.7 of
this Agreement. “Estimated Purchase Price Adjustment” is defined in Section 1.7
of this Agreement. “Excluded Item” means (i) any liability of the Company or any
of its Subsidiaries resulting from any action taken on the Closing Date by or on
behalf of the Purchaser or any of its Affiliates, including in connection with
any equity or debt financing sourced by the Purchaser or any of its Affiliates,
(ii) any liability that is otherwise allocated to, or the obligation of, the
Purchaser or any of its Affiliates pursuant to the terms of this Agreement,
(iii) any liability of the Company or any of its Subsidiaries that is included
in the Final Statement as a Current Liability in determining the Closing Date
Net Working Capital Amount, or (iv) the Incentive Bonus Payments. “Farrington
Trusts” means the Farrington Trust No. 2 Non-GST Exempt and the Farrington Trust
No. 2 GST Exempt. “Final Determination” is defined in Section 8.5(c) of this
Agreement. “Final Statement” is defined in Section 1.8(c) of this Agreement.
“Financial Statements” is defined in Section 3.4 of this Agreement.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp089.jpg]
“Fundamental Representations” means the Company Fundamental Representations, the
Purchaser Fundamental Representations and the Seller Fundamental
Representations. “GAAP” means generally accepted accounting principles in the
United States, consistently applied. “General Enforceability Exceptions” is
defined in Section 3.1(b) of this Agreement. “Goodwin” is defined in Section9.14
of this Agreement. “Governing Documents” means with respect to any particular
entity, (i) if a corporation, the articles or certificate of incorporation and
the bylaws (or similar organizational documents for any entity organized or
existing in any non-U.S. jurisdiction), (ii) if a limited partnership, the
limited partnership agreement and the articles or certificate of limited
partnership (or similar organizational documents for any entity organized or
existing in any non-U.S. jurisdiction), (iii) if a limited liability company,
the articles of organization or certificate of formation and the limited
liability company agreement or operating agreement (or similar organizational
documents for any entity organized or existing in any non-U.S. jurisdiction),
(iv) if any other type of entity (including any non-U.S. entity), the formation
or organizational documents and the governing documents, (v) all equityholders’
agreements, voting agreements, voting trust agreements, joint venture
agreements, or registration rights agreements, and (vi) any amendment or
supplement to any of the foregoing. “Governmental Entity” means any federal,
state, local or foreign government or political subdivision thereof, or any
agency or instrumentality of such government or political subdivision, or any
arbitrator, court or tribunal of competent jurisdiction. “Hazardous Material”
means any substance, material, or waste that is regulated, classified, or
otherwise characterized under or pursuant to any Environmental Law as
“hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words of
similar meaning or effect, including petroleum and its by-products, asbestos,
polychlorinated biphenyls, radon, and urea formaldehyde insulation. “Holdback
Account” is defined in Section 1.6(b) of this Agreement. “HSR Act” means the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended. “Incentive
Bonus Payments” means the payments (if any), as determined by the Board (as
defined in the Incentive Bonus Plan), owed by the Company to the Award
Participants under the Awards in connection with the Transactions. “Incentive
Bonus Plan” means the Staffing Solutions Holdings, Inc. 2013 Management
Incentive Plan. “Included Payroll Taxes” means the aggregate amount of the
employer’s share of payroll taxes payable by the Company and its Subsidiaries as
a result of the Incentive Bonus Payments; provided that such amount shall not
include (i) the amount of any social security taxes payable in



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp090.jpg]
respect of any employee whose compensation subject to social security taxes will
be greater than the maximum amount subject to social security taxes for the
applicable taxable year without regard to the Incentive Bonus Payments and (ii)
with respect to any employee whose compensation subject to social security taxes
will be greater than the maximum amount subject to social security taxes for the
applicable taxable year as a result of taking into account the Incentive Bonus
Payments, an amount of social security taxes attributable to the incremental
Incentive Bonus Payments for such taxable year from the amount of such
employee’s other compensation subject to social security taxes up to the social
security cap. To the extent that any state payroll taxes “phase out” in a manner
similar to U.S. federal social security taxes, the principles of the foregoing
proviso shall be applied. “Indebtedness” means, without duplication, and
determined as of 12:01 a.m. Chicago time on the Closing Date, (a) a Contract
under which the Company or any of its Subsidiaries has borrowed any money from,
or issued or is subject to any loan agreement, credit agreement, promissory
note, bond or debenture to any Person, (b) a Contract under which any of the
Company or its Subsidiaries has directly or indirectly guaranteed indebtedness
for borrowed money of any other Person (other than endorsements for the purpose
of collection in the Ordinary Course of Business), or (c) any credit agreement,
promissory note, bond or debenture issued to any Person by the Company or any of
its Subsidiaries. “Indebtedness” shall not, and shall not be deemed to, include
any letters of credit or any Excluded Item. “Indemnification Claim” is defined
in Section 8.5(a) of this Agreement. “Indemnified Party” is defined in Section
8.5(a) of this Agreement. “Indemnifying Party” is defined in Section 8.5(a) of
this Agreement. “Indemnity Escrow Amount” is defined on Schedule 1.6(a).
“Indemnity Escrow Account” is defined in Section 1.6(a) of this Agreement.
“Initial Aggregate Purchase Price” is defined in the definition of “Purchase
Price.” “Insurance Policies” is defined in Section 3.10 of this Agreement.
“Intellectual Property” means all intellectual property rights arising from or
in respect of the following: (i) all patents and applications therefor,
including continuations, divisionals, continuations-in-part, or reissues of
patent applications, and patents issuing thereon; (ii) all trademarks, service
marks, trade names, service names, brand names, trade dress rights, logos,
internet domain names and corporate names, together with the goodwill associated
with any of the foregoing, and all applications, registrations and renewals
thereof; (iii) copyrights and registrations and applications therefor, works of
authorship and mask work rights; (iv) trade secrets and all other confidential
information, know-how, inventions, proprietary processes, formulae, models, and
methodologies; and (v) rights of publicity. “Interim Financial Statements” is
defined in Section 3.4 of this Agreement. “IRS” means the United States Internal
Revenue Service.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp091.jpg]
“Joinder Agreement” is defined in Section 6.10 of this Agreement. “Joining
Common Holder” is defined in Section 6.10 of this Agreement. “Knowledge of the
Company” means the actual knowledge of Patrick Beharelle, Christopher Averill,
Carl Schweihs, Joan Davison or, solely with respect to Section 3.8, Section
3.9(h) and Section 3.15, Patricia Ayala, in each case after due inquiry. “Law”
means any and all statutes, laws, ordinances, rules, regulations, Orders,
permits, codes, treaties, constitutions, case law and other rules of law
enacted, promulgated or issued by any Governmental Entity. “Leased Real
Property” means all real property leased by the Company and/or its Subsidiaries.
“Legal Proceeding” means any action, claim (including any cross-claim or
counter- claim), suit, litigation, arbitration, proceeding (including any civil,
criminal, administrative, investigative or appellate proceeding), hearing,
inquiry, audit, examination or investigation commenced, brought, conducted or
heard by or before, or otherwise involving, any court or other Governmental
Entity or any arbitrator or arbitration panel. “Letter of Credit” is defined in
Section 6.13 of this Agreement. “Lien” means any mortgage, pledge, security
interest, encumbrance, lien (statutory or other), claim, charge, community
property interest, condition, equitable interest, option, easement,
encroachment, right of way, right of first refusal or conditional sale
agreement. “LoC Released Parties” is defined in Section 6.13 of this Agreement.
“Loss” is defined in Section 8.2(a) of this Agreement. “Majority Stockholder
Entity” means Leeds Equity Partners IV, L.P. (f/k/a Leeds Weld Equity Partners
IV, L.P.). “Material Adverse Effect” means, with respect to the Company and its
Subsidiaries the occurrence or existence of an event, condition, change, effect,
or development that, individually or in the aggregate, has or would reasonably
expected to have an effect that is material and adverse on the financial
condition, business or results of operations of the Company and its
Subsidiaries, on a consolidated basis, or on the ability of the Sellers to
consummate the Transactions; provided, however, that “Material Adverse Effect”
shall not include any event, occurrence, fact, condition or change, directly or
indirectly, arising out of or attributable to: (i) any changes, conditions or
effects in the economies or securities or financial markets in general anywhere
in the world in which the Company and/or its Subsidiaries currently conducts
business; (ii) changes, conditions or effects that affect the industries in
which the Company operates; (iii) any change, effect or circumstance resulting
from an action required or specifically permitted by this Agreement; (iv) any
matter disclosed in the Disclosure Schedules solely to the extent and scope of
such disclosure; (v) the effect of any changes in applicable Laws or accounting
rules, including GAAP; (vi) any change, effect or circumstance resulting from
the



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp092.jpg]
announcement of this Agreement; or (vii) conditions caused by acts of terrorism
or war (whether or not declared) or any natural or man-made disaster or other
acts of God; provided further, however, that any event, occurrence, fact,
condition or change referred to in clauses (i), (ii), (v) or (vii) immediately
above shall be taken into account in determining whether a Material Adverse
Effect has occurred or would reasonably be expected to occur to the extent that
such event, occurrence, fact, condition or change has a disproportionate adverse
effect on the Company and its Subsidiaries, on a consolidated basis, compared to
other similarly sized participants in the industries in which the Company and
its Subsidiaries conduct their businesses. “Material Contract” is defined in
Section 3.7(a) of this Agreement. “MSP” means managed service provider. “Net
Working Capital Escrow Amount” is defined on Schedule 1.6(a). “Net Working
Capital Escrow Account” is defined in Section 1.6(a) of this Agreement. “Net
Working Capital June” means the amount by which (i) Current Assets exceeds (ii)
Current Liabilities, in each case, determined as of the close of business on
June 29, 2014. “Net Working Capital May” means the amount by which (i) Current
Assets exceeds (ii) Current Liabilities, in each case, determined as of the
close of business on May 25, 2014. “Neutral Arbitrator” is defined in Section
1.8(c) of this Agreement. “Non-Disclosure and Confidentiality Agreement” is
defined in Section 6.2 of this Agreement. “Objection Notice” is defined in
Section 1.8(b) of this Agreement. “Open Source Software” is defined in Section
3.9(g) of this Agreement. “Option Holder” is defined in Section 1.3(a) of this
Agreement. “Order” is defined in Section 2.3(c) of this Agreement. “Ordinary
Course of Business” means the ordinary and usual course of normal day-to- day
operations of the Company and its Subsidiaries consistent with past practice.
“OWM” means onsite workforce management. “Parties” is defined in the Preamble of
this Agreement. “Permits” means all permits, licenses, franchises, approvals,
authorizations, consents, registrations or certificates required to be obtained
from Governmental Entities. “Permitted Liens” means (i) liens for Taxes not yet
due and payable or that are being contested in good faith by appropriate
procedures; (ii) mechanics, carriers’, workmen’s, repairmen’s or other like
liens arising or incurred in the Ordinary Course of Business;



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp093.jpg]
(iii) easements, rights of way, zoning ordinances and other similar encumbrances
affecting the Real Property Leases; (iv) liens arising under original purchase
price conditional sales contracts and equipment leases with third parties
entered into in the Ordinary Course of Business or (v) other immaterial
imperfections of title or Liens. “Permitted Representation” is defined in
Section 9.14 of this Agreement. “Per Share Common Consideration” means the
quotient obtained by dividing (i) the Common Consideration by (ii) the sum of
(a) the aggregate number of Common Shares issued and outstanding as of
immediately prior to Closing, plus (b) the number of shares of Common Stock that
are subject to the Common Warrants. “Per Share Preferred Consideration” is
defined in Section 1.5(b) of this Agreement. “Person” means any individual,
corporation, partnership, limited liability company, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Entity or other entity. “Personal Property Leases” means all leases
of tangible personal property to which the Company or any of its Subsidiaries is
a party. “PII” is defined in Section 3.9(j) of this Agreement. “Post-Closing
Transaction Deductions” means any payments in respect of Incentive Bonus
Payments after the Closing (including Included Payroll Taxes) in accordance with
and in satisfaction of Section 1.5(e) and whether out of any Escrow Account or
otherwise pursuant to the terms of this Agreement. “Pre-Closing Period” is
defined in Section 6.1 of this Agreement. “Pre-Closing Tax Contest” is defined
in Section 6.4(d) of this Agreement. “Pre-Closing Tax Period” is defined in
Section 6.4(a) of this Agreement. “Pre-Closing Tax Returns” is defined in
Section 6.4(c) of this Agreement. “Preferred Consideration” is defined in
Section 1.5(b) of this Agreement. “Preferred Holders” is defined in the Preamble
of this Agreement. “Preferred Pro Rata Portion” means, with respect to each
Preferred Holder and the Preferred Warrant Holder, the quotient obtained by
dividing (x) the Aggregate Preferred Consideration received by such holder
pursuant to this Agreement, by (y) Aggregate Preferred Consideration received by
all such holders pursuant to this Agreement. For the avoidance of doubt, the
aggregate Preferred Pro Rata Portion shall always equal one hundred percent
(100%). “Preferred Shares” is defined in the Recitals of this Agreement.
“Preferred Stock” is defined in the Recitals of this Agreement.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp094.jpg]
“Preferred Warrant Consideration” is defined in Section 1.5(d) of this
Agreement. “Preferred Warrant Holder” is defined in the Preamble of this
Agreement. “Preferred Warrant Shares” is defined in the Recitals of this
Agreement. “Preferred Warrant” is defined in the Recitals of this Agreement.
“Preliminary Statement” is defined in Section 1.8(a) of this Agreement. “Pro
Rata Escrow Portion” means, with respect to each Securityholder, the quotient
obtained by dividing (x) in the case of a Common Holder, the number of Common
Shares held by such Common Holder, and in the case of a Common Warrant Holder,
the number of Common Warrant Shares issuable pursuant to such Common Warrant
Holder’s Common Warrant(s) by (y) the sum of (i) the number of Common Shares
held by all Common Holders party to this Agreement (including Joining Common
Holders) plus (ii) the aggregate number of Common Warrant Shares held by all
Common Warrant Holders. For the avoidance of doubt, the aggregate Pro Rata
Escrow Portion shall always equal one hundred percent (100%). “Pro Rata Portion”
means, with respect to each Seller (and Award Recipient), the quotient obtained
by dividing (x) the aggregate Consideration Received by such Seller pursuant to
this Agreement plus the Incentive Bonus Payment received by any Award Recipient,
by (y) the sum of the aggregate Consideration Received by all Sellers pursuant
to this Agreement plus the aggregate Incentive Bonus Payments received by all
Award Participants. For the avoidance of doubt, the aggregate Pro Rata Portion
shall always equal one hundred percent (100%). “Purchase Price” means an amount
in cash equal to the sum of: (a) Three Hundred and Ten Million Dollars
($310,000,000) (the “Enterprise Value”); plus or minus (b) the Estimated
Purchase Price Adjustment; minus (c) the Indebtedness; minus (d) the Incentive
Bonus Payments; minus (e) the Selling Expenses; plus (f) the aggregate exercise
prices of all of the Common Warrant Shares and the aggregate exercise prices of
all of the Preferred Warrant Shares (the sum of the foregoing clauses (a)
through (f), the “Initial Aggregate Purchase Price”). The Initial Aggregate
Purchase Price shall be subject to further adjustment pursuant to Section 1.8
(as finally adjusted, the “Aggregate Purchase Price”). “Purchaser” is defined in
the Preamble of this Agreement. “Purchaser Fundamental Representations” means
the representations and warranties contained in Section 5.1 (Corporate
Organization), Section 5.2 (Authority and Validity), Section 5.4 (Investment
Intention), Section 5.5 (Financial Capability; Solvency), Section 5.6 (Brokers),
Section 5.7 (Litigation) and Section 5.8 (Inspection; No Other Representations).
“Purchaser Indemnified Parties” is defined in Section 8.2(a) of this Agreement.
“Purchaser Prepared Pre-Closing Returns” is defined in Section 6.4(c) of this
Agreement “Purchaser Terminating Breach” is defined in Section 2.3(e) of this
Agreement.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp095.jpg]
“Qualifying Claim” is defined in Section 8.4(a) of this Agreement. “Real
Property Leases” is defined in Section 3.6(a) of this Agreement. “Release” means
any release, spill, emission, leaking, pumping, pouring, injection, deposit,
dumping, emptying, disposal, discharge, dispersal, leaching, or migration into
the indoor or outdoor environment or into or out of any property. “Remedial
Action” means all actions, including any capital expenditures, undertaken to (i)
clean up, remove, treat, or in any other way address any Hazardous Material;
(ii) prevent the Release or threat of Release or minimize the further Release of
any Hazardous Material so it does not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment; (iii)
perform pre-remedial studies and investigations or post-remedial monitoring and
care; or (iv) to correct a condition of noncompliance with Environmental Laws.
“Resolution Period” is defined in Section 1.8(b) of this Agreement. “Review
Period” is defined in Section 1.8(b) of this Agreement. “Securities Act” is
defined in Section 5.4 of this Agreement. “Securityholder Expense Amount” is
defined in Section 1.6(b) of this Agreement. “Securityholder Indemnified
Parties” is defined in Section 8.3(a) of this Agreement. “Securityholder
Representative” is defined in Section 9.9(a) of this Agreement.
“Securityholders” means the Common Holders and the Common Warrant Holders.
“Seller” is defined in Preamble of this Agreement. “Seller Fundamental
Representations” means the representations and warranties contained in ARTICLE
IV. “Seller Released Persons” is defined in Section 1.9(c). “Seller Releasing
Parties” is defined in Section 1.9(c). “Seller Terminating Breach” is defined in
Section 2.3(d) of this Agreement. “Selling Expenses” means the unpaid
obligations of the Company for all legal and other expenses incurred in
connection with the Transactions determined as of 12:01 a.m. Chicago time on the
Closing Date (including any fees and expenses of (i) Goodwin and (ii) certain
other advisors of the Company); provided, however, that in no event shall
Selling Expenses include, or be deemed to include, any Excluded Items; provided,
further, however, that any Selling Expenses that would not otherwise be due
until the Closing (e.g., success based fees and/or expenses) will be deemed to
be incurred and unpaid as of 12:01 a.m. Chicago time on the Closing Date.
“Significant Customer” is defined in Section 3.13(a) of this Agreement.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp096.jpg]
“Solvent” is defined in Section 5.5 of this Agreement. “Source Code” is defined
in Section 3.9(i) of this Agreement. “Special Escrow Account” is defined in
Section 1.6(a) of this Agreement. “Special Escrow Amount” s defined on Schedule
1.6(a). “Special Indemnity Escrow Period” is defined on Schedule 1.6(a).
“Special Indemnity Matters” is defined in Section 8.2(a)(vi) of this Agreement.
“Special Losses” means monetary damages paid by the Company or any of its
Subsidiaries to any plaintiff in any Special Indemnity Matter pursuant to either
a (i) final, non- appealable decision of a court of competent jurisdiction, or
(ii) a final, binding settlement agreement that settles any Special Indemnity
Matter and fully releases the Company and its Subsidiaries from any further
liability with respect to such Special Indemnity matter and is otherwise on
terms that are reasonably satisfactory to the Securityholder Representative (an
“Approved Settlement Agreement”); provided, however, that Special Losses shall
be reduced and offset by any and all Special Loss Offsets. “Special Loss Offset”
means, regardless of when received, any and all (i) amounts contributed, paid,
reimbursed or assumed by a third-party co-defendant in the Special Indemnity
Matter associated with the defense, settlement and/or judgment costs and/or
expenses associated with any Special Indemnity Matter that would otherwise be
owed by, or due from, any Special Loss Party, (ii) other economic value provided
by a third-party co-defendant in the Special Indemnity Matter to any Special
Loss Party that is intended as a partial or full offset to any Special Loss
Party’s liability in connection with any Special Indemnity Matter, and/or (iii)
Special Loss Tax Benefits. “Special Loss Party” has is defined in Section
8.6(b). “Special Loss Tax Benefits” means thirty-five percent (35%) of all
Special Losses to the extent deductible or resulting in the equivalent of a
deduction through a reduction in net income. “Stock Plan” means the Staffing
Solutions Holdings, Inc. 2005 Stock-Based Incentive Compensation Plan. “Straddle
Period” defined in Section 6.4(h) of this Agreement. “Straddle Returns” is
defined in Section 6.4(c) of this Agreement. “Subsequent Payments” is defined in
Section 1.9(a). “Subsidiaries” means (i) the entities set forth on Schedule
3.3(b) and (ii) all other Persons in which the Company, directly or indirectly,
owns a controlling equity interest.



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp097.jpg]
“Target Net Working Capital Amount” means an amount equal to (i) the sum of Five
Hundred Seventy-Seven Million Eighty-Nine Thousand One Hundred Sixty-Six Dollars
($577,089,166.00), the Net Working Capital May and the Net Working Capital June,
divided by (ii) twelve (12), minus (iii) Three Million Five Hundred Thousand
Dollars ($3,500,000). “Tax” means any tax (including any income tax, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, capital stock, franchise, profits, capital gains tax,
value-added tax, sales tax, property tax, withholding tax, social security (or
similar) or unemployment, disability, levy, assessment, tariff, duty (including
any customs duty), deficiency, or other fee, and any related charge or amount
(including any fine, penalty, interest, or addition to tax)), imposed, assessed,
or collected by or under the authority of any Taxing Authority. “Tax Authority”
and “Taxing Authority” mean any U.S. or non-U.S. federal, national, state,
provincial, county, or municipal or other local government, any subdivision,
agency, commission, or authority thereof, or any quasi-governmental body
exercising any taxing authority or any other authority exercising Tax regulatory
authority. “Tax Return” or “Tax Returns” means any return, declaration, report,
claim for refund, information return or statement or other document relating to
Taxes that is filed or required to be filed with any Taxing Authority, including
any schedule or attachment thereto, and including any amendments. “Termination
Date” is defined in Section 2.3(a) of this Agreement. “Transactions” means the
transactions contemplated by this Agreement. “Transaction Deductions” means the
sum of (i) any and all payments made in respect of Incentive Bonus Payments
(including the Company portion of any employment Taxes), at the Closing as
contemplated by this Agreement and any other compensatory payments made by the
Company or any of its Subsidiaries at Closing in connection with the
Transactions (including the Company portion of any employment Taxes); (ii) any
and all deductible amounts resulting from the exercise of Company Stock Options
in connection with the transactions contemplated by this Agreement; (iii) any
and all payments in respect of Common Stock as contemplated by this Agreement
that results in a deduction to the Company pursuant to Section 421(b) of the
Code (including the Company portion of any employment Taxes); (iv) the
deductible portion of all Selling Expenses and all capitalized costs that become
deductible due to the repayment of Indebtedness at the Closing or as
contemplated by this Agreement; and (v) 70% of all success- based fees paid by
the Company, in each case to the extent such amounts are deductible on the U.S.
federal income Tax Return of the Company for the Tax period ending as of the
Closing Date. For purposes of this Agreement, the parties agree that 70% of
success-based fees paid by the Company shall be deductible under Rev. Proc.
2011-29 and shall be Transaction Deductions. The Securityholder Representative’s
determination of the amount of each such item that is deductible shall be
conclusive for purposes of this Agreement, provided that the Securityholder
Representative shall determine the deductibility of any such amounts in good
faith and in consultation with the Company’s tax return preparers and tax
counsel, and shall not determine



--------------------------------------------------------------------------------



 
[tbiex102trueblueseatonsp098.jpg]
that an amount is deductible if the Company’s tax return preparer certifies that
it does not believe a deduction is more likely than not to be available.
“Transaction Documents” means this Agreement and the other documents and
certificates contemplated hereby, including the Escrow Agreement. “Transaction
Tax Benefit” means an amount equal to thirty-five percent (35%) multiplied by
the lesser of (a) the U.S. federal net operating loss carryforward of the
Company to Tax periods beginning after the Closing Date, and (b) the Transaction
Deductions. “WARN” means the Worker Adjustment and Retraining Notification Act
of 1988, as amended, and any similar state or local Law. “WM Restricted Cash”
means the balance of account 1022 on the Company’s December 29, 2013
consolidated balance sheet included as part of the Audited Financial Statements.
“Working Capital True-Up Amount” means the amount equal to (i) the Closing Date
Net Working Capital Amount as stated on the Final Statement, minus (ii) the
Target Net Working Capital Amount as stated on the Final Statement, minus (iii)
the Estimated Purchase Price Adjustment (which, in accordance with Section 1.7,
may be either a positive or negative number).



--------------------------------------------------------------------------------



 